


Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Execution Version

 

OFFSHORE DRILLING CONTRACT

 

BETWEEN

 

CIE ANGOLA BLOCK 21 LTD.

 

(“OPERATOR”)

 

AND

 

UNIVERSAL ENERGY RESOURCES INC.

 

(“CONTRACTOR”)

 

FOR THE

 

NEWBUILD SEMI-SUBMERSIBLE DRILLING RIG SSV CATARINA

 

(THE “RIG”)

 

DATED

 

July 30, 2012

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

INDEX

 

ARTICLE I.

DEFINITIONS

1

ARTICLE II.

SONANGOL APPROVAL; THE RIG

9

ARTICLE III.

TERMS OF PAYMENT

16

ARTICLE IV.

EQUIPMENT, SERVICES AND PERSONNEL

22

ARTICLE V.

PERFORMANCE OF THE WORK

26

ARTICLE VI.

REPORTS TO BE FURNISHED BY CONTRACTOR

32

ARTICLE VII.

VARIATIONS AND CHANGES IN AREA OF OPERATIONS

32

ARTICLE VIII.

LIABILITY AND INDEMNIFICATION

33

ARTICLE IX.

INSURANCE

40

ARTICLE X.

GOVERNING LAW AND DISPUTE RESOLUTION

41

ARTICLE XI.

FORCE MAJEURE

42

ARTICLE XII.

UNSATISFACTORY PERFORMANCE

43

ARTICLE XIII.

TERMINATION

44

ARTICLE XIV.

NOTICES

47

ARTICLE XV.

SUCCESSOR AND ASSIGNS; ASSIGNMENT

47

ARTICLE XVI.

ANTI-CORRUPTION

48

ARTICLE XVII.

CONFIDENTIALITY

50

ARTICLE XVIII.

GENERAL

51

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDICES

 

APPENDIX A

KEY TERMS

 

 

APPENDIX B

CONTRACTOR’S PERSONNEL

 

 

APPENDIX C

CONTRACTOR’S RIG AND EQUIPMENT

 

 

APPENDIX D

EQUIPMENT, SERVICES AND FACILITIES FURNISHED

 

 

APPENDIX E

RIG ACCEPTANCE CRITERIA

 

 

APPENDIX F

INSURANCE

 

 

APPENDIX G

OPERATOR’S MINIMUM HEALTH, SAFETY, SECURITY AND ENVIRONMENTAL REQUIREMENTS

 

 

APPENDIX H

CONTRACTOR’S FINAL RELEASE CERTIFICATE AND INDEMNITY

 

 

APPENDIX I

FORM OF FINAL LIEN AND CLAIM WAIVER

 

ii

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

OFFSHORE DRILLING CONTRACT

 

THIS OFFSHORE DRILLING CONTRACT (this “Drilling Contract”) is made and entered
into as of this 30th day of July, 2012 (the “Effective Date”), by and between
CIE Angola Block 21 Ltd., a company organized and existing under the laws of the
Cayman Islands, having offices at Cobalt Center, 920 Memorial City Way,
Suite 100, Houston, Texas 77024 (“Operator”), and Universal Energy Resources
Inc., a company organized and existing under the laws of the British Virgin
Islands, having offices at 325 Waterfront Drive, P.O. Box 985, Wickham’s Cay,
Road Town, Tortola, British Virgin Islands (“Contractor”). Operator and
Contractor may hereinafter be referred to individually as a “Party” or
collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Operator has the rights to explore for hydrocarbons in water depths of
up to 2,000 meters offshore Host Country (the “Area of Operations”) (and other
areas as may be mutually agreed by the Parties by amendment hereto), for which
Operator desires to contract a deepwater drilling rig for the purpose of
drilling oil and gas exploration, appraisal and/or development wells; and

 

WHEREAS, Contractor is engaged in the business of offshore, deepwater drilling
and has the adequate resources and equipment in good working order and fully
trained personnel capable of efficiently operating such equipment, and
Contractor is willing to furnish the New-build Semi-Submersible Drilling Rig SSV
CATARINA and associated equipment appurtenant thereto as set forth in Appendix C
(collectively, the “Rig”); and

 

WHEREAS, Operator has agreed, subject to the terms and conditions of this
Drilling Contract, to utilize the Rig for the term as specified herein; and

 

WHEREAS, Contractor is agreeable to conduct drilling for Operator in accordance
with the terms and conditions of this Drilling Contract.

 

NOW, THEREFORE, Operator and Contractor, for and in consideration of the
foregoing and of the mutual obligations, undertakings, premises and covenants
herein contained, do hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1.                            Defined Terms

 

Capitalized terms used herein shall have the meanings set forth in this
Section 1.1, unless the context requires otherwise.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(a)                                 “Act” has the meaning given in
Section 18.12.

 

(b)                                 “Affected Party” has the meaning given in
Section 8.9.

 

(c)                                  “Affiliate” means any Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with, another Person.  The term “control” and its
derivatives with respect to any Person means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

(d)                                 “Applicable Anti-Corruption Laws” means,
collectively, (i) the United States Foreign Corrupt Practices Act of 1977, as
amended, (ii) the U.K. Bribery Act of 2010, as amended, (iii) the principles set
out in the Organization for Economic Cooperation and Development Convention
Combating Bribery of Foreign Public Officials in International Business
Transactions, (iv) the principles set out in the United Nations Convention
against Corruption, (v) the anti-corruption or anti-bribery laws of Host
Country, and (vi) all other anti-corruption and/or anti-bribery laws,
regulations and requirements of any jurisdiction applicable to Operator,
Contractor or their respective Affiliates, whether by virtue of either Party’s
jurisdiction of incorporation or by virtue of availing itself of the
jurisdiction in which the Work is performed or provided under this Drilling
Contract.

 

(e)                                  “API” means the American Petroleum
Institute.

 

(f)                                   “Area of Operations” has the meaning given
in the recitals to this Drilling Contract.

 

(g)                                  “BOP” means the Rig’s blowout preventer
manufactured by Hydril Pressure Control, a GE Oil & Gas business.

 

(h)                                 “Capped Liabilities” has the meaning given
in Section 18.13.

 

(i)                                     “Consequential Loss” has the meaning
given in Section 8.9.

 

(j)                                    “Contractor” has the meaning given in the
preamble to this Drilling Contract.

 

(k)                                 “Contractor Group” means Contractor, its
Affiliates, and its and their respective managers, directors, officers,
employees, consultants, representatives, invitees, agents and subcontractors of
any tier.

 

(l)                                     “Contractor’s Items” means with respect
to the provision of the Work, the Rig, equipment, spare parts, materials,
expendables and other supplies and facilities related thereto owned, leased or
hired by Contractor or to be provided by

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Contractor as specified in Appendix C and Appendix D (except those items which
are Operator’s Items).

 

(m)                             “Contractor’s Personnel” has the meaning given
in Section 4.2(a).

 

(n)                                 “contractors” and “subcontractors” of a
Party mean, respectively, such Party’s own contractors or subcontractors of any
tier, [***]; provided that the terms “contractor” or “subcontractor” shall not,
insofar only as used in relation to Operator, include Contractor or any of
Contractor’s subcontractors or contractors.

 

(o)                                 “Critical Item” means an item that, without
repair or remediation, prevents the safe and efficient performance of the Work.

 

(p)                                 “Demobilization Fee” has the meaning given
in Appendix A, Section 1.1(b).

 

(q)                                 “Demobilization Point” means a location
within the Host Country agreed by the Parties, except that, if the Rig is
committed to another party in direct continuation after the completion of all
Work for Operator on the last Designated Well, the Demobilization Point shall be
one thousand feet (1000’) from the location of the last Designated Well.

 

(r)                                    “Designated Well” means any well
designated by Operator to be drilled, tested, completed or, as necessary,
plugged and abandoned by Contractor in accordance with the terms and conditions
of this Drilling Contract, including any sidetrack or re-drill or re-completion
thereof.

 

(s)                                   “drill” or “drilling” or “drilled”
includes drilling, running casing, geological or mechanical sidetracking,
completing, working-over, intervention, deepening, testing, pre-drilling surface
holes, a relief well, batch setting casing strings, installation of sub-sea
equipment, plugging, abandonment and related activities, as appropriate, unless
specified otherwise.

 

(t)                                    “Drilling Contract” has the meaning given
in the preamble to this Drilling Contract.

 

(u)                                 “Earliest Acceptance Date” has the meaning
given in Section 2.4(d).

 

(v)                                 “Effective Date” has the meaning given in
the preamble to this Drilling Contract.

 

(w)                               “Extension Term” has the meaning given in
Section 2.8.

 

(x)                                 “First Extension Term” has the meaning given
in Section 2.8.

 

(y)                                 “Force Majeure” means any event that:
(a) renders a Party unable to comply with its obligations under this Drilling
Contract; (b) is beyond the reasonable control of

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

the affected Party; (c) does not result from the fault, negligence or
intentional act of the affected Party or such Party’s failure to comply with
applicable law or Good Industry Practices; and (d) could not have been avoided
by the affected Party through the exercise of proper diligence including the
expenditure of reasonable monies and/or taking reasonable precautionary
measures, including (to the extent that such events satisfy the foregoing
criteria), the following:

 

(i)                                     acts of God or the public enemy;

 

(ii)                                  expropriation or confiscation of license
areas or drilling concessions;

 

(iii)                               expropriation, confiscation or
nationalization of, or inability to export (only in the instance of a change in
the Area of Operations pursuant to Section 7.2), facilities;

 

(iv)                              war, terrorism, rebellion, sabotage, riot,
civil commotion, or insurrection;

 

(v)                                 fires, explosions (other than on the Rig,
except to the extent caused by an event that would otherwise constitute a Force
Majeure), hurricanes, tornados, floods, microbursts or other natural
catastrophes;

 

(vi)                              actions or inaction of Governmental
Authorities that render(s) illegal performance required in connection with the
Work;

 

(vii)                           national labor strikes;

 

(viii)                        inability to obtain, or suspension, termination,
adverse modification, interruption of, or inability to renew, any servitude,
right of way, permit, license, consent, authorization or approval of any
Governmental Authority having or asserting jurisdiction;

 

(ix)                              a change in any applicable law (other than one
affecting only a tax payable by Contractor or any other cost of Contractor’s
performance hereunder) that takes place after the Effective Date; and

 

(x)                                 injunctions issued by Governmental
Authorities;

 

provided, however, Force Majeure shall not include:

 

(A)                               lack of finances;

 

(B)                               strikes or labor disturbances of any employer
performing any of the Work, unless, as a result of any such strike or labor
disturbance, there is no other Person capable and reasonably available to
Contractor to perform such Work;

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(C)                               shortages or price fluctuations with respect
to Contractor’s Items;

 

(D)                               late delivery of Contractor’s Items, except to
the extent caused by an event that would otherwise constitute a Force Majeure;

 

(E)                                economic hardship;

 

(F)                                 shortages of manpower, except to the extent
caused by an event that would otherwise constitute a Force Majeure;

 

(G)                               delay or failure to perform of a
subcontractor, except to the extent caused by an event that would otherwise
constitute a Force Majeure;

 

(H)                              machinery or equipment breakdown, or damage to
Contractor’s Items, except to the extent caused by an event that would otherwise
constitute a Force Majeure; or

 

(I)                                   unavailability at the Project Sites of
necessary water and other utilities, except to the extent caused by an event
that would otherwise constitute a Force Majeure.

 

(z)                                  “Force Majeure Rate” has the meaning given
in Appendix A, Section 1.2(e).

 

(aa)                          “Good Industry Practices” means, in respect of the
Work: (a) the exercise of that degree of skill, diligence, prudence and
foresight that reasonably would be expected from a reputable and prudent
first-class international deepwater offshore drilling contractor in performing
the Work or providing services similar to the Work and under conditions
comparable to those applicable during performance of the Work in accordance with
good deepwater oilfield practice; and (b) acting in accordance and compliance
with all applicable laws and regulations.

 

(bb)                          “Governmental Authority” means any government and
any political, judicial, administrative, executive or legislative subdivision
thereof, including (a) any national, state, provincial, county, municipal, local
or other governmental body, authority or agency, and (b) any governmental,
regulatory, administrative, executive and judicial departments, courts,
commissions, boards, bureaus, ministries, agencies or other instrumentalities
exercising any administrative, regulatory, executive, judicial, legislative,
police, arbitral or taxing authority or power having authority over any Party,
any subcontractor or any officer or other official representative of any of the
foregoing Persons.

 

(cc)                            “Gross Negligence” means any act or failure to
act (whether sole, joint or concurrent) by any Person which was in reckless
disregard of or wanton indifference to, harmful consequences such Person knew,
or should have known,

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

such act or failure would have on the safety or property of another Person or on
the environment, but shall not include any act, omission, error of judgment or
mistake made in the exercise of good faith of any function, authority or
discretion vested in or exercisable by such Person.

 

(dd)                          “Host Country” means the Republic of Angola.

 

(ee)                            “Host Country Content” means goods and services
that are produced locally or rendered by citizens of Host Country.

 

(ff)                              “Host Country Taxes” means Taxes imposed by
the Host Country.

 

(gg)                            “HSE Bridging Agreement” has the meaning given
in Section 5.5(b).

 

(hh)                          “HWDP” means heavy weight drill pipe.

 

(ii)                                  “Import/Export Charges” means properly and
lawfully payable customs or import or export duties, levies, taxes, assessments
and fees (including any related fines, penalties and interest) and all other
proper and lawful charges related to port or customs clearances or charged on
the import or export of goods including pilotage, agent fees, brokerage fees,
handling charges and port dues, which are charged in relation to Contractor’s
Items or Operator’s Items, as applicable.

 

(jj)                                “Inspection Allowance” has the meaning given
in Appendix A, Section 7.2(b)(iii).

 

(kk)                          “Latest Delivery Date” has the meaning given in
Section 2.4(d).

 

(ll)                                  “Legal Dispute” means any dispute,
controversy or claim, of any and every kind or type, whether based on contract,
tort, statute, regulations or otherwise, arising out of, connected with, or
relating in any way to this Drilling Contract, the relationship of the Parties,
the obligations of the Parties or the operations carried out under this Drilling
Contract, including any dispute as to the existence, validity, construction,
interpretation, negotiation, performance, non-performance, breach, termination
or enforceability of this Drilling Contract.

 

(mm)                  “Load-Out Period” has the meaning given in Section 2.4(b).

 

(nn)                          “Mobilization Fee” has the meaning given in
Appendix A, Section 1.1(a).

 

(oo)                          “Non-critical Item” means an item relating to the
performance of the Work other than Critical Items.

 

(pp)                          “Operating Rate” has the meaning given in Appendix
A, Section 1.2(a).

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(qq)                          “Operator” has the meaning given in the preamble
to this Drilling Contract.

 

(rr)                                “Operator Group” means Operator, Operator’s
co-lessees, co-license holders, joint venturers, and any Affiliates of the
foregoing, and its and their respective managers, directors, officers,
employees, consultants, representatives, invitees, agents and contractors and
subcontractors of any tier (excluding Contractor and its contractors and
subcontractors).

 

(ss)                              “Operator’s Items” means the equipment,
material and services owned, leased or hired by Operator or to be provided by
Operator as specified in Appendix D (except those items which are Contractor’s
Items).

 

(tt)                                “Party” and “Parties” have the meaning given
in the preamble to this Drilling Contract.

 

(uu)                          “Person” means any individual, firm, corporation,
partnership, limited liability company, joint venture, association, trust,
unincorporated organization, Governmental Authority or any other entity.

 

(vv)                          “Primary Term” has the meaning given in
Section 2.7(c)(i).

 

(ww)                      “Prohibited Person” means (a) any public official
(including any person holding a legislative, administrative or judicial office),
(b) any person employed by or acting on behalf of a public agency, a public
enterprise or a public international organization, (c) any officer or employee
of a government, department, sub-division, agency or an entity controlled by a
government (including any state-owned, stated-controlled or state-operated
company), or any person acting in an official capacity on behalf of any such
department, agency or entity, (d) any political party, (e) any official of a
political party, (f) any candidate for political office or (g) any officer or
employee of a public international organization.

 

(xx)                          “Project Sites” means the location of any Work to
be carried out by Contractor and in relation to which Contractor carries out the
Work pursuant to this Drilling Contract.

 

(yy)                          “Regardless of Cause” has the meaning given in
Section 8.12(a).

 

(zz)                            “Repair Rate” has the meaning given in Appendix
A, Section 1.2(c).

 

(aaa)                   “Rig” has the meaning given in the recitals to this
Drilling Contract.

 

(bbb)                   “Rig Acceptance Criteria” means the criteria set forth
in Appendix E.

 

(ccc)                      “Rig Acceptance Period” has the meaning given in
Section 2.4(c).

 

7

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(ddd)                   “Rig Acceptance Testing” means those procedures,
maneuvers, tests and other actions Contractor shall perform at Operator’s
direction to evidence the Rig’s satisfaction of the Rig Acceptance Criteria.

 

(eee)                      “Rig Modification Cost” has the meaning given in
Appendix A, Section 7.2(f).

 

(fff)                         “Rig Release” means that time when Operator
provides notice to Contractor that all of the Work on the last Designated Well
is ended and Operator’s Items have been offloaded from the Rig, and the Rig is
underway at least one thousand feet (1000’) from the location of the last
Designated Well.

 

(ggg)                      “Second Extension Term” has the meaning given in
Section 2.8.

 

(hhh)                   “Sonangol Approval” has the meaning given in
Section 2.1(a).

 

(iii)                               “Specifications” means the specifications
set forth in Appendix C.

 

(jjj)                            “Standby Rate” has the meaning given in
Appendix A, Section 1.2(b).

 

(kkk)                   “Taxes” means any tax and similar governmental charge,
duty, impost, levy, fee or assessment, however denominated (including income
tax, business asset tax, franchise tax, net worth tax, capital tax, estimated
tax, withholding tax, use tax, gross or net receipt tax, sales tax, transfer tax
or fee, excise tax, real and personal property tax, ad valorem tax, value added
tax, payroll related tax, employment tax, unemployment insurance, social
security tax, minimum tax, import and export taxes and other obligations of the
same or a similar nature), together with any related liabilities, penalties,
fines, additions to tax or interest, imposed by any Governmental Authority,
including monetary corrections.

 

(lll)                               “Term Commencement Date” has the meaning
given in Section 2.7(b).

 

(mmm)       “Third Party” means a Person other than any member of the Operator
Group and Contractor Group.

 

(nnn)                   “U.S. Dollar” and “$” mean the currency of the United
States of America.

 

(ooo)                   “Well-Control Bridging Agreement” has the meaning given
in Section 5.5(c).

 

(ppp)                   “Willful Misconduct” means any act or failure to act
(whether sole, joint or concurrent) by any Person which was intended to harm or
cause damage to the safety or property of another Person or on the environment,
but shall not include any act, omission, error of judgment or mistake made in
the exercise of good faith of any function, authority or discretion vested in or
exercisable by such Person.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(qqq)                   “Work” means the drilling and all other services,
material, equipment, supplies, and personnel required to be performed, provided
or furnished by Contractor pursuant to this Drilling Contract.

 

(rrr)                            “Zero Rate” has the meaning given in Appendix
A, Section 1.2(d).

 

1.2.                            References and Rules of Construction

 

(a)                                 All references in this Drilling Contract to
Appendices, Articles, Sections, subsections and other subdivisions refer to the
corresponding Appendices, Articles, Sections, subsections and other subdivisions
of or to this Drilling Contract unless expressly provided otherwise.  The
Appendices referred to herein are attached to and by this reference incorporated
herein for all purposes.

 

(b)                                 Headings and titles appearing at the
beginning of any Articles, Sections, subsections and other subdivisions of this
Drilling Contract are for convenience only, do not constitute any part of this
Drilling Contract, and shall be disregarded in construing the language hereof.

 

(c)                                  The words “this Drilling Contract,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Drilling Contract as a whole and not to any particular Article, Section,
subsection or other subdivision unless expressly so limited.

 

(d)                                 Wherever the words “include,” “includes” or
“including” are used in this Drilling Contract, they shall be deemed to be
followed by the words “without limiting the foregoing in any respect.”

 

(e)                                  Pronouns in masculine, feminine or neuter
genders shall be construed to state and include any other gender, and words,
terms and titles (including terms defined herein) in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

 

ARTICLE II.
SONANGOL APPROVAL; THE RIG

 

2.1.                            Drilling Contract Subject to Sonangol Approval

 

(a)                                 The Parties expressly acknowledge that this
Drilling Contract is subject to the formal approval of Sociedade Nacional de
Combustíveis de Angola, E.P. (or any of its Affiliates) (the “Sonangol
Approval”).  Should the Parties not receive the Sonangol Approval on or before
October 31, 2012, this Drilling Contract shall automatically terminate (unless
otherwise extended by the Parties by written amendment hereto).

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(b)                                 Upon a termination of this Drilling Contract
pursuant to Section 2.1(a), neither Party shall owe any payment (except as
provided in Appendix A, Section 7.2(f)) or have any liability to the other, and
this Drilling Contract shall be of no further force or effect.

 

2.2.                            Rig Construction

 

Contractor represents that the Rig has been constructed in accordance with the
Specifications.

 

2.3.                            Import Permits and Controls

 

(a)                                 Contractor shall, with Operator’s reasonable
assistance when requested, obtain and maintain any governmental permits,
approvals and authorizations necessary or desirable to import the Rig into, and
export the Rig out of, the Area of Operations and to move and operate the Rig
within the Area of Operations.  Upon request by Operator, Contractor shall
provide a certification and indemnity in the form of Appendix H certifying that
no unauthorized sales, disposals or transfers have occurred and that all
inspections, imports and exports of Contractor’s Items have complied with all
Applicable Anti-Corruption Laws.

 

(b)                                 Contractor shall, with Operator’s reasonable
assistance when requested, obtain all permits, consents, approvals, licenses,
registrations to operate in Host Country and the waters offshore Host Country,
and shall procure sufficient office and shorebase facilities onshore Host
Country necessary to perform the Work in accordance with Good Industry
Practice.  Upon request by Operator, Contractor shall provide a certification
and indemnity in the form of Appendix H certifying that Contractor complied with
all Applicable Anti-Corruption Laws in connection with its satisfaction of the
obligations contained in this Section 2.3(b).

 

(c)                                  To the extent that Contractor’s costs to
comply with the provisions of this Section 2.3 are directly caused by a change
in the Area of Operations, Contractor shall be compensated by Operator for such
costs in accordance with Section 7.2(b).

 

2.4.                            Arrival of Rig on Location

 

(a)                                 Contractor intends to take delivery of the
Rig ex-yard at Okpo, South Korea on or about November 1, 2012.  Contractor shall
then mobilize the Rig to the Host Country. Contractor shall invoice Operator for
the Mobilization Fee on or after the Term Commencement Date but shall not be
entitled to payment of the Mobilization Fee until the Term Commencement Date.

 

(b)                                 After the Rig has arrived in the Host
Country and the Rig and Contractor have obtained all customs clearances, visa
requirements, permits, consents, approvals

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

and authorizations required from all Governmental Authorities in order to
operate in and offshore the Host Country and perform the Work, Contractor shall
conduct Rig load-out (the “Load-Out Period”).  The Load-Out Period shall be no
longer than seventy two (72) hours, unless extended by Operator in its sole
discretion.  Contractor shall be paid the Standby Rate for each day during the
Load-Out Period provided that Contractor does not cause any undue delay or
hindrance to the Rig load-out, in which case the Zero Rate shall apply during
any such delay or hindrance.

 

(c)                                  After the Load-Out Period is complete,
Operator shall have [***] (the “Rig Acceptance Period”) to perform the Rig
Acceptance Testing.  The Rig Acceptance Testing will be conducted at a location
within Host Country waters determined by Operator in its sole discretion. 
Contractor shall provide Operator’s representatives with all access rights to
the Rig and her equipment necessary for Operator to conduct the Rig Acceptance
Testing.  Contractor shall be paid the Zero Rate for each day of the Rig
Acceptance Period.  If Operator fails to complete the Rig Acceptance Testing
during the Rig Acceptance Period, Contractor shall be paid the Standby Rate for
such additional time Operator requires to complete the Rig Acceptance Testing;
provided that if (i) Operator has not received sufficient access to the Rig or
her equipment to conduct the Rig Acceptance Testing, or (ii) Contractor fails to
assist Operator as necessary to complete the Rig Acceptance Testing, or
otherwise causes any undue delay or hindrance to the Rig Acceptance Testing,
then Contractor shall receive Zero Rate during the period that the Rig
Acceptance Testing has been delayed due to any such delay or hindrance. 
Operator shall notify Contractor as soon as reasonably practical of each
Critical Item and Non-critical Item that requires repair or remediation by
Contractor.  All repairs and remediation for Critical Items shall be at
Contractor’s cost.  Prior to the Term Commencement Date, Contractor shall repair
or remediate all Critical Items to Operator’s sole satisfaction and prepare a
plan to repair or remediate all Non-critical Items to Operator’s sole
satisfaction.  For the avoidance of doubt, prior to the Term Commencement Date,
Contractor shall be paid the Standby Rate only during (x) the Load-Out Period,
in accordance with Section 2.4(b), and (y) any such time in excess of the Rig
Acceptance Period if Operator fails to complete the Rig Acceptance Testing
during the Rig Acceptance Period for reasons other than those stated in
Section 2.4(c)(i) and (ii) above.  Contractor shall be paid the Zero Rate at all
other times prior to the Term Commencement Date, including the time required to
repair or remediate Critical Items to Operator’s sole satisfaction and prepare a
plan to repair or remediate Non-critical Items to Operator’s sole satisfaction.

 

(d)                                 Contractor shall provide the Rig to
Operator, at Operator’s designated location, fully manned, having satisfied the
requirements set forth in Section 2.7(b), ready to commence the Work after
January 1, 2013 (the “Earliest Acceptance Date”),

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

but on or before March 31, 2013 (the “Latest Delivery Date”), unless otherwise
mutually agreed by the Parties in writing.

 

(e)                                  Delay in Delivery

 

(i)                                     Should the Term Commencement Date not
occur for any reason on or before the Latest Delivery Date, Operator will have
the right to terminate this Drilling Contract (in accordance with
Section 13.2.1(c)) at any time thereafter.

 

(ii)                                  Contractor’s delivery and provision of the
Rig to Operator in accordance with this Article II is a condition of this
Drilling Contract and a fundamental obligation of Contractor and, except as
expressly provided in this Drilling Contract, Contractor shall not be excused
from performance of its obligations for any reason whatsoever.

 

2.5.                            Drill Site Access and Bottom Survey

 

(a)                                 Operator shall provide Contractor with
sufficient rights of ingress to and egress from the Designated Well locations,
subject to reasonable procedures and any requirements of Governmental
Authorities.  In the event of any restrictions or limitations on Operator which
inhibit or impair such rights, Operator shall promptly advise Contractor in
writing of the same.

 

(b)                                 Operator will be responsible for notifying
Contractor of any obstructions, impediments, faulty bottom conditions or hazards
to operations in the area of each drilling location or within the anchor
pattern, including to wellheads, platforms, pipelines, cables, boulders and mud
filled depressions.  Should Contractor be denied free access to a location as a
result of Operator not notifying Contractor of any such matter, any time lost by
Contractor as a result of such denial shall be paid for at the Standby Rate. 
Operator will also provide Contractor with soil and sea bottom condition surveys
at each drilling location hereunder adequate to satisfy Contractor’s marine
surveyor.

 

2.6.                            Contractor’s Rig

 

(a)                                 The Rig shall be capable of operating in the
Area of Operations in an efficient and safe manner, and in conformity with all
applicable laws and the requirements of all relevant Governmental Authorities,
in water depths up to 2,000 meters and of drilling to a measured depth of 7,200
meters.  At the Term Commencement Date, and throughout the term of this Drilling
Contract, Contractor represents and warrants that the Rig shall:

 

(i)                                     comply with the Specifications;

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(ii)                                  be registered under the flag of the
Republic of Liberia and in the ownership of Contractor;

 

(iii)                               be classed by Det Norske Veritas (DNV) and
certified “DNV 1A1 COLUMN STABILIZED DRILLING UNIT, DRILL, HELDK, E0, DYNPOS
AUTRO VESSEL” without any recommendations or conditions affecting her class;

 

(iv)                              be maintained by Contractor with original
equipment manufacturer parts or other spare parts as approved by Contractor’s
engineering department;

 

(v)                                 be tight, staunch and strong, in thoroughly
efficient order and proper working condition, and in every way fit, equipped and
supplied for deepwater drilling operations and the uses and services
contemplated in this Drilling Contract, with her machinery, pumps and
navigational equipment fully functional and in good working order and condition;

 

(vi)                              have a full and efficient complement of
drilling personnel for a Rig of her type and capabilities, in the number
required by the laws of all applicable Governmental Authorities, and who shall
have the knowledge, skills and abilities and who shall all be trained to operate
the Rig and her equipment competently and safely and in accordance with Good
Industry Practices; and

 

(vii)                           shall have on board all certificates, documents,
approvals, permits, permissions and equipment required by the applicable
classification society and any Governmental Authority as may be necessary to
enable her to carry out all required operations under this Drilling Contract
without delay or hindrance.

 

(b)                                 In performing the Work, Contractor shall
utilize the Rig and the Rig shall be furnished in good condition for performance
of the Work in accordance with Good Industry Practices at the time of
commencement of operations hereunder and throughout the term of this Drilling
Contract.  If Contractor fails to provide the Rig in compliance with the
requirements of this Drilling Contract, Contractor is deemed to be in default of
this Drilling Contract, and Operator may exercise all contractual remedies
pursuant to Article XIII.

 

2.7.                            Effective Date, Acceptance and Commencement of
Operations

 

(a)                                 Effective Date.  This Drilling Contract
shall become effective upon the Effective Date, and the Primary Term of this
Drilling Contract shall commence on the Term Commencement Date and continue
until the completion of the Primary Term and any Extension Term or the earlier
termination of this Drilling Contract.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(b)                                 Term Commencement Date.  The “Term
Commencement Date” shall be that date on which the Rig, in full conformity with
the following requirements, is made available to Operator at the location
designated by Operator pursuant to Section 2.4(d):

 

(i)                                     The completion of the Rig Acceptance
Testing to determine compliance with the Rig Acceptance Criteria to Operator’s
sole satisfaction;

 

(ii)                                  the completion of the repair or
remediation by Contractor to Operator’s sole satisfaction of any Critical Items
identified by Operator;

 

(iii)                               the preparation of a plan by Contractor to
Operator’s sole satisfaction that has been agreed to by Operator to repair or
remediate any Non-critical Items identified by Operator;

 

(iv)                              all customs clearances, visa requirements,
permits, consents, approvals and authorizations required from all Governmental
Authorities in order to operate in and offshore the Host Country and perform the
Work have been obtained by Contractor;

 

(v)                                 Contractor shall have obtained office and
shorebase facilities sufficient to perform the Work in accordance with Good
Industry Practices;

 

(vi)                              the Rig is in compliance with all Host Country
laws and regulations;  and

 

(vii)                           the Rig is fully manned in accordance with
Section 4.2.

 

(c)                                  Primary Term and Termination Date.

 

(i)                                     The primary term of this Drilling
Contract shall be for a firm period of three (3) years beginning on the Term
Commencement Date (the “Primary Term”), as may be extended by the provisions of
this Drilling Contract.  Unless extended or terminated pursuant to the other
provisions of this Drilling Contract, the term of this Drilling Contract shall
automatically end upon the later to occur of (A) the expiration of the Primary
Term, (B) the expiration of any Extension Term, or (C) completion of Operator’s
last Designated Well (drilled to its planned total depth, unless otherwise
modified by Operator in its sole discretion) commenced during such term, or
extension, when the Rig is moved to the Demobilization Point and all of
Contractor’s Items have been loaded and all of Operator’s Items have been
off-loaded, whereupon this Drilling Contract shall terminate.

 

(ii)                                  The Primary Term and any Extension Term
shall be extended automatically from day to day for the time necessary to
complete any particular well (drilled to its planned total depth, unless
otherwise

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

modified by Operator in its sole discretion) or related operation in progress.

 

2.8.                            Extension

 

At Operator’s option, this Drilling Contract may be extended for a further term
of one (1)  year (from the expiry of the Primary Term) (the “First Extension
Term”), plus at Operator’s option, a further term (from the expiry of the First
Extension Term, if opted for by Operator) of one (1) additional year (the
“Second Extension Term”) (the First Extension Term and Second Extension Term,
each an “Extension Term”).  Operator’s option for the First Extension Term must
be exercised by written notice to Contractor on or before the date that is
twenty two (22) months after the Term Commencement Date.  Operator’s option for
the Second Extension Term must be exercised by notice to Contractor on or before
the date that is thirty four (34) months after the Term Commencement Date. 
During the Primary Term and any Extension Terms, Contractor shall not
contractually commit the Rig to any other party while this Drilling Contract is
in effect unless the relevant time period for Operator to exercise its
respective options pursuant to this Section 2.8 has expired.  The terms of this
Drilling Contract shall remain in effect and shall apply during any Extension
Term; provided, however, that the Operating Rate applicable to the First
Extension Term and the Second Extension Term, as applicable, shall be mutually
agreed through good faith negotiations by the Parties.

 

2.9.                            Mobilization and Demobilization

 

(a)                                 Contractor shall mobilize the Rig and
Contractor’s Personnel to the location designated by Operator pursuant to
Section 2.4(d).  Contractor shall pay and be responsible for all risks, costs
and expenses, unless otherwise specified in this Drilling Contract, until the
Term Commencement Date.  Operator shall pay the Mobilization Fee to Contractor
on or after the Term Commencement Date.  Operator shall be entitled to place its
designated representative(s) aboard the Rig during such mobilization, and
Contractor shall make available to Operator’s representative(s) all
accommodations, provisions and requisites as Contractor supplies to the senior
marine crew of the Rig.  Operator shall be entitled to conduct certain aspects
of the Rig Acceptance Testing during mobilization provided such Rig Acceptance
Testing does not interfere with the mobilization or safe operation of the Rig.

 

(b)                                 Contractor shall demobilize the Rig and
Contractor’s Personnel from the last Designated Well location upon the earlier
to occur of (i) the expiration of the Primary Term or, if applicable, any
Extension Term, or (ii) the termination of this Drilling Contract pursuant to
Section 13.1 or Section 13.2.  Contractor shall pay and be responsible for all
risks, costs and expenses, unless otherwise specified in this Drilling Contract,
necessary to move and demobilize the Rig from the last Designated Well location
upon Operator’s notification to Contractor of Rig

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Release.  Operator shall pay the Demobilization Fee to Contractor on or after
the date that the Drilling Contract terminates in accordance with
Section 2.7(c)(i); provided that Operator shall not be required to pay the
Demobilization Fee unless the Term Commencement Date has occurred.  Operator
shall also not be required to pay the Demobilization Fee if, upon the
termination of this Drilling Contract, Contractor has committed the Rig to
another party in direct continuation after the completion of all Work for
Operator on the last Designated Well.

 

ARTICLE III.
TERMS OF PAYMENT

 

3.1.                            Payment Amounts

 

(a)                                 Unless specifically provided elsewhere
within this Drilling Contract, for the performance and completion of the Work,
Operator shall pay, or cause to be paid, to Contractor the amounts provided in
Appendix A at the times and in the manner specified therein and in this
Article III.  Contractor shall be entitled to payments in accordance with this
Article III when Contractor has complied with the terms and conditions of this
Drilling Contract.

 

(b)                                 Operator shall, in addition, to the extent
the below costs arise during the Load-Out Period or subsequent to the Term
Commencement Date, pay to Contractor the actual amount (as documented by
Contractor to Operator’s reasonable satisfaction) of:

 

(i)                                     the cost of any overtime paid by
Contractor to Contractor’s Personnel in respect of the maintenance or repair on
board the Rig of Operator’s Items or other overtime required by Operator, unless
the maintenance or repair is required to remediate or repair damage caused by
Contractor Group’s Willful Misconduct;

 

(ii)                                  Contractor’s costs associated with waiting
on Operator furnished transportation or for time in excess of two (2) hours in
transit to or from the Rig, or as a direct result of an act, instruction or
omission of Operator;

 

(iii)                               in the event the Rig is taken into sheltered
waters or harbor for inspection, repair, maintenance or structural defects, the
related rig move costs and harbor expenses will be for Operator’s account,
except if such action is occurring as a result of Contractor’s failure to
conduct any Work in accordance with Good Industry Practices;

 

(iv)                              Contractor’s costs associated with evacuations
and accommodations of personnel caused by adverse sea or weather or other
hazardous conditions;

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(v)                                 Contractor’s costs associated with moving
Contractor’s Items and Contractor’s Personnel, and their personal effects, if
Contractor is directed by Operator to change its Area of Operations; and

 

(vi)                              Contractor’s costs associated with
demobilizing and remobilizing Contractor’s Personnel as requested by Operator.

 

3.2.                            Contractor Invoices

 

Contractor shall submit to Operator invoices, accompanied by copies of vouchers,
records, receipts or other evidence as may reasonably be requested by Operator,
within thirty (30) days of the end of each calendar month.  All invoices shall
be rendered in U.S. Dollars, and invoices for expenses incurred in other
currencies shall state the currency in which the expense was incurred and the
rate of exchange used to convert to U.S. Dollars.  All rates of exchange shall
be determined by reference to the London Financial Times edition published
immediately prior to the date of the invoice.

 

3.3.                            Payment

 

(a)                                 Subject to the terms and conditions of this
Drilling Contract, payment shall be made to Contractor within thirty (30) days
following receipt of a properly supported invoice from Contractor.  Payment of
any invoice shall not prejudice the right of Operator to question the
correctness of any charges therein.  If Operator disputes an item, Operator
shall notify Contractor of the item disputed, specifying the reason therefore,
and payment of the disputed amount may be withheld until settlement of the
dispute.  Or, at Operator’s sole option, any disputed amount may be paid without
waiver of the right to seek reimbursement for such amounts.  However, timely
payment shall be made of any undisputed portion.  Subject to this right, any
undisputed payments or payments of disputed amounts resolved in Contractor’s
favor which are not made within thirty (30) days as aforesaid shall bear
interest calculated at the average rate (for the period of delayed payment) of
one-year U.S. Dollar London InterBank Offered Rate (as published by the British
Bankers Association) plus one percent (1%).  Operator and Contractor shall
endeavor to resolve any disputed item in a timely manner, and when resolved,
payment shall be made forthwith.  Payment of any amounts by Operator shall not
be deemed a waiver of Operator’s or Contractor’s rights under this Drilling
Contract.

 

(b)                                 If Operator, at any time, incurs costs
which, under the provisions of this Drilling Contract, are for Contractor’s
account or Operator is otherwise entitled to recover from Contractor, Operator
may invoice Contractor for such costs and Contractor shall pay Operator within
thirty (30) days following receipt of a properly supported invoice from
Operator.

 

17

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(c)                                  Neither the presentation nor payment or
non-payment of an individual invoice shall constitute a settlement of a dispute,
an accord and satisfaction, a remedy of account stated, or otherwise waive or
affect the rights of the Parties.

 

(d)                                 As an express condition precedent to
Operator’s obligation to make final payment to Contractor under this Drilling
Contract, Contractor must furnish Operator with an unconditional final lien and
claim waiver, waiving and fully releasing Operator from any lien or claim to
compensation in connection with the Work performed hereunder, in the form of
Appendix I, and under signature of Contractor’s in-country manager or other,
more senior manager.

 

(e)                                  Any amounts paid by Operator to Contractor
hereunder shall be for services actually rendered, and no part of any such
amounts paid to Contractor hereunder or any other funds of Contractor shall,
directly or indirectly, be paid to, or accrue for the benefit of, any official,
agent or employee of, or in any manner connected with, any government (federal,
regional, provincial or local) or any political subdivision, ministry, agency or
authority thereof, or a political party or an officer, agent or employee of a
political party, or a candidate for political office, or a director, officer,
employee or shareholder of any customer or prospective customer of Operator,
when such payment would be illegal under the laws of the United States, the
United Kingdom, the Host Country or in the jurisdiction where the Work is
performed.

 

3.4.                            Contractor’s Records; Audit

 

Contractor shall maintain a complete and accurate set of records pertaining to
all aspects of this Drilling Contract.  Operator, in order to verify that all
the terms and conditions of this Drilling Contract have been complied with,
shall have the right, upon three (3) days advance notice and during normal
business hours and at Operator’s sole expense, to inspect and audit at
Contractor’s place of business, any and all such records within a period of
twenty-four (24) months after the year of termination of this Drilling Contract;
provided that Contractor shall have the right to exclude any trade secrets,
formulae or processes from such inspection and audit, except to the extent they
relate directly to payments or reimbursements in accordance with this Drilling
Contract; in such case, Operator shall agree in writing to hold such information
confidential.

 

3.5.                            Customs or Excise Duties, Levies, Taxes,
Assessments and Fees

 

Operator shall pay all Import/Export Charges imposed on Operator’s Items by any
Governmental Authority.  Contractor shall pay all Import/Export Charges imposed
on Contractor’s Items by any Governmental Authority; provided, however, that,
when applicable, Operator shall provide Contractor with exoneration letters or
other documentation that Operator may provide and Contractor may utilize
pursuant to Host

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Country laws to mitigate, lessen or eliminate Import/Export Charges imposed on
Contractor’s Items.

 

3.6.                            Duties, Levies, Taxes, Assessments and Fees

 

(a)                                 Incurred Outside of Host Country. 
Contractor shall be responsible for all Taxes (including any related fines,
penalties and interest) directly or indirectly imposed on or incurred by
Contractor, Contractor’s Items or Contractor’s employees, subcontractors and
suppliers and their respective employees, arising, directly or indirectly, out
of the performance of Contractor’s obligations under this Drilling Contract,
including the Work (excluding materials owned and titled to Operator) by any
Governmental Authority outside of the Host Country.  Contractor agrees to be
responsible for and hold harmless and indemnify Operator from any and all claims
and liabilities with respect thereto.

 

(b)                                 Incurred in the Host Country for
Contractor’s Account.

 

(i)                                     Contractor shall be responsible for
reporting, filing, withholding and paying all Host Country Taxes (including any
related fines, penalties and interest) imposed directly or indirectly on
Contractor’s employees as a result of Contractor’s employees’ performance of
this Drilling Contract, including the Work, in the Host Country.

 

(ii)                                  Contractor shall ensure that its
subcontractors and their employees shall be solely responsible for reporting,
filing, withholding and paying all Host Country Taxes (including any related
fines, penalties and interest) imposed directly or indirectly on subcontractors
and their employees as a result of the subcontractors’ performance of this
Drilling Contract, including the Work, in the Host Country.

 

(iii)                               When required by applicable law, Contractor
shall withhold the applicable Host Country amounts from payments made to
Contractor’s subcontractors for services performed for Contractor in the Host
Country and pay such withholdings to the appropriate Governmental Authority of
Host Country.  Any related fines, penalties or interest arising from
Contractor’s failure to withhold from subcontractors according to the law of the
Host Country or pay to the appropriate Governmental Authority of Host Country
shall be for the account of Contractor.  Operator has the right to engage a
Third Party auditor to audit Contractor’s withholding to ensure correct
withholding has been made and the amounts have been transferred to the
appropriate Governmental Authority of Host Country.

 

(iv)                              Contractor shall be solely responsible for
reporting, filing and paying all other Host Country Taxes (including any related
fines, penalties and

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

interest) which are assessed to Contractor by the appropriate Governmental
Authority having jurisdiction other than as provided in Section 3.5 and
Section 3.6(c).

 

(c)                                  Incurred in the Host Country for Operator’s
Account.  Operator may be required by law of the Host Country to withhold Host
Country Tax (including contributions for training of Host Country personnel
pursuant to Decree 20/82 dated April 17, 1982, Executive Decree 124/82 dated
December 31, 1982, and other related regulations) from payments made to
Contractor in respect of Contractor’s performance of its obligations under this
Drilling Contract, including the Work, in the Host Country (or waters offshore
of the Host Country).  In such case, Operator shall withhold the applicable Host
Country amounts from payments made to Contractor or its Affiliates and pay such
withholding to the appropriate Governmental Authority of the Host Country. 
Operator shall provide Contractor with an official tax certificate showing taxes
paid to Governmental Authorities on Contractor’s behalf.  Any related fines,
penalties or interest arising from Operator’s failure to withhold from
Contractor according to the law of the Host Country or pay to the appropriate
Governmental Authority of the Host Country shall be for the account of Operator.

 

(d)                                 Taxes Included in Operating Rate.  For the
avoidance of doubt, the following Host Country Taxes are included as part of the
Operating Rate amount set forth in Appendix A:

 

(i)                                     Import/export duty tax (1%);

 

(ii)                                  Deemed profits tax (5.25%); and

 

(iii)                               Training tax (0.5%).

 

Operator shall not be required to make any additional payments to Contractor
with respect to the Taxes described in this Section 3.6(d).

 

3.7.                            Variation of Rates

 

(a)                                 Provided that no revision of the rates
listed below shall occur more than once during any [***] month period, the rates
and payment herein set forth shall be revised by the actual amount of the change
in Contractor’s cost (as documented by Contractor to Operator’s reasonable
satisfaction)  if an event described below occurs or if the cost of any of the
items hereinafter listed shall increase (as documented by Contractor to
Operator’s reasonable satisfaction) by more than the amount which may be
indicated below from Contractor’s cost thereof on the Effective Date or by the
same amount after the date of any revision pursuant to this Section 3.7:

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(i)                                     if Contractor’s labor costs, including
all payroll burden and benefits paid by Contractor for its employees;

 

(ii)                                  if Operator requires Contractor to
increase the number of Contractor’s Personnel;

 

(iii)                               if it becomes necessary for Contractor to
change the work schedule of Contractor’s Personnel as a result of a change in
the Area of Operations;

 

(iv)                              if the cost of insurance premiums increases by
[***] or more;

 

(v)                                 if the cost of catering increases by [***]
or more; or

 

(vi)                              the rates listed herein shall be increased for
costs other than Taxes and those listed above on the Term Commencement Date and
at twelve (12) month intervals thereafter based on changes in the Bureau of
Labor Statistics Oil Field and Gas Field Drilling Machinery Producer Price Index
(Series ID WPU119102) as published by the U.S. Department of Labor from that
reported for the month of the Effective Date.  Said rates shall be increased
proportionately by the percentage specified in Appendix A for each change of
[***] in said Index.

 

3.8                               Change in Regulations

 

The rates and payments due to Contractor pursuant to this Drilling Contract may
be revised or adjusted by the actual amount of change in Contractor’s cost if
Contractor’s costs increase due to a change in any applicable laws, rules or
regulations, or interpretation or enforcement thereof, by Governmental
Authorities in the Host Country, provided that (A) such cost increase is not
more than [***] of the amount of the affected rate or payment, and is documented
by Contractor to Operator’s satisfaction, (B) such cost increase is due solely
to Contractor’s necessary efforts to comply with the change in (or
interpretation or enforcement of) applicable laws, rules or regulations,
(C) such change in (or interpretation or enforcement of) applicable laws,
rules or regulations does not increase Contractor’s profits, and (D) upon
Operator’s request, the Parties shall meet to discuss and agree upon when such
rate increase shall be applicable given the particular facts and circumstances
of the change in (or interpretation or enforcement of) applicable laws, rules or
regulations.  For any change described in this Section 3.8 that may result in an
increase of Contractors’ costs in an amount that is more than [***] of the
amount of the affected rate or payment, the Parties shall meet to discuss the
particular facts and circumstances of such change.

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

ARTICLE IV.
EQUIPMENT, SERVICES AND PERSONNEL

 

4.1.                            Contractor’s Rig and Equipment

 

(a)                                 Contractor shall, at its own expense,
furnish Contractor’s Items.  Additionally, Contractor shall provide, at its own
cost, materials, equipment, services, personnel, consumables, spares and
facilities not identified herein, but which are required for the Work and which
are customarily or necessarily provided by a deepwater drilling contractor
furnishing a deepwater drilling rig in the Area of Operations, in accordance
with Good Industry Practices and in order to allow uninterrupted operations in a
timely manner and in full compliance with this Drilling Contract.

 

(b)                                 In support of the Work to be performed by
Contractor in the Area of Operations, and in consideration for the remuneration
to be paid by Operator hereunder, Contractor shall be responsible for providing,
at its sole cost and expense, all supporting services, supplies and other
logistical items whatsoever which may be required, by the laws, regulations,
orders and other directives of any Governmental Authority, to be procured from
local vendors, suppliers and other Persons as necessary for the performance of
Work in accordance with this Drilling Contract.

 

(c)                                  Contractor shall, in accordance with the
Rig Acceptance Criteria, load and function test components and systems as
described in Appendix E.

 

(d)                                 Prior to the Term Commencement Date,
Contractor, at its expense, shall provide mill certificates and certificates of
the mill inspections, for Contractor’s furnished new drill pipe, HWDP, drill
pipe pup joints, subs, inside BOPs, lower kelly valves, drill collars, subs and
similar items, to T. H. Hill & Associates Drill Pipe Inspection Standards, DS-I,
Category 5.  Contractor’s furnished drill pipe, HWDP, drill pipe pup joints,
subs, inside BOPs, lower kelly valves, drill collars, subs and similar items
shall be in accordance with API Spec 5, API Spec 7 and API RP7G.  Operator may,
at its option and expense, have a Third Party quality assurance representative
re-inspect such items.  Any equipment failing the initial inspection, or any
re-inspection, shall be repaired or replaced at Contractor’s expense.

 

(e)                                  Prior to the Term Commencement Date,
Contractor, at its expense, shall provide Third Party inspection certificates
for Contractor’s furnished used drill pipe, HWDP, drill pipe pup joints, subs,
inside BOPs, lower kelly valves, drill collars, subs and similar items, to T. H.
Hill & Associates Drill Pipe Inspection Standards, DS-I, Category 5. 
Contractor’s furnished drill pipe, HWDP, drill pipe pup joints, subs, inside
BOPs, lower kelly valves, drill collars, subs and similar items shall be

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

in accordance with API Spec 5, API Spec 7 and API RP7G.  Operator may, at its
expense, have a Third Party quality assurance representative present during the
inspection.  Any equipment failing this initial inspection shall be repaired or
replaced at Contractor’s expense.

 

(f)                                   Prior to the Term Commencement Date,
Contractor, at its expense, shall provide all databooks for new riser.

 

(g)                                  Prior to the Term Commencement Date,
Contractor shall inspect any non-new riser, with said inspection to be performed
in accordance with API RP16Q.  Contractor shall provide Operator a copy of the
results of the inspection.  Any equipment failing this initial inspection shall
be repaired or replaced at Contractor’s expense.

 

(h)                                 Prior to the Term Commencement Date and
periodically thereafter at the direction of Operator or pursuant to laws or
regulations of the applicable Governmental Authority, Contractor shall inspect
the BOP, with said inspection to be performed in accordance with any
governmental regulation or interpretation thereof for API RP 53 (and as updated
or amended), as of the date of said inspection.  Contractor shall provide
Operator with a copy of the results of the inspection.  Any equipment failing
such inspection shall be repaired or replaced at Contractor’s expense.

 

(i)                                     If during the drilling of any Designated
Well, Contractor’s drill string (inclusive of drill pipe, HWDP, drill collars,
subs and similar items) should have excessive failures due to any cause,
Operator shall have the right to require Contractor, at Contractor’s expense, to
have failed components, in use or to be used, inspected to the aforementioned
standards.  Contractor shall provide Operator a copy of the results of the
inspections.

 

(j)                                    Contractor shall procure shorebase space
to facilitate the performance of the Work at the operating base specified in
Appendix A, Section 2.

 

4.2.                            Contractor Personnel

 

(a)                                 Contractor shall furnish, at Contractor’s
cost, the personnel in the numbers, classifications and work schedules as set
forth in Appendix B (“Contractor’s Personnel”).

 

(b)                                 Contractor’s Personnel shall have the
knowledge, skills and abilities to perform their assigned tasks and shall be
trained, licensed and certified as required by all applicable laws, rules and
regulations.  Contractor represents that it and its subcontractors performing
the Work have and will maintain all applicable licenses

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

and certifications necessary for the performance of the Work.  Contractor shall
verify all relevant qualifications of Contractor’s Personnel.

 

(c)                                  Contractor shall have roustabout crews
available on the Rig to load and unload boats from the Rig and perform other
labor on a twenty-four (24) hour basis, together with a catering crew sufficient
to provide room and board for all persons on board the Rig.

 

(d)                                 Operator may, at any time, with Contractor’s
approval, not to be unreasonably withheld, require Contractor to increase the
number of Contractor’s Personnel.  Such additional personnel shall be provided
at the rates per day specified in Appendix B.  Contractor shall seek approval of
Operator prior to changing out key personnel which shall not be unreasonably
withheld.

 

(e)                                  If, with Operator’s consent, Contractor’s
Personnel are reduced, Operator shall be credited with the savings thereby
resulting.

 

(f)                                   For any day that Contractor fails to
provide the numbers and classification of Contractor’s Personnel specified in
Appendix B, the rate at which Contractor is being paid for such day shall be
reduced by an amount equivalent to the amount of wages and employee benefits
which would have otherwise have been paid for such personnel, subject to
Contractor being allowed a reasonable period of time to replace Contractor’s
Personnel, which shall not exceed ninety-six (96) hours (except in the case of
Force Majeure or other severe weather which would prevent reasonable means of
transportation); provided, however, no reduction shall apply for missing
Contractor’s Personnel due to medical reasons or reasons of compassion.

 

(g)                                  Contractor shall remove and replace in a
reasonable time any of Contractor’s Personnel if Operator so requests in writing
and if Operator can show reasonable grounds for its request.  Operator shall
remove and replace in a reasonable time any of Operator’s personnel on the Rig
if Contractor so requests in writing and if Contractor can show reasonable
grounds for its request.

 

(h)                                 Contractor shall comply, at its sole cost
and expense, with any and all laws, regulations, orders, directives or other
requirements of any applicable Governmental Authority for the hiring of citizens
of any applicable country to perform technical, labor or other services for
Contractor in conjunction with the Work to be performed for Operator. 
Contractor shall promptly provide, upon Operator’s request, details on
Contractor’s Personnel employed by Contractor and their respective residences
when employed.

 

(i)                                     Contractor shall make its own
arrangements for the engagement of Contractor’s Personnel, local or otherwise,
and for their compensation and onshore transport

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(except as provided in Section 3.1(b)(iv)), housing, maintenance, board and
lodging, and all other associated costs and support.

 

(j)                                    Contractor shall notify Operator
immediately of any proposed or actual stoppages of work, industrial disputes or
other labor matters affecting or likely to affect the carrying out or completion
of the Work.  When requested by Operator, Contractor shall supply to Operator
other information in connection with the Work relating to industrial relations,
including minimum rates of pay, allowances, amenities, working hours, periods of
unpaid leave and overtime.

 

4.3.                            Contractor Services

 

(a)                                 At the written request of Operator,
Contractor shall provide, for the account of Operator, any of the equipment,
facilities, materials or supplies that Operator is obligated to furnish
hereunder on a reimbursable basis plus a handling fee as specified in Appendix
A, Section 1.3.  Items so provided shall continue to be classified as Operator’s
Items pursuant to the provisions of this Drilling Contract.  If Operator
requests services as set forth herein, Contractor agrees that it will obtain the
written approval of Operator before contracting for same at rates in excess of
those charged for comparable services on similar operations.

 

(b)                                 Operator places prime importance on Host
Country Content and requires that Contractor and its subcontractors actively
pursue the highest level of Host Country Content that is practicable in
performance of the Work.  In addition, Contractor shall comply with what is
established in Law-Decree Nr. 17/09 of June 26 and the regulations, Law-Decree
No. 127/03 of November 25 and the regulations, and all other applicable Host
Country laws and regulations in respect of the local preference and employment
and training of relevant personnel.

 

(c)                                  In performing the Work, Contractor shall:

 

(i)                                     contract with Host Country
subcontractors as long as their performance is equal to that on the
international market and the price of their services, when subject to the same
tax charges, are no more than ten percent (10%) higher than the prices of
international items, before Host Country customs duties, but after the
respective costs of transportation and insurance have been included; and

 

(ii)                                  acquire materials, equipment, machinery
and consumable goods of Host Country production insofar as their quality and
delivery dates are equal to such items available on the international market and
the prices for such Host Country items, before Host Country customs duties, but
after the respective costs of transportation and insurance have been included.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

4.4.                            Operator Equipment, Services and Facilities

 

(a)                                 Operator shall furnish at its cost (or shall
reimburse Contractor for furnishing), the equipment, facilities, materials or
supplies specified in Appendix D.

 

(b)                                 Contractor shall visually examine, before
using, all equipment, facilities, materials, or supplies furnished or obtained
by Operator for the operations herein and shall report to Operator any apparent
defects therein, and Contractor shall not use any such defective equipment,
facilities, materials or supplies.

 

(c)                                  Upon termination of this Drilling Contract,
Contractor shall return to Operator all equipment, facilities, materials or
supplies received by Contractor from Operator or purchased by Contractor for
Operator’s account and not consumed, lost or damaged in the operations in the
same condition as received, ordinary wear and tear excepted, and Contractor
shall be reimbursed by Operator for any shipping costs incurred and paid by
Contractor to deliver such equipment, facilities, materials or supplies.

 

(d)                                 Operator shall be responsible, at its cost,
for the maintenance and repair of all Operator’s Items onboard the Rig that
Contractor cannot maintain or repair with Contractor’s normal complement of
Contractor’s Personnel and Contractor’s Items.  For purposes of clarity,
Operator shall be responsible for all spare parts, equipment and supplies
required to repair Operator’s Items.

 

(e)                                  Operator shall be responsible for obtaining
all consents, licenses, approvals, permits or permission necessary pursuant to
applicable laws, rules and regulations to perform its obligations under this
Drilling Contract.

 

ARTICLE V.
PERFORMANCE OF THE WORK

 

5.1.                            General

 

Contractor shall carry out the Work and conduct the drilling operations, as well
as tasks normally associated therewith, in accordance with the requirements of
this Drilling Contract and according to the specifications and instructions
issued by Operator from time to time, consistent with the HSE Bridging
Agreement, the Well-Control Bridging Agreement, and all applicable laws and
regulations.  Such instructions shall, if Contractor so requires, be confirmed
in writing by the authorized representative of Operator.  Contractor shall
notify Operator if performance of the Work according to the specifications and
instructions issued by Operator would exceed the capabilities of the Rig and/or
would be contrary to Contractor’s policies and procedures and all applicable
laws and regulations.  Each well drilled shall be commenced without delay
(unless such delay is ordered by Operator) after operations are completed at the
previous well, if any.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Contractor shall be responsible for the operation of the Rig, including moving
operations and positioning on drilling locations as required by Operator. 
Operations under this Drilling Contract will be performed on a twenty-four (24)
hour per day basis.  Operator shall not require Contractor to exceed the
following minimum or maximum water depths or maximum well depths set forth in
Appendix A, Section 4.

 

5.2.                            Drilling of Wells

 

Contractor agrees to drill each well to the depth specified by Operator, and to
perform other operations pursuant thereto.

 

5.3.                            Drilling Fluids

 

Contractor agrees to use reasonable efforts at all times to keep the wells under
control and for the prevention and control of blowouts in accordance with Good
Industry Practices.  Operator shall have the right to specify the type and
characteristics of drilling fluids, and Contractor agrees to have the drilling
fluids conform to such specifications.  During the drilling of any well, and as
often as it desires, Operator shall have the right to have made any test of
drilling fluids.  Contractor shall use reasonable efforts to comply with the
drilling fluid program of Operator.  Operator shall provide Contractor with
these programs reasonably in advance of the spud date of each well to be drilled
hereunder.

 

5.4.                            BOP Maintenance and Testing

 

Contractor shall maintain blowout preventer assemblies and control equipment as
described in Appendix C in good operating condition and in accordance with all
applicable laws, regulations, API standards and recommendations and Good
Industry Practices.  Contractor shall test blowout preventer assemblies, surface
control equipment and accessories, such as flow lines, valves, choke manifolds
and connections, to pressures as required by Operator’s representatives (but not
to exceed manufacturer’s recommended field test pressures), and not less
frequently than as required by current regulations in effect.  Contractor shall
use kelly saver sub protectors and shall use drill pipe casing protectors for
surface casing of an approved type in compliance with Operator’s requirements.

 

5.5.                            Environmental, Health and Safety

 

(a)                                 Contractor shall observe all applicable
environmental, health and safety rules and regulations for the Work and shall
also have in place policies that meet or exceed the environmental, health and
safety rules as outlined in Appendix G.  Contractor shall inform its contractors
and subcontractors, and all members of Contractor Group, regarding all such
environmental, health and safety rules and regulations, and all safety meetings
and drills conducted shall be entered on the IADC-API Daily Drilling Report. 
Contractor shall furnish such additional safety reports and

 

27

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

records as Operator may request.  It is Contractor’s responsibility to adopt,
implement and enforce policies, plans and procedures that affect Contractor’s
employees, representatives and agents, and those of its contractors and
subcontractors.  Contractor shall provide safety performance evaluations to
Operator and, as required, to applicable Governmental Authorities.  Contractor
shall, throughout the term of this Drilling Contract, maintain a safety
management system and provide same to Operator.

 

(b)                                 Operator and Contractor shall execute a
mutually agreeable bridging document to address the interface of Contractor’s
safety management system with Operator’s environmental, health and safety
requirements and Operator’s Safety and Environmental Management System program
for its facilities and operations offshore Host Country (the “HSE Bridging
Agreement”).  The HSE Bridging Agreement must be executed prior to the
commencement of any offshore activity under this Drilling Contract (and not
later than December 14, 2012) and, when Contractor is performing Work offshore
Host Country, Contractor shall operate according to the HSE Bridging Agreement.

 

(c)                                  Operator and Contractor shall execute a
mutually agreeable bridging document in to address the interface of Contractor’s
well-control policy and procedures with those of Operator for its facilities and
operations offshore Host Country (the “Well-Control Bridging Agreement”).  The
Well-Control Bridging Agreement must be executed prior to the commencement of
any offshore activity under this Drilling Contract (and not later than
December 14, 2012) and, when Contractor is performing Work offshore Host
Country, Contractor shall operate according to the Well-Control Bridging
Agreement.

 

5.6.                            Samples of Cuttings and Cores

 

Contractor shall save and identify cuttings and cores, as designated by
Operator, free from contamination, and place them in separate containers which
will be furnished by Operator, with such cuttings and cores to be treated in a
confidential manner and delivered only to the designated representatives of
Operator.

 

5.7.                            Abnormal Drilling Conditions and Well Control

 

In the event of any difficulty arising which precludes either drilling ahead
under reasonably normal procedures or the performance of any other operations
planned for a well, Contractor may suspend the work in progress and shall
immediately notify the representative of Operator, in the meantime exerting
reasonable effort in accordance with Good Industry Practices to overcome the
difficulty.  In the event Contractor is required to drill a relief well(s) or to
undertake well control activities, such operations may be subject to the consent
of, and additional conditions imposed by, Contractor’s underwriters.  Any
additional premiums and all deductibles shall be for Operator’s account during
such

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

operations, unless the requirement that Contractor drill a relief well(s) or
undertake well control activities arises from or is contributed to in whole or
in part by Contractor Group’s Willful Misconduct.

 

5.8.                            Installations of Wellhead Equipment

 

Contractor, at Operator’s request, shall install, in accordance with Good
Industry Practices and in a manner satisfactory to Operator, subsea wellheads
and all other usual and customary associated equipment and connections furnished
at the wells by Operator, and Operator shall pay the Operating Rate for such
Work, including Rig time for testing the wells to the satisfaction of Operator.

 

5.9.                            Producing Formations

 

Contractor shall notify Operator’s representatives immediately upon discovery of
any oil or gas bearing formation that becomes known to Contractor.

 

5.10.                     Measurement of Pipe

 

Contractor shall measure with a steel tape the total length of drill pipe in
service before setting each string of casing or liner at total depth of the hole
and at other times as specified by Operator, and Contractor shall promptly
record all such measurements in Contractor’s IADC-API Daily Drilling Report.

 

5.11.                     Additional Obligations of Contractor

 

Contractor shall:

 

(a)                                 Use and operate the Rig and Contractor’s
Items within manufacturer’s recommended operating limits in order to maintain
safety and Good Industry Practices.

 

(b)                                 Preserve all thread protectors on casing,
tubing, rental tools or other equipment furnished by Operator.  All threads
shall be cleaned and pipe thread grease shall be used in making all pipe
connections.

 

5.12.                    Rig Operational Limits

 

(a)                                 The Rig shall comply with all applicable
laws, rules and regulations in effect on the Term Commencement Date, and during
the term hereof, including those promulgated by the Rig’s flag state and
Governmental Authorities.

 

(b)                                 Contractor shall be solely responsible for
the operation and control of the Rig, and shall have final authority regarding
the safety and operation of all systems and Contractor’s Personnel, including
the supervision of moving operations, the

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

positioning of the Rig at any Designated Well site and the movement of the Rig. 
The exercise of Contractor’s authority shall include making the final decisions
regarding:

 

(i)                                     Sea and wind or other conditions which
permit safely positioning the Rig on location, and departing the location, and
conducting operations at the location.

 

(ii)                                  Preparing the Rig for moving.

 

(iii)                               Sea and wind or other conditions under which
the Rig may be prepared for moves conducted between locations.

 

(iv)                              Sea and wind or other conditions existing or
impending under which the Rig shall be moved to sheltered waters.

 

(v)                                 Selection of safe routes and safe water
depths during moving or infield moves with BOPs and riser deployed, with the
final decision regarding same to be made by Contractor’s senior, shore-side
management.

 

(vi)                              Utilization of anchors to properly position
the Rig on location and when departing a location, if required.

 

(vii)                           Selection and/or approval of necessary acoustic
and/or underwater station keeping devices and services and the utilization
thereof.

 

(viii)                        Existing or impending wind, wave and current
conditions or any combination thereof which will cause normal operations to be
suspended and require the well or riser to be secured in order to ready the Rig
for moving to a safe location, or to prevent pollution.

 

(ix)                              Evacuation or movement of the Rig due to
weather conditions or pending weather conditions, provided the well then being
drilled is secured.

 

(c)                                  The exercise of Contractor’s authority
under this Section 5.12 shall not affect Contractor’s right to be paid at the
applicable rate for any waiting time or other Rig time in which Contractor’s
judgment is in accordance with Good Industry Practices and is reasonable under
the circumstances for preservation of the Rig and safety of personnel thereon. 
Contractor agrees to consult with Operator and give reasons for any action that
causes delays and waiting time.  However, Contractor’s judgment in such matters
shall be final.

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

5.13.                     The Drilling Program

 

Subject to Section 5.12(b), Contractor shall follow Operator’s instructions with
respect to Operator’s drilling program or the written instructions provided by
Operator.  Operator shall provide Contractor with a copy of Operator’s drilling
program, and any other information reasonably requested in writing by
Contractor, reasonably in advance of the spud date of each Designated Well to be
drilled hereunder.

 

5.14.                     Standards and Compliance with Law

 

Contractor represents and warrants:

 

(a)                                 that Contractor’s contractors and
subcontractors, and its and their respective employees, will adhere to all
posted safety rules and regulations and the matters set forth in the HSE
Bridging Agreement and the Well-Control Bridging Agreement;

 

(b)                                 that it has established written safety
rules and regulations and that Contractor’s contractors and subcontractors, and
its and their respective employees, will be fully informed of and will adhere to
such safety rules and regulations;

 

(c)                                  that it (i) has provided Contractor’s
contractors and subcontractors, and its and their respective employees, with the
knowledge, skills and abilities to perform the Work in a safe and competent
manner, (ii) does or will provide continuance training for Contractor’s
contractors and subcontractors, and its and their respective employees, to
perform the Work in a safe and competent manner, (iii) will institute a
methodology to verify the knowledge, skills and abilities of each of
Contractor’s contractors and subcontractors, and its and their respective
employees, and (iv) will provide verification of such knowledge, skills and
abilities to Operator upon request;

 

(d)                                 Contractor will deliver to Contractor’s
contractors and subcontractors, and its and their respective employees, copies
of Contractor’s policies and procedures, the HSE Bridging Agreement, and the
Well-Control Bridging Agreement, and all of Contractor’s subcontractors utilized
in the performance of the Work will be formally assessed and approved regarding
compliance with the HSE Bridging Agreement and the Well-Control Bridging
Agreement prior to accessing the Rig;

 

(e)                                  business will be conducted in English;

 

(f)                                   key personnel and all supervisors can
read, write and speak fluent English;

 

(g)                                  invoices, procedures and operating manuals
will be in English;

 

31

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(h)                                 that all Contractor’s Personnel act in
accordance with all applicable laws and regulations (including immigration laws)
and are in possession of any required valid work permit for the duration of this
Drilling Contract.  Copies of all such permits will be submitted to Operator
upon request; and

 

(i)                                     that Contractor for itself and on behalf
of its Affiliates, agents, employees and subcontractors will comply by the terms
and provisions of the HSE Bridging Agreement and the Well-Control Bridging
Agreement.

 

ARTICLE VI.
REPORTS TO BE FURNISHED BY CONTRACTOR

 

6.1.                            Drilling Reports

 

Contractor shall each day furnish Operator’s designated representative two
(2) signed copies of daily drilling reports in detail on standard IADC-API Daily
Drilling Report form, or equivalent, furnished by Contractor, and Contractor
agrees to maintain copies of the Daily Drilling Reports for a minimum of two
(2) years.  This report shall specifically include details of time breakdown on
all operations and a clear description of all operations, including lost time,
repairs, difficulties, accidents, measurements of pipe, mud material used each
day (both bulk and sack), diesel inventory, complete bit information, as well as
bulk cement used each day, and tests and properties of drilling fluids each
tour.  Contractor shall also furnish such additional data as may be reasonably
required by Operator.

 

6.2.                            Accident Reports

 

Contractor shall notify Operator promptly and report all accidents and/or
occupational illnesses on a written report as soon as possible following any
accident resulting in injury and/or occupational illness or death to any member
of Contractor Group during the Work hereunder.

 

ARTICLE VII.
VARIATIONS AND CHANGES IN AREA OF OPERATIONS

 

7.1.                            Variations

 

In the event that Contractor or Operator proposes to vary the Work or the terms
hereof, such variations shall be subject to the prior, mutual agreement of the
Parties.  No such variation shall be effective unless evidenced in writing,
specifying the variation and signed by both Parties.

 

32

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

7.2.                            Change in Area of Operations

 

(a)                                 As of the Effective Date, Operator
contemplates that the wells to be drilled hereunder during the term of this
Drilling Contract will be located offshore Host Country; however, at any time
during the Primary Term or any Extension Term, Operator may request, upon one
hundred and twenty (120) days’ written notice to Contractor and subject to
Contractor’s approval which shall not be unreasonably withheld, to change the
locale of the Work, requiring a change in the Area of Operations and the
relocation and movement of the Rig to such new area of operations (except in the
case of a locale change to the U.S. Gulf of Mexico, which shall not be subject
to Contractor’s approval).  In the event of such a request by Operator,
Contractor and Operator shall review this Drilling Contract to determine any
changes needed that result from:

 

(i)                                     any adjustments to address costs and
expenses incurred in connection with any change in the Area of Operations or
change in the shore base location, with such adjustments to be reflected in the
Operating Rate and any agreed, lump-sum fees and/or reimbursements;

 

(ii)                                  where the Rig will then be located or
positioned at the end of the term of this Drilling Contract; and/or

 

(iii)                               changes proposed by either Party to the
terms or conditions of this Drilling Contract that are appropriate for the new
locale (including any local content requirements and any insurance coverage
terms or conditions).

 

(b)                                 Any mutually agreed changes shall be
included in an amendment to this Drilling Contract (or the issuance of a new
contract, as may be applicable) prior to the commencement of Work in the new
area of operations.  Any such amendment (or new contract) shall cover the period
of Work in the new area of operations under comparable terms and conditions to
the then-existing Drilling Contract and with a term equal to the remaining term
of this Drilling Contract, with such other changes as mutually agreed during the
review.  It is intended by both Parties that any changes to this Drilling
Contract for the purposes of this Section 7.2 shall be structured such that
Contractor is neither financially advantaged or adversely affected by the change
of locale.

 

ARTICLE VIII.
LIABILITY AND INDEMNIFICATION

 

8.1.                            Equipment or Property

 

(a)                                 Except as specifically provided herein to
the contrary, Contractor shall at all times be responsible for and hold harmless
and indemnify Operator Group from and

 

33

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

against damage to or loss of Contractor Group’s property and Contractor’s
Items.  To the extent that the proceeds from Contractor Group’s insurance as
made available to Contractor Group do not compensate Contractor Group therefor:

 

(i)                                     Operator shall be responsible for and
hold harmless and indemnify Contractor Group for loss or destruction of or
damage to Contractor Group’s drill pipe, drill collars, subs, reamers, bumper
subs, stabilizers and other in-hole equipment when such equipment is being used
in the hole below the rotary table, normal wear excepted.  Abnormal wear and/or
damage for which Operator shall be responsible hereunder shall include wear
and/or damage resulting from the presence of H2S or other corrosive elements in
the hole including those introduced into the drilling fluid, excessive wear
caused by sandcutting, damage resulting from excessive or uncontrolled pressures
such as those encountered during testing, blowout or in a well out of control,
excessive deviation of the hole from vertical, dog-leg severity, fishing,
cementing or testing operations, and from any unusual drilling practices
employed at Operator’s request and which Contractor notifies Operator in writing
it considers unusual drilling practices.  Operator’s responsibility for such
abnormal wear and/or damage as referred to herein shall include abnormal wear
and/or damage to Contractor Group’s choke hoses and manifolds, BOP and other
appurtenant equipment.  Operator shall pay the cost of repairing damaged
equipment if repairable.  In the case of equipment lost, destroyed or damaged
beyond repair, Operator shall reimburse Contractor an amount equal to the then
current replacement cost of such equipment delivered to the Rig;

 

(ii)                                  Operator shall be responsible for and hold
harmless and indemnify Contractor Group for damage to or loss of Contractor
Group’s subsea and mooring equipment, including chains, anchors, the riser, slip
joint, choke and kill lines, flexible hoses, hydraulic hoses and guidelines,
subsea BOP, shackles, pendant lines and buoys, and shall reimburse Contractor an
amount equal to the then current replacement cost of such equipment delivered to
the Rig, or the repair cost, whichever is applicable; and

 

(iii)                               Operator shall be responsible for and hold
harmless and indemnify Contractor Group for loss or destruction of or damage,
including corrosion and contamination, to Contractor Group’s surface equipment
and resulting from the presence of H2S, C02 or other corrosive elements
introduced into the drilling fluid (including elements introduced from the
hole), or the presence of naturally occurring radioactive materials (NORM). 
Operator shall pay the cost of repairing and/or decontaminating damaged
equipment if repairable.  In the case of equipment lost, destroyed, damaged or
contaminated beyond repair, Operator shall reimburse Contractor an

 

34

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

amount equal to the then current replacement cost of such equipment delivered to
the Rig.

 

Upon the occurrence of any loss or damage described in:

 

(1)                                 Section 8.1(a)(i), Operator shall pay the
Standby Rate in each case up to a maximum of [***] days per occurrence, after
which the Zero Rate shall apply;

 

(2)                                 Section 8.1(a)(ii), Operator shall pay the
Standby Rate in each case up to a maximum of [***] days per occurrence, after
which the Zero Rate shall apply (except that, upon the occurrence of any loss or
damage described in Section 8.1(a)(ii) to the riser, slip joint, lower flex
joint and mandrel, gooseneck, flex loops, upper flex joint, or subsea BOP,
Operator shall pay the Standby Rate in each case up to a maximum of [***] days
per occurrence, after which the Zero Rate shall apply); and

 

(3)                                 Section 8.1(a)(iii), Operator shall pay the
Standby Rate in each case up to a maximum of [***] days per occurrence, after
which the Zero Rate shall apply.

 

(b)                                 Contractor’s operating practices require the
BOP stack to be operated at one (1) degree or less from vertical to avoid
abnormal wear and damage.  In the event the stack angle exceeds one (1) degree
from vertical, the Work will only proceed upon the mutual agreement of the
Parties; if so agreed, Operator shall be responsible for and hold harmless and
indemnify Contractor Group for loss or damage to Contractor Group’s subsea and
in-hole equipment which may result.  Operator shall pay the cost of repairing
damaged equipment if repairable.  In the case of equipment lost, destroyed or
damaged beyond repair, Operator shall reimburse Contractor an amount equal to
the then current replacement cost of such equipment delivered to the Rig.  Upon
the occurrence of any equipment loss or damage described in this Section 8.1(b),
Operator shall pay the Standby Rate in each case until such lost or damaged
equipment is repaired or replaced and Operator shall not have the right to
terminate this Drilling Contract pursuant to Section 13.2.1(d).

 

(c)                                  Operator shall at all times be responsible
for and hold harmless and indemnify Contractor Group from and against damage to
or loss of Operator Group’s property and Operator’s Items.

 

35

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

8.2.                            The Hole

 

In the event the hole is lost or damaged at any time, Operator shall be
responsible for and hold harmless and indemnify Contractor Group from such
damage to or loss of the hole, including all downhole property therein.

 

8.3.                            Contractor’s Personnel

 

Contractor shall at all times be responsible for and hold harmless and indemnify
Operator Group from and against all claims, demands and causes of action of
every kind and character on account of bodily injury, illness or death of
Contractor Group’s personnel or Contractor’s invitees or damage to their
property.

 

8.4.                            Operator’s Personnel

 

Operator shall at all times be responsible for and hold harmless and indemnify
Contractor Group from and against all claims, demands and causes of action of
every kind and character on account of bodily injury, illness or death of
Operator Group’s personnel or Operator’s invitees or damage to their property.

 

8.5.                            Pollution and Contamination

 

(a)                                 The responsibility for pollution or
contamination shall at all times be as follows:

 

(i)                                     Contractor shall be responsible for and
hold harmless and indemnify Operator Group for control and removal of pollution
or contamination which originates above the surface of the water, emanates from
the Rig (excepting any pollution or contamination originating from Contractor
Group’s subsea equipment or produced fluids from the wellbore that are stored in
and/or transported to or from the oil storage and handling system tanks of the
Rig) or is directly associated with Contractor’s Items, from spills of fuels,
lubricants, motor oils, normal water base drilling fluid and attendant cuttings,
pipe dope, paints, solvents, ballast, bilge, garbage or pollutants in the
possession and control of any member of Contractor Group.  For purposes hereof
the term “normal water base drilling fluid” means drilling fluid which does not
exceed toxicity limits specified for offshore discharges by the environmental
protection entity having jurisdiction over the Area of Operations.

 

(ii)                                  Operator shall be responsible for and hold
harmless and indemnify Contractor Group against all claims, demands and causes
of action of every kind and character (including control and removal of the
pollutant involved) arising directly or indirectly from all pollution or
contamination (including radioactive contamination), other than that described
in

 

36

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Section 8.5(a)(i), including that which may result from fire, blowout,
cratering, seepage or any other uncontrolled flow of oil, gas, water or other
substance, as well as the use of or disposition of radioactive sources, lost
circulation and fish recovery materials and fluids, oil emulsion, oil base or
chemically treated drilling fluids and attendant cuttings and drilling fluids
other than “normal water base drilling fluid” as defined in Section 8.5(a)(i).

 

(iii)                               In the event a Third Party commits an act or
omission which results in pollution or contamination for which either Contractor
or Operator for whom such Third Party is performing work is held to be legally
liable, the responsibility therefor shall be considered, as between Contractor
and Operator, to be the same as if the Party for whom the work was performed had
performed the same and all of the obligations and limitations set forth in this
Section 8.5, shall be specifically applied.

 

8.6.                            Debris Removal and Cost of Control

 

To the extent that the proceeds from Contractor Group’s insurance as made
available to Contractor Group do not compensate Contractor Group therefor,
(i) Operator shall be responsible for and hold harmless and indemnify Contractor
Group for the cost of removal of debris originating from or consisting of the
Rig (including Contractor’s Items) where such debris is lost during the Primary
Term or any Extension Term, to the extent compulsorily required by applicable
laws, rules or regulations and (ii) Operator shall be responsible for and hold
harmless and indemnify Contractor Group for the cost of regaining control of any
wild well.

 

8.7.                            Underground Damage

 

Operator shall at all times be responsible for and hold harmless and indemnify
Contractor Group from and against any and all claims on account of injury to,
destruction of, or loss or impairment of any property right in or to oil, gas or
other mineral substance or water, if at the time of the act or omission causing
such injury, destruction, loss or impairment, said substance had not been
reduced to physical possession above the seabed, and for any loss or damage to
any formation, strata or reservoir beneath the seabed.

 

8.8.                            Patent Liability

 

Contractor shall at all times be responsible for and hold harmless and indemnify
the Operator Group from and against any and all loss or liability arising from
infringement or alleged infringement of patents covering the property,
equipment, methods or processes furnished by Contractor Group.  Operator shall
at all times be responsible for and hold harmless and indemnify Contractor Group
from and against any and all loss or liability

 

37

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

arising from infringement or alleged infringements of patents covering the
property, equipment,  methods or processes furnished or directed by Operator
Group.

 

8.9.                            Consequential Damages

 

Notwithstanding anything in this Drilling Contract to the contrary but always
subject to Section 8.12(b), each Party (the “Affected Party”) shall at all times
be responsible for and hold harmless and indemnify the other Party from and
against the Affected Party’s own (and its respective Group’s) Consequential Loss
suffered in connection with this Drilling Contract.  “Consequential Loss” means
(i) special, indirect or consequential losses and damages, and (ii) whether
direct or indirect, any and all loss and/or deferral or diminution of or the
benefit of profit or revenue; loss of profit or revenue resulting from business
interruptions; loss of or delay in production; loss of or damage to the
leasehold, concession, production sharing contract or other similar rights; or
loss of or delay in drilling or operating rights, in each case whether or not
foreseeable or disclosed at inception of this Drilling Contract; provided always
that Consequential Loss shall never be construed as including (x) compensation
due and payable to Contractor pursuant to this Drilling Contract, and
(y) Operator’s spread costs, including costs resulting from loss of or loss of
use of property, equipment, materials and services, including those provided by
contractors or subcontractors of every tier.

 

8.10.                     Indemnity Against Contractor Liens

 

(a)                                 Contractor shall not create, incur, or
permit any liens, privileges, charges, or other encumbrances to be imposed upon
any property of Operator Group whether subject to this Drilling Contract or
otherwise as a result of the Work or any action taken or permitted to be taken
by any member of the Contractor Group in connection with this Drilling
Contract.  Contractor shall be responsible for, hold harmless and indemnify
Operator Group from (including costs of bonds or other security) any and all
such liens, privileges, charges, or other encumbrances.  Operator may, subject
to the prior written approval of Contractor, post on Contractor’s Items such
notices as Operator and Contractor may mutually agree in order to ensure the
reasonable protection of Operator against any liens, claims, assessments, fines
and/or levies upon Operator’s assets.

 

(b)                                 Operator shall have no right, power or
authority to create, incur, or permit to be imposed upon the Rig any liens or
encumbrances whatsoever.  Operator shall hold harmless and indemnify Contractor
Group from (including costs of bonds or other security) any and all such liens
or encumbrances filed, asserted or claimed against the Rig created, incurred or
permitted to be imposed by, through or under Operator.

 

38

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

8.11.                     Termination of Location Liability

 

Notwithstanding any other provisions of this Drilling Contract, once the Rig is
under way and one thousand feet (1000’) from a Designated Well location after
having been validly released by Operator therefrom, Operator shall be
responsible for and hold harmless and indemnify Contractor Group for loss or
damage to property of, or personal injury or death of any member of, Operator
Group which occurs thereafter as a result of the condition of the Designated
Well or its location and Contractor Group shall be relieved of such liability.

 

8.12.                     Indemnity Obligation

 

(a)                                 Subject to Section 8.12(b), the Parties
intend and agree that the phrase “be responsible for and hold harmless and
indemnify” and similar language in this Drilling Contract (including in this
Article VIII) means that the indemnifying Party shall release, indemnify, hold
harmless and defend (including payment of reasonable attorney’s fees and costs
of litigation) the indemnified Party and its respective Group from and against
any and all claims, demands, losses, liabilities, causes of action, damages,
judgments and awards of any kind or character, Regardless of Cause.  In this
Drilling Contract, “Regardless of Cause” means without regard to cause and
notwithstanding (i) any preexisting conditions, defect or ruin of premises or
equipment (whether such conditions, defect or ruin be patent or latent), or the
unseaworthiness of any vessel or vessels (including the Rig), (ii) breach of
statutory duty, breach of contract, strict liability, any theory of tort, fault,
regulatory or statutory liability, products liability, negligence (whether sole,
joint or concurrent, active, or passive, and including, subject to
Section 8.12(c), Gross Negligence), misrepresentation (other than fraudulent),
or breach of any laws or orders, by or of either Party or their respective
Group, including that of the Party or any member of its Group seeking the
benefit of an indemnity or exclusion or limitation of liability, or (iii) any
other theory of legal liability.

 

(b)                                 Notwithstanding anything to the contrary in
this Drilling Contract (other than Section 18.13), the indemnities given and the
liabilities contractually assumed herein shall not apply in respect of loss or
damage to the extent such loss or damage is caused by the Willful Misconduct of
the Party to be indemnified or any member of its respective Group.

 

(c)                                  Notwithstanding anything to the contrary in
this Drilling Contract, where Operator is required to indemnify Contractor Group
hereunder, Contractor shall be responsible for and hold harmless and indemnify
the Operator Group from and against all loss or damage to the extent such loss
or damage is caused by Gross Negligence on the part of any member of Contractor
Group[***].

 

39

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(d)                                 An indemnifying Party’s obligations
contained in this Drilling Contract shall extend to and shall inure to the
benefit of the indemnified Party and its respective Group.

 

(e)                                  Except as otherwise provided herein, the
terms and provisions of this Drilling Contract shall have no application to
claims or causes of action asserted against Operator or Contractor which arise
solely by reason of any agreement of indemnity with a Person that is not a
Party.  Except as otherwise provided herein, nothing contained herein shall
confer any rights upon any Third Party beneficiary.

 

(f)                                   The indemnities given under this Drilling
Contract shall be applicable only in respect of claims, demands, losses,
liabilities, causes of action, damages, judgments and/or awards of any kind or
character, which arise directly or indirectly out of, under or incident to this
Drilling Contract or are connected, directly or indirectly, with the
performance, non-performance or breach of this Drilling Contract.

 

8.13.                     General Intent

 

The Parties recognize that the performance of well drilling, workover and
associated activities such as those to be performed under this Drilling Contract
have resulted in bodily injury, death, damage or loss of property, well loss or
damage, pollution, loss of well control, reservoir damage, consequential damage
and other losses and liabilities.  It is the intention of the Parties that the
provisions of this Article VIII shall, subject to Section 8.12, govern the
allocation of risks and liabilities of the Parties without regard to cause, it
being acknowledged that the compensation payable to Contractor as specified
herein has been based upon the express understanding that risks and liabilities
shall be determined in accordance with such provisions of this Drilling
Contract.

 

ARTICLE IX.
INSURANCE

 

9.1.                            Contractor’s Insurance

 

Throughout the term of this Drilling Contract, Contractor shall carry and
maintain insurance coverages of the type and in the amounts set forth in
Appendix F.

 

9.2.                            Operator Insurance

 

Throughout the term of this Drilling Contract, Operator shall carry and maintain
insurance coverages of the type and in the amounts set forth in Appendix F.

 

40

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

9.3.                            Subcontractors

 

Each Party shall use its best efforts to cause its subcontractors to obtain,
maintain and keep in force during the time in which they are performing services
hereunder, insurance deemed necessary to cover the Work, and furnish Operator
evidence of such insurance coverage upon request.

 

9.4.                            Failure to Provide Insurance

 

In the event a Party fails to obtain or maintain any insurance that it is
obligated to provide hereunder, said Party shall nevertheless bear all
responsibility for liabilities and losses it assumes under this Drilling
Contract.

 

9.5.                            Financial Responsibility

 

Contractor shall maintain, throughout the term of this Drilling Contract,
evidence of financial responsibility as may be required by any applicable law or
regulation relating to marine oil spill pollution (and the prevention thereof).

 

ARTICLE X.
GOVERNING LAW AND DISPUTE RESOLUTION

 

10.1.                     Governing Law and Ruling Language

 

(a)                                 This Drilling Contract and any dispute or
claim arising out of or in connection with it or its subject matter or formation
(including non-contractual disputes or claims) shall be governed by and
construed in accordance with the laws of England and Wales.  To the extent that
any provision hereof (or any part of any provision) is determined to be invalid,
illegal or unenforceable, such provision or part provision shall, to the extent
required, be deemed to be deleted and the validity and enforceability of the
other provisions of this Drilling Contract shall not be affected.  The remaining
provisions hereof shall be construed to the extent possible to give effect to
the intentions of the Parties.

 

(b)                                 If there are versions of any part of this
Drilling Contract which are written in more than one language, the version which
is in the English language shall prevail.

 

10.2.                     Dispute Resolution

 

(a)                                 The Parties shall make a good faith effort
to resolve any Legal Dispute that may arise first by negotiations between
representatives of each Party who have authority to settle the controversy. 
When a Party believes there is a Legal Dispute, the Party shall give the other
Party written notice of the Legal Dispute in accordance with Article XIV. 
Promptly following delivery and receipt of such

 

41

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

notice, an employee of each Party shall meet in an effort to resolve the matter
in dispute.  If such employees are unable to resolve the matter in dispute, a
senior executive (Vice President level or higher) of each Party shall meet in an
effort to resolve the matter in dispute.  If, following thirty (30) days from
receipt of the initial notice of the Legal Dispute by the receiving Party, such
management has been unable to resolve the Legal Dispute, the Chief Executive
Officer of each Party shall meet in an effort to resolve the matter in dispute. 
If the Legal Dispute is not resolved pursuant to negotiations within forty-five
(45) days following receipt of the initial notice of the Legal Dispute by the
receiving Party, then any Party may commence a proceeding in court as described
below.  The authorized representatives of the Parties shall be entitled to
representation by legal counsel at the negotiations.  All negotiations shall be
confidential and shall be treated as compromise and settlement negotiations and
shall be conducted on a without prejudice basis unless otherwise agreed.

 

(b)                                 Notwithstanding the above, if either Party
deems that time is of the essence in resolving the Legal Dispute or it is a case
of urgency, it may seek interim measures in the courts.

 

(c)                                  If the Legal Dispute has not been resolved
as described above, or if the Party receiving such notice fails or refuses to
meet within such time period, either Party may submit such Legal Dispute to the
exclusive jurisdiction of the courts of England and Wales.

 

ARTICLE XI.
FORCE MAJEURE

 

11.1.                     Excused Performance

 

(a)                                 A Party shall not be in default of its
obligations hereunder to the extent its delay in performance results from an
event of Force Majeure, provided the Party affected by the Force Majeure uses
all commercially reasonable efforts to: (i) proceed with its obligations under
this Drilling Contract to the extent that it is not prevented from doing so by
the event of Force Majeure; (ii) remove or relieve any event of Force Majeure
and its consequences and minimize the effects of the delay caused thereby; and
(iii) resume performance as soon as practicable after the event of Force
Majeure.  The occurrence of an event of Force Majeure shall not relieve the
affected Party of its obligations to mitigate the effects thereof.

 

(b)                                 Each Party shall exercise reasonable
diligence to overcome any Force Majeure delaying the Work herein but shall not
be obligated to settle any labor dispute except on terms acceptable to it and
all such disputes shall be handled within the sole discretion of the affected
Party.  Notwithstanding anything to the contrary herein, neither Party may make
a declaration of Force Majeure or otherwise

 

42

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

invoke the provisions of this Article XI unless and until the Term Commencement
Date has occurred.

 

(c)                                  The Force Majeure Rate will be payable to
Contractor during any period in which Work is not being carried out because of
Force Majeure.

 

11.2.                     Notification

 

A Party affected by an event of Force Majeure shall provide written notice
thereof to the other Party promptly upon the occurrence of the Force Majeure
event, and in no event later than one hundred and twenty (120) hours after the
occurrence thereof.  Such notice shall describe in reasonable detail the Force
Majeure event, the damages suffered, the activities which are being and will be
undertaken to mitigate the effects of such event, and the length of delay
anticipated to result from such event.  In addition, the affected Party shall
timely provide the other Party with written supplemental notices periodically
during the period that the event of Force Majeure continues detailing any
changes, development, progress or other relevant information of which the
affected Party is aware.  When the affected Party is able to resume performance
of its obligations under this Drilling Contract, it shall give the other Party
written notice to that effect.

 

ARTICLE XII.
UNSATISFACTORY PERFORMANCE

 

12.1.                     Contractor shall perform all of the Work in connection
with this Drilling Contract in accordance with Good Industry Practices.  If
Contractor should neglect, delay or discontinue its Work hereunder (except as
herein provided), or if Contractor should fail to conduct its operations under
this Drilling Contract in accordance with Good Industry Practices as a result of
causes solely within the control of Contractor, or if Contractor has failed to
furnish or to maintain the Rig in compliance with the requirements of this
Drilling Contract, Operator may give Contractor written notice in which the
causes of dissatisfaction shall be specified.  Should Contractor refuse to
remedy or to commence to remedy the matters complained of within ten (10) days
after written notice is received by Contractor, then the senior management of
Contractor and Operator shall promptly meet to discuss the appropriate course of
action to correct the alleged non-compliance.  If such meeting does not produce
satisfactory results and the cause of Operator’s dissatisfaction has not been
cured within thirty (30) days of the meeting, then Operator may, at any point
thereafter, suspend the Work and Contractor shall be at the Zero Rate during
such suspension until the non-compliance has been corrected.

 

43

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

ARTICLE XIII.
TERMINATION

 

13.1.                     Termination Conditions for Contractor

 

(a)                                 Subject to the provisions of Article III, in
the event that any payments due by Operator (except any invoices that are in
dispute) are not paid when due, Contractor shall notify Operator of nonpayment
and shall give Operator ten (10) days from receipt of said notice to pay amounts
due with applicable interest.  In the event Operator fails to pay within the
said ten (10) day period, Contractor may terminate this Drilling Contract by
notifying Operator in writing to that effect and this Drilling Contract shall
terminate fifteen (15) days after receipt of the notice, unless payment with
interest of all invoices then overdue and not in dispute is received by
Contractor prior to the expiration of said fifteen (15) day period.  In this
instance, Contractor shall not be obligated to finish any well or Work in
progress by Operator, but shall be obligated to perform such further Work as may
reasonably be required to secure the well in accordance with Good Industry
Practices and all applicable laws, rules and regulations, in which case, the
aforesaid termination shall be effective upon completion of such Work.

 

(b)                                 Contractor, upon ten (10) days’ advance
written notice, shall have the right to terminate this Drilling Contract if Zero
Rate is applicable pursuant to the terms of this Drilling Contract for a period
of more than one hundred and twenty (120) consecutive days; provided that
Operator may prevent Contractor’s termination pursuant to this
Section 13.1(b) by electing to pay the Standby Rate; and provided further that
Contractor shall not have the right to terminate this Drilling Contract pursuant
to this Section 13.1(b) if Operator has made payment(s) to Contractor in
accordance with Section 8.1(a) for any loss or damage occurrence preceding such
period of one hundred and twenty (120) consecutive days or more on Zero Rate.

 

(c)                                  Contractor shall have the right to
terminate this Drilling Contract upon total loss or constructive total loss of
the Rig.

 

13.2.                     Termination Conditions for Operator

 

13.2.1              Operator shall have the right to terminate this Drilling
Contract, or to terminate all or any part of the Work at such time or times as
Operator may consider necessary, effective upon delivery to Contractor of
written notice of such termination, for any or all of the following reasons:

 

(a)                                 solely to suit the convenience of Operator,
to the exclusion of any of the other events hereinafter described in this
Section 13.2, provided the payment under Section 13.3.1(a) is delivered to
Contractor; or

 

44

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(b)                                 in the event of Force Majeure as provided in
Section 11.1; provided such event of Force Majeure has continued for at least
fourteen (14) consecutive days; or

 

(c)                                  as specified in Section 2.4(e)(i); or

 

(d)                                 if any breakdown or damage to the Rig,
unless caused by the sole fault of Operator, results in Contractor being unable
to perform the Work and its obligations hereunder for a period of [***] days
(except that, upon the occurrence of any loss or damage described in
Section 8.1(a)(ii) to the riser, slip joint, lower flex joint and mandrel,
gooseneck, flex loops, upper flex joint, or subsea BOP, such period shall be
[***] days); or

 

(e)                                  in the event of Contractor becoming
bankrupt or making a composition or arrangement with its creditors, or of a
winding-up order of Contractor being made, or (except for the purposes of
amalgamation or reconstruction) a resolution for its voluntary winding-up being
passed, or the foreclosure upon or seizure of the Rig by creditors, or a
receiver or other officer with like powers being appointed for Contractor or any
of its properties or assets, or should any equivalent act or thing be done or
suffered under any applicable laws which is not dismissed or stayed within
thirty (30) days; or

 

(f)                                   upon total loss or constructive total loss
of the Rig; or

 

(g)                                  in the event that Contractor breaches any
of its material obligations hereunder which has affected or is likely to affect
the safe or efficient performance of the Work and, having received written
notice from Operator, Contractor fails or refuses, within ten (10) days of
receiving such notice, to take action satisfactory to Operator in order to
ensure that the matter complained of is remedied, in accordance with the
provisions of this Drilling Contract, as soon as practicable or within such
longer period as is reasonable in the circumstances and consisted with Good
Industry Practice; or

 

(h)                                 if, in Operator’s reasonable judgment, the
professional or personal behavior, including an illegal act associated with the
performance of this Drilling Contract, by any member of Contractor Group is
detrimental to or jeopardizes Operator’s relationship with any Governmental
Authority, and, having received written notice from Operator, Contractor fails
or refuses, within ten (10) days of receiving such notice, to remove such member
expeditiously; or

 

(i)                                     if any Governmental Authority of the
Host Country or Sociedade Nacional de Combustíveis de Angola, E.P. (or any of
its Affiliates) requests that Contractor or its Affiliates discontinue
operations, in whole or in part, in or offshore the Host Country or requests
that any member of the Contractor Group exit the Host Country.

 

45

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

13.2.2              Subject to Section 2.1(a) and Section 2.7(c)(i), Operator
shall have no right to terminate the Drilling Contract except pursuant to
Section 13.2.

 

13.2.3              Notwithstanding anything in this Drilling Contract to the
contrary, the Parties agree that termination of the Drilling Contract shall not
be effective until the Designated Well in progress at the time of the Operator’s
written notice of termination has been secured and demobilization of the Rig to
the Demobilization Point has been completed.

 

13.3.                     Payments

 

13.3.1              In the event of termination in accordance with Section 13.1
or Section 13.2, Contractor shall be entitled to payment as follows:

 

(a)                                 For termination in accordance with
Section 13.1(a) or Section 13.2.1(a), or for any termination by Operator other
than properly pursuant to the other events described in Section 13.2, Contractor
shall be entitled to payment as set out in Appendix A for the Work performed up
to the date of such termination, together with the Demobilization Fee as set
forth in Appendix A, any other sums expressly due under this Drilling Contract
and an amount equal to the application of the then-applicable Standby Rate for
each remaining day of the Primary Term as of the date of termination, as
settlement in full for the termination of this Drilling Contract; provided that
Contractor shall not be entitled to any additional payment or other
consideration whatsoever and subject to Contractor’s obligation to remit to
Operator all compensation that Contractor may subsequently receive from any
other party for utilization of the Rig as to each day during the remainder of
the Primary Term up to the amount paid by Operator to Contractor;

 

(b)                                 For termination initiated by Operator in
accordance with Section 13.2.1(b), Contractor shall be entitled to payment as
set out in Appendix A for Work performed up to the date of such termination if
such termination occurs after the Term Commencement Date, any other sums
expressly due under this Drilling Contract, and the Demobilization Fee, as
settlement in full for the termination of this Drilling Contract, provided that
Contractor shall not be entitled to any additional payments or other
consideration whatsoever;

 

(c)                                  For termination in accordance with
Section 13.1(b), Section 13.1(c), Section 13.2.1(d), Section 13.2.1(e),
Section 13.2.1(f), Section 13.2.1(g), Section 13.2.1(h) or Section 13.2.1(i),
Contractor shall be entitled to payment as set out in Appendix A for Work
performed up to the date of such termination, any other sums expressly earned or
payable under this Drilling Contract prior to the date of termination, as
settlement in full for the termination of this Drilling Contract, provided that
Contractor shall not be entitled to any additional payments or other
consideration whatsoever; and

 

46

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(d)                                 For termination in accordance with
Section 2.1(a) or Section 13.2.1(c), Contractor shall not be entitled to any
payment or other consideration of any kind whatsoever.

 

13.3.2              In the event of termination in accordance with
Section 13.2.1(d), Section 13.2.1(e), Section 13.2.1(g), Section 13.2.1(h) or
Section 13.2.1(i) and such termination occurs within the first one hundred and
eighty (180) days following the commencement of the Primary Term, Contractor
shall promptly pay to Operator the amount of [***] refund of the Mobilization
Fee paid by Operator.

 

ARTICLE XIV.
NOTICES

 

14.1.                     Notices and other communications permitted or required
hereunder shall be in writing and shall be deemed received (a) when delivered by
hand in person, receipt thereof being acknowledged in writing, (b) on the date
of signature for receipt by the receiving Party of certified, registered or
couriered mail, (c) upon receipt by the sending Party of a reply telefax
confirming receipt by the receiving Party of the telefax sent by the sending
Party or (d) upon receipt by the sending Party of a reply email confirming
receipt by the receiving Party of the email sent by the sending Party.  Notices
and other communications shall be as follows, including all sums due and payable
hereunder to Contractor shall be payable at the address and wire transfer
account shown in Appendix A.

 

ARTICLE XV.
SUCCESSOR AND ASSIGNS; ASSIGNMENT

 

15.1.                     This Drilling Contract shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
Parties.  This Drilling Contract is personal and Contractor may not assign in
whole or in part its rights under this Drilling Contract without Operator’s
prior written consent, such consent not to be unreasonably withheld.  Operator
shall have the right, at any time, to assign all or any part of this Drilling
Contract to one of its Affiliates upon notice to Contractor; provided that, in
such event, Operator shall be a guarantor, not merely a surety, of the
obligation of its assignee Affiliate.  Operator shall also have the right, at
any time, to assign all or any part of this Drilling Contract to a Third Party,
with prior written consent from Contractor, such consent not to be unreasonably
withheld.  In the event of any assignment of this Drilling Contract by Operator
to a Third Party, unless otherwise agreed in writing between Operator and
Contractor, Operator shall be fully and finally relieved from performance of its
obligations hereunder and the obligations of its assignee in respect to the
assignment for the full term or period of such assignment.

 

47

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

ARTICLE XVI.
ANTI-CORRUPTION

 

16.1.                     At all times during the term of this Drilling
Contract, Operator and Contractor shall comply with all Applicable
Anti-Corruption Laws, including any future anti-corruption or anti-bribery laws,
regulations or requirements of any jurisdiction, that are or may become
applicable to Operator, Operator Group, Contractor or Contractor Group during
the term of this Drilling Contract.

 

16.2.                     Specifically, Operator and Contractor each confirms,
respectively, to its knowledge, that in connection with this Drilling Contract,
neither it, nor any of its Affiliates, and its contractors and subcontractors,
and its and their respective directors, officers, employees, agents and
representatives or other Persons working for or on behalf of any of the
foregoing with respect to this Drilling Contract, has made, offered, authorized
or promised to make, any payment, gift, promise or other advantage (including
any fee, gift, sample, travel expense, entertainment, service, equipment, loan,
debt forgiveness, donation, grant or other payment or support in cash or in
kind), directly or indirectly, to any Prohibited Person (a) for the purpose of
obtaining or retaining business or favorable government action, influencing any
official act or decision of a Prohibited Person or inducing such Prohibited
Person to use his or her influence to affect or influence any governmental act
or decision or otherwise secure any improper advantage for any Person or (b)
that would otherwise violate any Applicable Anti-Corruption Law.

 

16.3.                     Operator and Contractor each further agrees and
undertakes, respectively, that in connection with this Drilling Contract,
neither it, nor any of its Affiliates, and its and their respective directors,
officers, employees and agents, will make, offer, authorize or promise to make,
any payment, gift, promise or other advantage (including any fee, gift, sample,
travel expense, entertainment, service, equipment, loan, debt forgiveness,
donation, grant or other payment or support in cash or in kind), directly or
indirectly, to any Prohibited Person (a) for the purpose of obtaining or
retaining business or favorable government action, influencing any official act
or decision of a Prohibited Person or inducing such Prohibited Person to use his
or her influence to affect or influence any governmental act or decision or
otherwise secure any improper advantage for any Person or (b) that would
otherwise violate any Applicable Anti-Corruption Law.

 

16.4.                     As a matter of corporate policy, Operator and
Contractor each expressly prohibits payment of bribes and also payment of any
so-called “facilitation” or “grease” payments in connection with Operator’s or
Contractor’s business operations by any contractor or agent engaged to provide
goods or services to Operator or Contractor.

 

16.5.                     Notwithstanding the foregoing undertakings, Operator
and Contractor each agrees to notify the other promptly upon discovery of any
instance where it has formed a reasonable belief that either it or any of its
Affiliates, or its contractors or subcontractors,

 

48

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

or its or their respective owners, directors, officers, employees, agents or
representatives, failed to comply with any provisions of this Article XVI.

 

16.6.                     Operator and Contractor each agrees and undertakes
that in connection with this Drilling Contract and in connection with any other
business transactions involving the other in Host Country, Operator and
Contractor each, and each of its Affiliates and contractors and subcontractors
shall:

 

(a)                                 apply effective disclosure controls and
procedures;

 

(b)                                 maintain throughout the term of this
Drilling Contract and, except as otherwise provided herein, for at least three
(3) years following its expiration or termination, books, records and accounts
which, in reasonable detail, accurately and fairly reflect the transactions
undertaken and the disposition of assets; and

 

(c)                                  maintain an internal accounting controls
system that is sufficient to ensure the proper authorization, recording and
reporting of all transactions and to provide reasonable assurance that
violations of all Applicable Anti-Corruption Laws will be prevented, detected
and deterred.

 

16.7.                     Contractor agrees and acknowledges that Operator,
itself or through its duly appointed representatives, shall have the right to
inspect and audit any and all books and records of Contractor relating to
Contractor’s compliance with its obligations under this Article XVI, and to make
copies, at its expense, of any such books and records.

 

16.8.                     Operator and Contractor each agrees to cooperate with
the other as the other may request in making its books, records and personnel
available in connection with any investigation conducted by Government
Authorities of matters that may implicate transactions or activities carried out
by the Parties in connection with this Drilling Contract.  Contractor shall also
provide Operator with such further assurances or certificates that Operator may
request from time to time during the term of this Drilling Contract relating to
matters covered by this Article XVI, and Contractor shall, upon request, certify
to Operator in writing its compliance with this Article XVI on an annual basis.

 

16.9.                     All payments by Operator to Contractor shall be made
in accordance with the terms of payment specified in this Drilling Contract.  In
the absence of any such specific payment instructions elsewhere in this Drilling
Contract, payments by Operator to Contractor shall only be made by check or wire
transfer to a bank account of Contractor in the country in which Contractor is
incorporated or where it has its head office, or to its office in Host Country,
details of which shall be given by Contractor to Operator in writing.  Such
notification shall be deemed to constitute a representation that the bank
account so notified is owned solely by Contractor and that no person other than
Contractor has any ownership of or interest in such account.

 

49

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

16.10.              Contractor represents, warrants and covenants that (a) no
Prohibited Person will have during the term of this Drilling Contract a direct
or indirect interest in Contractor or in this Drilling Contract, or in the
proceeds thereof, and (b) it shall notify Operator promptly and in writing of
any change in the foregoing.

 

16.11.              Operator and Contractor each further agrees and undertakes
that with respect to any contractors and subcontractors it may engage in
connection with this Drilling Contract or any other business transactions in
Host Country involving the Parties that it will conduct appropriate due
diligence prior to appointing or engaging such contractors and subcontractors to
ensure that they are duly qualified to perform the tasks for which they have
been engaged and that they are of good reputation.

 

ARTICLE XVII.
CONFIDENTIALITY

 

17.1.                     All information relating to any well(s) drilled
pursuant to this Drilling Contract (including well data, log data, prospects,
geological or geophysical information, and operational information) obtained by
any member of Contractor Group in the conduct of the Work shall be held in
strictest confidence by Contractor Group and shall not be disclosed to any other
Person except as expressly provided for pursuant to this Article XVII. 
Contractor acknowledges and agrees that its obligation with regard to such
information requires the highest degree of trust and confidence and shall ensure
that such information is not utilized in any activity of Contractor or of
Contractor’s Affiliates.  Contractor hereby agrees to be responsible for any use
or disclosure of such information by Contractor Group in breach of this
Article XVII; accordingly, Contractor agrees that in the event of any such
breach or threatened breach, Operator, in addition to any other remedies at law
or in equity that it may have, shall be entitled, without the requirement of
posting a bond or other security, to equitable relief, including injunctive
relief or specific performance or both.

 

17.2.                     All right, title and interest in and to the
information relating to any well(s) drilled pursuant to this Drilling Contract
(including well data, log data, prospects, geological or geophysical
information, and operational information) shall remain the exclusive property of
Operator.  No interest, license or any right respecting such information, is
granted hereunder to Contractor or any other Person by implication or
otherwise.  Contractor and any other member of Contractor Group shall have no
equitable, legal or other interests in any mineral or hydrocarbon deposits which
are known or which might be discovered as a result of the Work.  If any such
Persons assert or attempt to establish or establish any interest in the mineral
or hydrocarbon deposits which are a result of the Work or any other action taken
with respect to this Drilling Contract, Contractor shall be responsible for and
hold harmless and indemnify Operator from and against all losses and damages
relating thereto.

 

50

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

17.3.                     The Parties and their respective Groups shall (a) not
use the information obtained in conduct of the Work, or allow the use of such
information, for any purpose other than the performance of the Work, (b) advise
their respective employees that all information obtained in the conduct of the
Work is confidential information and requires the highest degree of trust and
confidence, and (c) instruct their respective employees not to buy or sell
securities of either Party or either Party’s Affiliates based on information
obtained in the conduct of the Work.

 

17.4.                     Neither Contractor nor Operator (nor any of
Contractor’s or Operator’s Affiliates) shall make or issue any voluntary public
announcement, disclosure or statement with respect to this Drilling Contract,
and Contractor (and its Affiliates) shall not make or issue any voluntary public
announcement, disclosure or statement with respect to the Work performed
hereunder, without requesting and receiving the prior written consent of the
other Party; provided, however, that (a) a Party (or its Affiliate) may, without
the prior written consent of the other Party, issue such disclosures as may be
required by applicable law or Governmental Authority pursuant to proper process,
or any rule of any securities exchange market to which the disclosing Party (or
its Affiliate) is subject, (b) a Party shall be permitted to disclose this
Drilling Contract, to the extent reasonably necessary, to any financial
institution or lender or potential equity investor who is investigating the
provision of financing to or investment in the equity of such Party (or its
Affiliate) provided such financial institution or lender or potential equity
investor has entered into a confidentiality agreement with such disclosing Party
(or its Affiliate) and (c) Operator (or its Affiliate) shall be permitted to
disclose any information with respect to results of any well(s) drilled pursuant
to this Drilling Contract.  Such request shall be made no less than three (3)
business days prior to the date of release or disclosure and a failure to reply
by any of the Parties within said three (3) business day period shall be deemed
as consent to the release.

 

17.5.                     The foregoing shall not apply to the Parties’ normal
and customary disclosures of contract commitments of a public nature, including
the disclosure of this Drilling Contract as a material agreement pursuant to any
rule of any securities exchange market to which the disclosing Party (or its
Affiliate) is subject.

 

17.6.                     Contractor shall ensure that the provisions of this
Article XVII are incorporated in any of its subcontracts related to the Work and
that the managers, directors, officers, employees, consultants, representatives,
invitees, and agents of Contractor, its Affiliates, and subcontractors of any
tier comply with same.

 

ARTICLE XVIII.
GENERAL

 

18.1.                     This Drilling Contract has been jointly drafted by
Operator and Contractor, and no portion of this Drilling Contract shall be
construed against Operator or Contractor on the ground that Operator or
Contractor supplied, amended or deleted such portion or any

 

51

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

other portion hereof.  However, the obligations, undertakings, representations
and warranties in the “Whereas” clauses of this Drilling Contract shall be
considered as fully enforceable.

 

18.2.                     It is expressly understood that Contractor is an
independent contractor and neither Contractor, its contractors or
subcontractors, nor any of their respective employees, representatives or
agents, are or shall be employees, representatives or agents of Operator.  As an
independent contractor, neither Contractor nor anyone employed by Contractor
will be eligible for the benefits provided to regular employees of Operator,
including health and disability insurance.  The actual performance and
superintendence of all Work hereunder shall be by Contractor, under the control
and direction of Contractor, as to the details of the Work and Contractor shall
take responsibility for the adequacy, stability and safety of all of its
operations and methods necessary for the performance of the Work; provided,
however, Operator, being interested in the results to be obtained, is authorized
to designate a representative or representatives who shall at all times have
access to the Rig and related equipment for the purposes of observing tests or
inspecting the Work performed hereunder by Contractor in furtherance of its
interest.

 

18.3.                     This Drilling Contract, including the Appendices,
constitutes the entire agreement of the Parties.  No other agreement, statement
or promise made by any Party, its employee, officer or agent not contained in
this Drilling Contract shall be binding or valid.  In the event of a conflict
between the Appendices, on the one hand, and the body of this Drilling Contract,
on the other, the body of this Drilling Contract shall prevail.

 

18.4.                     If any portion of this Drilling Contract is declared
by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced by any applicable laws, this Drilling Contract shall nevertheless
continue in force and effect as to those remaining valid provisions.  The waiver
or forbearance of any right hereunder shall not preclude the insistence of such
right thereafter in any instance.

 

18.5.                     In the event of conflict between any provision or term
hereof and the provisions or terms of any invoice, bid, price list, manifest,
job order or other document between the Parties, the provisions and terms hereof
shall prevail.

 

18.6.                     No amendment hereto shall be effective unless
contained in an instrument in writing executed by Operator and Contractor.

 

18.7.                     Notwithstanding anything to the contrary in this
Drilling Contract, the provisions of Section 2.9(b), Article III, Article VII,
Article VIII, Article IX, Article X, Article XIII, Article XVII and this
Section 18.7 and any other provision of this Drilling Contract providing for
payment of sums due and payable or accruing on or after the termination date of
this Drilling Contract shall survive the termination of this Drilling Contract.

 

52

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

18.8.                     This Drilling Contract shall be binding upon and inure
solely to the benefit of each Party and their successors, assigns and
transferees.

 

18.9.                     Communications; Language

 

(a)                                 All instructions, notices, agreements,
authorizations, approvals and acknowledgements issued pursuant to, relating to
or arising out of this Drilling Contract shall be in writing.  All such
documentation together with all correspondence and other documents shall be in
English.

 

(b)                                 Notwithstanding the foregoing, if for any
reason it is considered necessary by Operator to give an instruction to
Contractor orally in the first instance, Contractor shall comply with such
instruction.  Any such oral instruction shall be confirmed in writing as soon as
is possible under the circumstances; provided that if Contractor confirms in
writing any such oral instruction which is not contradicted in writing by
Operator without undue delay, it shall be deemed to be an instruction in writing
by Operator.

 

18.10.              The Parties agree that this Drilling Contract may be
executed in counterparts, including fax counterparts, and together with all
counterpart executions shall be considered an original for all purposes
hereunder.

 

18.11.              None of the terms and conditions of this Drilling Contract
shall be considered to be waived by either Operator or Contractor unless a
waiver is given in writing by one party to the other.  No failure on the part of
either Party to enforce any of the terms and conditions of this Drilling
Contract shall constitute a waiver of such terms.  A waiver shall not be a
continuing waiver unless expressly stated.

 

18.12.              Third Party Rights

 

(a)                                 Subject to subsection (c) hereof, the
Parties intend that no provision of this Drilling Contract shall, by virtue of
the Contracts (Rights of Third Parties) Act 1999 (the “Act”) confer any benefit
on, nor be enforceable by any person who is not a party to this Drilling
Contract.

 

(b)                                 For the purpose of this Section 18.12,
“Third Party” shall include any member of the Operator Group (other than
Operator) or Contractor Group (other than Contractor).

 

(c)                                  Subject to the provisions of this Drilling
Contract, Article VIII and Article IX are intended to be enforceable by a Third
Party by virtue of the Act.

 

(d)                                 Notwithstanding subsection (c) hereof, this
Drilling Contract may be rescinded, amended or varied by the Parties without
notice to or the consent of any Third

 

53

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Party even if, as a result, that Third Party’s right to enforce a term of this
Drilling Contract may be varied or extinguished.

 

(e)                                  In enforcing any right to which it is
entitled by virtue of the Act and under the provisions of this Drilling
Contract, the remedies of a Third Party shall be limited to damages only and
such Third Party shall not be entitled to any other remedies available at Law or
otherwise.

 

(f)                                   A Third Party shall not be entitled to
assign any benefit or right conferred on it under this Drilling Contract.

 

18.13                 [***]

 

[ Signature Page Follows ]

 

54

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

IN WITNESS WHEREOF, the Parties have executed this Drilling Contract by their
duly authorized officers or representatives as of the day and year first above
written.

 

OPERATOR:

 

 

 

CIE ANGOLA BLOCK 21 LTD.

 

 

 

 

 

 

 

By:

/s/ Van P. Whitfield

 

Name:

Van P. Whitfield

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

CONTRACTOR:

 

 

 

UNIVERSAL ENERGY RESOURCES INC.

 

 

 

 

 

 

 

By:

/s/ Roberto Jessourun

 

Name:

Roberto Jessourun

 

Title:

Vice President and Director

 

 

Signature Page to Drilling Contract dated July 30, 2012

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX A

 

KEY TERMS

 

Operator shall compensate Contractor in accordance with the lump sum amounts
and/or at the rates specified herein.

 

1                                         SUMMARY OF FEES AND RATES

 

1.1

Lump Sum Fees

US$

 

 

 

 

 

 

(a)

Mobilization Fee

$

30,000,000.00

 

 

(b)

Demobilization Fee

$

8,000,000.00

 

 

 

 

 

1.2

Day Rates

US$/DAY

 

 

 

 

 

 

 

(a)

Operating Rate

$

601,003.00

 

 

(b)

Standby Rate

$

571,003.00

 

 

(c)

Repair Rate

$

0.00

 

 

(d)

Zero Rate

$

0.00

 

 

(e)

Force Majeure Rate

$

571,003.00

 

 

 

 

 

 

1.3

Handling Charge

[***]

 

 

 

 

 

1.4

Percentage Increase Applicable to Section 3.7(a)(vi)

[***]

 

 

2                                         OPERATING AREA AND OPERATING BASE

 

The Work under this Drilling Contract will be performed in and offshore the Host
Country.  The operating base described in Section 4.1(j) will be located at
Sonils Base — Luanda, Angola, or such other location south of Luanda, within
Angola, as mutually agreed by the Parties.

 

3                                         DURATION; TERMINATION; DEMOBILIZATION
LOCATION; OPTION TERM

 

As set forth in Article II and Article XIII.

 

4                                         WATER AND WELL DEPTHS

 

Maximum water depth — 2,000 meters;

 

Minimum water depth — 500 meters DP; and

 

A-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Maximum well depth — 7,200 meters.

 

5                                         PAYMENT INFORMATION

 

All payments to Contractor under this Drilling Contract shall be made via wire
transfer to the following account:

 

JPMorgan Chase Bank

ABA: 021000021

Account Number: [***]

Houston, Texas

 

6                                         ADDRESS FOR NOTICES

 

IF TO OPERATOR:

 

CIE Angola Block 21 Ltd.

c/o Cobalt International Energy, Inc.

920 Memorial City Way, Suite 100

Houston, Texas 77024

Attention: Greg Herring

Tel: +1 713 579 9137

Fax: +1 713 579 9196

Email: Greg.Herring@cobaltintl.com

 

IF TO CONTRACTOR:

 

Universal Energy Resources, Inc.

c/o Magnum Transcontinental Corporation

4600 Post Oak Place, Suite 152

Houston, Texas 77027

Attention: Roberto Jessourun and Randy Schaffner

Tel: + 1 713 961 1971

Fax: + 1 713 961 2775

Email: robertoj@petroserv.com.br

 

7                                         RATES OF PAYMENT TO CONTRACTOR

 

Appendix A, Section 7.2 provides a summary of day rates applicable to this
Drilling Contract which shall be used as the basis for Contractor’s invoices to
Operator.  Operator shall pay to Contractor for the Work performed and
materials, equipment and supplies furnished by Contractor in accordance with the
rates in Appendix A, Section 1 above which, except as otherwise provided, shall
be fixed for the duration of this Drilling Contract from the Effective Date or
any extensions thereof.

 

A-2

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

7.1                               Lump Sum Compensation

 

(a)                                 Mobilization

 

Any Mobilization Fee (in the amount provided above) shall be due and payable by
Operator to Contractor in accordance with the terms and conditions of
Section 2.9(a).

 

(b)                                 Demobilization

 

Any Demobilization Fee (in the amount provided above) shall be due and payable
by Operator to Contractor in accordance with the terms and conditions of
Section 2.9(b).

 

7.2                               Day Rate Compensation

 

Accurate time records shall be maintained on the daily operation report to allow
determination of time spent on any of the day rate services as specified herein.

 

(a)                                 Operating Rate (Appendix A, Section 1.2(a))

 

The Operating Rate shall be the default rate paid to Contractor by Operator
during the time that Work is being performed in full conformity with this
Drilling Contract, and the Work is in progress.  The Operating Rate shall end
upon completion of Operator’s last Designated Well (drilled to its planned total
depth, unless otherwise modified by Operator in its sole discretion) commenced
during the Primary Term, or an Extension Term, when all of Operator’s Items are
off-loaded and the Rig is moved pursuant to Section 2.7(c)(i).

 

(b)                                 Standby Rate (Appendix A, Section 1.2(b))

 

The Standby Rate shall be the compensation paid to Contractor by Operator:

 

(i)                                     during any period of delay when
Contractor is unable to proceed because of adverse sea or weather conditions,
including loop, eddy or other adverse currents (including periods required to
repair damage caused by such seas, conditions and currents), or as a direct
result of an act, instruction or omission of Operator including the failure of
any of Operator’s Items, or the failure of Operator to issue instructions,
provide Operator’s Items or furnish services;

 

(ii)                                  during any period after the Term
Commencement Date that the Rig is under tow, or under way, between drilling
locations or in transit to the Demobilization Point after the last Designated
Well;

 

A-3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

(iii)                               during any period after the Term
Commencement Date that the Rig is undergoing periodic inspection required by
(A) Operator or (B) applicable laws, rules and regulations; provided that, in
the case of clause (B), for each calendar year during the Primary Term (and any
Extension Term), Contractor shall be entitled to an allowance equal to a maximum
of [***], during which the Rig is undergoing such periodic inspection
(“Inspection Allowance”), and for each Inspection Allowance, the Standby Rate
shall apply [***], and Contractor shall be entitled to accrue any unused
Inspection Allowance days (at the relevant rates provided herein this Appendix
A, Section 7.2(b)(iii)); and provided further that in using its Inspection
Allowance, Contractor shall exercise best efforts to avoid any interference with
the performance of the Work, and shall schedule all inspections, surveys,
drydockings and major maintenance in consultation with Operator;

 

(iv)                              during any period when the Work is being
conducted hereunder to redrill or repair the hole drilled hereunder which is
lost or damaged as a result of Contractor Group’s negligence, provided that if
such lost or damaged hole is a result of Willful Misconduct of any member of
Contractor Group, then the period required to redrill the hole shall be at Zero
Rate;

 

(v)                                 as specified in Section 2.4(b),
Section 2.4(c), Section 2.5(b), Section 8.1(a), Section 8.1(b) and
Section 13.1(b); and

 

(vi)                              as may otherwise be specified in this Drilling
Contract.

 

(c)                                  Repair Rate (Appendix A, Section 1.2(c))

 

The Repair Rate shall be the compensation paid to Contractor during any period
(or periods) of suspension of the Work resulting from the failure, breakdown or
malfunction of the Rig or, subject to Appendix A, Sections 7.2(b), 7.2(c) and
 7.2(e), when the Rig is otherwise unable to perform the Work; provided (i) if
such suspension of the Work results from the failure, breakdown or malfunction
of surface equipment, the Standby Rate shall apply for the first [***] hours of
such suspension and (ii) if such suspension of the Work results from the
failure, breakdown or malfunction of subsea equipment, the Standby Rate shall
apply for the first [***] hours of such suspension; and provided further that
the Standby Rate shall only apply with respect to any repair time described in
the preceding clauses (i) and (ii) for a maximum cumulative of [***] hours per
month.

 

(d)                                 Zero Rate (Appendix A, Section 1.2(d))

 

In addition to events and circumstances described elsewhere in this Drilling
Contract where the Zero Rate is applicable, the Zero Rate (i.e., make no payment

 

A-4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

whatsoever, excepting only the amortized cost of such additional equipment or
modifications as described below in Appendix A, Section 7.2(f) and the off-set
of additional premium for P&I insurance as described below in Appendix A,
Section 7.2(g)) shall be the default rate paid to Contractor by Operator for
each day during which the Work is not being performed due to the fault of or
breach by Contractor, subject to Appendix A, Sections 7.2(b), 7.2(c), 7.2(e) and
7.2(f).

 

(e)                                  Force Majeure Rate (Appendix
A, Section 1.2(e))

 

The Force Majeure Rate shall be applicable as set forth in Section 11.1(c).

 

(f)                                   Cost of Rig Modifications

 

The Parties have agreed to outfit the Rig with additional equipment and make
other modifications to the Rig, at a total cost of Seven Million Seven Hundred
and Twenty-Six Thousand and Fifty-One U.S. Dollars (US $7,726,051.00 (the “Rig
Modification Cost”), with such Rig Modification Cost to be amortized over the
Primary Term of this Drilling Contract in the amount of Seven Thousand and
Fifty-Five U.S. Dollars (US $7,055.00) and payable per day of the Primary Term. 
In the event of termination of this Drilling Contract prior to the expiration of
the Primary Term, Contractor shall be entitled to payment, on a lump-sum basis,
of the Rig Modification Cost less any payments made in accordance with this
Appendix A, Section 7.2(f).  The additional equipment and modifications to the
Rig shall be classified as Contractor’s Items pursuant to the provisions of this
Drilling Contract.

 

(g)                                  Cost of Additional P&I Insurance Coverage

 

Contractor has agreed to obtain and maintain limits of Protection and Indemnity
Insurance in an amount not less than Five Hundred Million U.S. Dollars (US
$500,000,000.00), as required by Appendix F, Section E.  [***]

 

A-5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX B

 

CONTRACTOR’S PERSONNEL

 

Classification

 

Number On Board

 

Total Number

 

Work Schedule
Days On/Off

 

Daily Cost/man USD

 

OIM

 

1

 

2

 

28/28

 

2,860.00

 

Barge Master

 

1

 

2

 

28/28

 

2,450.00

 

SDPO

 

2

 

4

 

28/28

 

2,010.00

 

DPO

 

2

 

4

 

28/28

 

1,930.00

 

Medic

 

1

 

2

 

28/28

 

1,146.00

 

Radio Operator

 

1

 

2

 

28/28

 

1,025.00

 

Safetyman

 

2

 

4

 

28/28

 

1,233.00

 

Storekeeper

 

1

 

2

 

28/28

 

1,233.00

 

Crane Operator

 

4

 

8

 

28/28

 

1,233.00

 

Roustabout

 

12

 

24

 

28/28

 

531.00

 

Chief Engineer

 

1

 

2

 

28/28

 

2,490.00

 

1st Engineer

 

2

 

4

 

28/28

 

2,010.00

 

2nd Engineer

 

2

 

4

 

28/28

 

1,840.00

 

3rd Engineer

 

3

 

6

 

28/28

 

1,640.00

 

Rig Mechanic

 

1

 

2

 

28/28

 

2,070.00

 

Assistant Rig Mechanic

 

1

 

2

 

28/28

 

1,980.00

 

Motorman

 

4

 

8

 

28/28

 

1,025.00

 

Welder

 

1

 

2

 

28/28

 

725.00

 

Chief Electrician

 

1

 

2

 

28/28

 

2,340.00

 

Electrician

 

2

 

4

 

28/28

 

1,900.00

 

Electronic Technician

 

2

 

4

 

28/28

 

2,160.00

 

Rig Superintendent

 

1

 

2

 

28/28

 

3,130.00

 

Tool Pusher

 

2

 

4

 

28/28

 

2,570.00

 

Driller

 

2

 

4

 

28/28

 

2,360.00

 

Assistant Driller Cyber

 

2

 

4

 

28/28

 

2,300.00

 

Derrickman

 

2

 

4

 

28/28

 

1,025.00

 

Floorman

 

6

 

12

 

28/28

 

725.00

 

Subsea Engineer Senior

 

1

 

2

 

28/28

 

2,640.00

 

Assistant Subsea Engineer

 

2

 

4

 

28/28

 

2,130.00

 

 

B-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX C

 

CONTRACTOR’S RIG AND EQUIPMENT

 

C-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

RIG AND EQUIPMENT SPECIFICATION FOR SSV CATARINA

 

INTERNATIONAL ASSOCIATION OF DRILLING CONTRACTORS
STANDARD FORMAT EQUIPMENT LIST
SEMI SUBMERSIBLE UNITS

 

TABLE OF CONTENTS

 

VENTURA — SSV CATARINA

 

SECTION A - UNIT SPECIFICATIONS

 

 

A1

 

Main Dimensions/Technical Description

A2

 

Storage Capacities

A3

 

Propulsion / Thrusters

A4

 

Operational Capabilities

A5

 

Variable Loading

A6

 

Environmental Limits

A7

 

Mooring System

A8

 

Marine Loading Hoses

A9

 

Cranes, Hoists, and Materials Handling

A10

 

Helicopter Landing Deck

A11

 

Auxiliary Equipment

 

 

 

SECTION B - GENERAL RIG SPECIFICATIONS

 

 

B1

 

Derrick and Substructure

B2

 

Drawworks and Associated Equipment

B3

 

Derrick Hoisting Equipment

B4

 

Rotating System

 

 

 

SECTION C POWER SUPPLY SYSTEMS

 

 

 

 

 

C1

 

Rig Power Plant

C2

 

Emergency Generator

 

 

 

SECTION D DRILLSTRING EQUIPMENT

 

 

D1

 

Tubulars

D2

 

Handling Tools

D3

 

Fishing Equipment

 

 

 

SECTION E - WELL CONTROL/SUBSEA EQUIPMENT

 

 

E1

 

Lower Riser Diverter Assembly

E2

 

Primary BOP Stack

E3

 

Primary Lower Marine Riser Package

 

C-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

E4

 

Secondary BOP Stack

E5

 

Secondary Lower Marine Riser Package

E6

 

Primary Marine Riser System

E7

 

Secondary Marine Riser System

E8

 

Diverter BOP

E9

 

Subsea Support System

 

 

 

E10

 

BOP Control System

E11

 

Subsea Control System

E12

 

Acoustic Emergency BOP Control System

E13

 

Subsea Auxiliary Equipment

E14

 

Choke Manifold

E15

 

BOP Testing Equipment

E16

 

Wellhead Running / Retrieving / Testing Tools

 

 

 

SECTION F - MUD SYSTEM/BULK SYSTEM

 

 

F1

 

High Pressure Mud System

F2

 

Low Pressure Mud System

F3

 

Bulk System

 

 

 

SECTION G - CASING / CEMENTING EQUIPMENT

 

 

G1

 

Casing Equipment

G2

 

Cement Equipment

 

 

 

SECTION H - INSTRUMENTATION I COMMUNICATION

 

 

H1

 

Drilling Instrumentation at Driller’s Position

H2

 

Drilling Parameter Recorder

H3

 

Instrumentation at Choke Manifold

H4

 

Standpipe Pressure Gauge

H5

 

Deviation Equipment

H6

 

Calibrated Pressure Gauges

H7

 

Rig Communication System

H8

 

Environmental Instrumentation

H9

 

Additional MODU Specific Instrumentation

H10

 

Radio Equipment

 

 

 

SECTION I - PRODUCTION TEST EQUIPMENT

 

 

I1

 

Burners

I2

 

Burner Booms

I3

 

Lines Required on Burner Booms

I4

 

Sprinkler System

I5

 

Fixed Lines for Well Testing

I6

 

Auxiliary Power Availability

 

C-3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

SECTION J - WORKOVER TOOLS

 

 

 

 

 

SECTION K - ACCOMMODATION

 

 

K1

 

Offices

K2

 

Living Quarter

 

 

 

SECTION L - SAFETY EQUIPMENT

 

 

L1

 

General Safety Equipment

L2

 

Gas / Fire / Smoke Detection

L3

 

Fire Fighting Equipment

L4

 

Breathing Apparatus

L5

 

Emergency First Aid Equipment

L6

 

Helideck Rescue Equipment

L7

 

Rig Safety Store

L8

 

Emergency Warning Alarms

L9

 

Survival Equipment

 

 

 

SECTION M - POLLUTION PREVENTION EQUIPMENT

 

 

M1

 

Sewage Treatment

M2

 

Garbage Compaction

M3

 

Garbage Disposal / Grinder

 

A.UNIT ESPECIFICATIONS

 

 

 

 

 

Rig type:

 

Ultra Deepwater 6th Generation DP Semi Submersible Drilling Unit

 

 

 

UniVDesign/Shape:

 

SSV Catarina / GVA 7500

 

 

 

Unit flag:

 

Liberian

 

 

 

Unit classification:

 

DNV GRAPHIC [g198415kg13i001.gif]1A1 Column Stabilized Drilling Unit, DRILL,
HELDK, CRANE, E0, DYNPOS AUTRO VESSEL

 

 

 

IMO Certification:

yes/no

Yes

Which code version:

 

DNV Offshore Standard [1] and the IMO MODU Code [2].

 

 

 

Year of Construction:

 

2012

 

 

 

Construction Yard:

 

DSME - South Korea

 

 

 

Type of Positioning system (anchor/dp/combined):

 

Dynamic positioning — Kongsberg K-POS Two forward (port and starboard side)
sheltered waters mooring system

 

 

 

A.1 MAIN DIMENSIONS / TECHNICAL DESCRIPTION

 

 

 

 

 

Weight (light ship):T

lt

31,160 MT

Displacement at loadline:

lt

57,317 MT

Draft at loadline (deepest):

ft

82 ft (operating with thrusters)    25 m

Overall length of unit:

ft

382 ft                     116.60 m

Overall width of unit:

ft

317 ft                     96.70 m

Main deck length: overall:

ft

382 ft                     116.60 meters

Main deck width:

ft

317 ft                     96.70 meters

Main deck elevation above baseline:

ft

148 ft                     45 m

Number of main columns/diameter:

no x ft

4 / 55’ 1” x 47’ 3”

 

C-4

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Number of small columns/diameter:

no x ft

N/A

Drilling draft/related displacement:

ft / lt

75 ft  (23 m) I  51,450 Tonnes

Associated airgap:

ft

44’ 3”  (13,5 m)

Transit draft/related displacement:

ft / lt

32’ 7’’   (9,94 m)  /  38,000 Tonnes

Associated airgap:

ft

87’      (26,56 m)

Moon pool dimensions:

ft x ft

115,2 ft  x   25 ft

Maximum opening through spider deck:

ft

N/A

Pontoon length:

ft

356’ 11”      (108.80 m)

Pontoon breadth:

ft

52’ 6”          (16.00 m)

Pontoon height:

ft

33’ 7”          (10.24 m)

Maximum Substructure/Rotary Load:

lbs/lbs

2,000,000 lbs Rotary / 2,000,000 lbs Setback

Fuel Consumption (average - drilling):

bbl/day

252 bbl/day      40 m3/day

Accommodation for max. no. of personnel:

 

152

 

 

 

A.2 STORAGE CAPACITIES

 

 

 

 

 

Fuel: m3

m3

3,095 m3

Day Oil Tank

m3

337 m3

Lube Oil Tank

m3

47 m3

Drilling water:

m3

2,608 m3

Potable water:

m3

1,297 m3

Active liquid mud in upper hull:

m3

1,200 m3

Reserve liquid mud (Columns and pontoons):

m3

1,737 m3

Oil Base Mud

m3

680 m3 (Base Oil)

Brine

m3

680 m3

Bulk barite:

m3

620 m3

Bulk bentonite:

m3

Included above

Bulk cement:

m3

280 m3

Sacks storage:

sacks

10,000 sacks

Pipe racks area:

ft2

7,125 ft2

Load bearing capacity:

lb/ft2

522 lb/ft2      2,548 kg/m2

Riser racks area:

ft2

9,260 ft2

Load bearing capacity:

lb/ft2

522 lb/ft2      2,548 kg/m2

Miscellaneous storage area:

ft2

8,610 ft2

Ballast system (or preload):

bbl

157,037 bbl      24,966.9 m3

 

 

 

A.3 PROPULSION / THRUSTERS

 

 

 

 

 

A.3.1 In-line Propulsion

yes/no

No

 

 

 

Shafts:

no.

N/A

Motors per shaft:

no.

N/A

Motors make/type:

 

N/A

Total HP per shaft:

hp

N/A

Propeller type (fixed/variable blade):

 

N/A

Nozzled:

yes/no

N/A

 

 

 

A.3.2 Thrusters

 

 

 

 

 

Quantity:

no.

8 Wartsila FS 3500

Fixed/azimuthing:

 

Azimuthing

Motors per thruster:

no.

1

Make/type motors:

 

ABB / AMI630L6LVAFMH

Total HP per thruster:

 

3,800 kW (5.096 HP)

Propeller type (fixed/variable blade):

 

Fixed

Nozzled:

yes/no

Yes

PS: There is one spare thrsuter in town.

 

 

 

 

 

A.3.3 Dynamic Positioning

 

 

 

 

 

Make/model:

 

Kongsberg / K-POS

Full DP or Mooring Assist:

 

Full DP

Position Reference:

 

MRU, HIPAP, DGPS, GYRO - Haine

 

 

 

Transponders I Beacons:

 

Two complete arrays of transponders (being one array for spare)

 

 

 

A.4 OPERATIONAL CAPABILITIES

 

 

 

 

 

Maximum designed water depth capability:

ft

10,000 ft              3,048 m

Outfitted max. water depth capability:

ft

6,562 ft                2,000 m

Drilling depth capability (rated):

ft

35,000 ft (10,670 m)

Transit speed towed (historical avg.):

kts

N/A

Transit speed self propelled:

kts

Approx. 7.0 knots

 

C-5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

A.5 VARIABLE LOADING (VL)

 

 

 

 

 

Transit VL:

mt

6,700 mt

Drilling VL:

mt

8,500 mt

Survival VL:

mt

8,500 mt

 

 

 

A.6 ENVIRONMENTAL LIMITS

 

 

 

 

 

Drilling

 

 

Air gap (below lower deck):

ft

44 ft            (13.5 m)

Max. wave height:

ft

35 ft

Max. wave period:

sec

7.6 secs

Max. wind velocity (1 min mean):

kts

70

Max. current velocity:

kts

1.53 kts

Max. heave (double amplitude):

ft

20 ft

Max. pitch (double amplitude):

degrees

2.1

Max. roll (double amplitude):

degrees

2.44

Survival

 

 

Air gap (below lower deck):

ft

57.4 ft         (17.5 m)

Max. wave height:

ft

107 ft

Max. wave period:

sec

15

Max. wind velocity:

kts

100

Max. current velocity:

kts

2

Max. heave (double amplitude):

ft

8.15

Max. pitch (double amplitude):

degrees

7.09

Max. roll (double amplitude)

degrees

7.51

 

 

 

Transit

 

 

Air gap (below lower deck):

ft

87 ft            (26.56 m)

Max. wave height:

m

10.7m

Max. wave period:

sec

6.5

Max. wind velocity:

kts

50 kts sustained

Max. current velocity:

kts

2.0 kts

Max. heave (double amplitude):

ft

 

Max. pitch (double amplitude):

degrees

 

Max. roll (double amplitude):

degrees

 

 

 

 

A.7 MOORING SYSTEM

 

 

 

 

 

A.7.1 Anchor Winches

 

 

 

 

 

Quantity:

no.

2

Make/model:

 

Miria ind. / EMW56.7-1 D + GBM (M1) / (M2)

Type (electric/hydraulic/diesel):

 

Electrical

Motors per winch:

no.

1

 

 

 

A.7.2 Falrleads

 

 

 

 

 

Quantity:

no.

2

Make:

 

FL C95.R88

Free rotating range: degrees

 

Max 90 degrees

 

 

 

A.7.3 Anchors

 

 

 

 

 

A.7.3.1 Anchors — Primary

 

 

 

 

 

Quantity:

no.

2

Type:

 

High Holding power AC - 14 Franklin Offshore Korea

Weight:

It

18 te HHP anchor - AC 14

 

 

 

A.7.3.2 Anchors — Spare

 

 

 

 

 

Quantity:

no.

0

Make:

 

N/A

Type:

 

N/A

Weight:

It

N/A

 

 

 

A.7.4 Anchor Lines

 

 

 

 

 

Wire

 

 

Quantity: (installed/spare):

no.

600 meters per windlass intalled - no spare onboard

Make/type:

 

Python WDI 35 x 19 compact

Specification:

 

WDI 35 x 19 WC Compact RHOL/LHOL Galvanized

 

C-6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Diameter:

in.

88 mm

Weight per unit length:

lbs/ft

37.9 kg/m

Useful length (nominal):

ft

1970

Classification:

 

DNV

Breaking strength:

It

7100 kn

 

 

 

Chain

 

 

Quantity: (installed/spare):

no.

N/A

Make/type:

 

N/A

Diameter:

 

N/A

Useful length (nominal):

ft

N/A

 

 

 

A.7.5 Anchors Line Running & Retrieval System

 

 

 

 

 

Primary type (pennant-buoy or chaser):

 

N/A

 

 

 

A.7.5.1 Pennant Lines

 

 

 

 

 

Quantity:

no.

20 meter

Make:

 

Franklin offshore Korea

Type:

 

NV-R4 grade

Length:

ft

20 meter

Diameter:

mm

95mm

 

 

 

A.7.5.2 Anchor Buoys

 

 

 

 

 

Quantity:

no.

N/A

Volume each:

ft3

N/A

Type:

 

N/A

Foam filled:

yes/no

N/A

 

 

 

A.7.5.3 Chaser

 

 

 

 

 

Quantity:

no.

2

Make:

 

Franklin Offshore Korea

Type:

 

90mm DIA 6 X 41      20m in length

 

 

 

A.7.6 Towing Gear

 

 

 

 

 

Hook-up system:

 

Franklin Offshore Korea

Rating:

 

170 t SWL

 

 

 

A.7.7 Supply Vessel Mooring Lines

 

 

 

 

 

Locations (port/stbd/both):

 

N/ A

Type;

 

N/ A

Size:

 

N/ A

 

 

 

It is important to check if it is a contract requirement to have this item on
the specified quantity an review it prior to acceptance.

 

 

 

 

 

A.8 MARINE LOADING HOSES

 

 

 

 

 

Locations of loading manifolds (port/stbd/both):

 

Both

 

 

 

A.8.1 Potable Water Hose

 

 

 

 

 

Quantity:

no.

2

Size:

in

4” diameter 60 meters in length

Make/type:

 

Techflow flexibles / pot water delivery hose soft wall WP 10 bar

Color coding:

yes/no

Yes

Make/type connection:

 

WECO / 4” type male sub assy

 

 

 

A.8.2 Drilling Water Hose

 

 

 

 

 

Quantity:

no.

2

Size:

in

4” diameter 60 meters in length

Make/type:

 

Techflow flexibies / pot water delivery hose soft wall WP 10 bar

Color coding:

yes/no

Yes

Make/type connection:

 

WECO / 4” type male sub assy

 

C-7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

A.8.3 Diesel Oil Hose

 

 

 

 

 

Quantity:

no.

2

Size:

in

4” diameter 60 meters in length

Make/type:

 

Techflow flexibles / fuel oil delivery hose soft wall WP 15 bar

Color coding:

yes/no

Yes

Make/type connection:

 

Todo / female dry break valve

 

 

 

A.8.4 Mud Chemical Hose

 

 

 

 

 

Quantity:

no.

2

Size:

in

4” diameter 60 meter length

Make/type:

 

Techflow flexibies / liquid mud delivery hose soft wall WP 15 bar

Color coding:

yes/no

Yes

Make/type connection:

 

4” Todo Male

 

 

 

A.8.5 Cement Hose

 

 

 

 

 

Quantity:

no.

2

Size:

in

5” diameter 60 meter length

Make/type:

 

Techflow flexibles / bulk cement delivery hose soft wall WP 15 bar

Color coding:

yes/no

Yes

Make/type connection:

 

WECO 5” female sub assy

 

 

 

A.8.6 Base Oil Hose

 

 

 

 

 

Quantity:

no.

2

Size:

in

4” diameter 60 meters in length

Make/type:

 

Techflow flexibies / base oil delivery hose soft wall WP 15 bar

Color coding:

yes/no

Yes

Make/type connection:

 

Todo 4” female dry break

 

 

 

A.8.7 Brine Hose

 

 

 

 

 

Quantity:

no.

2

Size:

in

4” 60 meters in length

Make/type:

 

Techflow flexibles / brine delivery hose soft wall WP 15 bar

Color coding:

yes/no

Yes

Make/type connection:

 

WECO 4” male sub assy + nut

 

 

 

A.9 CRANES, HOISTS, AND MATERIALS HANDLING

 

 

 

 

 

A.9.1 Cranes, Revolving, Main

 

 

 

 

 

Quantity:

no.

2 ea 80 mt + 1 ea 15 mt (knuckleboom)

Specification (API, etc):

 

DNV, NORSOK S-001/S-002 /R-CR-002/R-003, NMD 856

Make:

 

2 ea Liebherr + 1 ea MacGregor

Type:

 

BOS4200-80 pedestal electric hydraulic + 1 ea knuckleboom HMC 2806 hydraulic

Location (stbd,port,aft, frwd):

 

Stbd mid ship / Port mid ship / Pipe deck

Boom length:

ft

147

Hook reach below main deck (block/whip):

ft / ft

N/A

Block capacities and hoisting speeds

 

 

 

 

 

Load/radius/speed (minimum radius):

It/ft/(ft/sec)

80 metric tons @ 45 ft ( Liebherr) 0,381 ft/sec, 15 metric tons @ 25 ft
(MacGregor)

Load/radius/speed (maximum radius):

It/ft/(ft/sec)

39 metric tons @ 150 ft (Liebherr) 0,381 ft/sec

Whip capacity/hoist speed (Id/rad./spd):

It/ft/(ft/sec)

15 metric tons

Hook load indicator automatically:

 

 

corrected for boom angle:

yes/no

Yes

Alarm (audible, visual, both):

 

Audible

Automatic brake:

yes/no

Yes

Safety latch on hooks:

yes/no

Yes

Crown saver (limit switch):

yes/no

Yes

Boom illumination:

yes/no

Yes

Baskets for personnel transfer:

no.

2

 

 

 

A.9.2 Cranes, Revolving, Secondary

 

 

 

 

 

Quantity: no.

no.

N/A

Specification (API, etc):

 

 

 

C-8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Make:

 

 

Type:

 

 

Location (stbd,port,aft, frwd):

 

 

Boom length:

ft

N/A

Hook reach below main deck (block/whip):

ft / ft

 

Block capacities and hoisting speeds

 

 

Maximum Safe Working Load

 

 

Whip capacity/hoist speed (Id/rad/sod):

It/ft/(ft/sec)

 

Hook load indicator automatically

 

N/A

corrected for boom angle:

yes/no

 

Alarm (audible, visual, both):

 

 

Automatic brake:

yes/no

 

Safety latch on hooks:

yes/no

 

Crown saver (limit switch):

yes/no

 

Boom illumination:

yes/no

 

Baskets for personnel transfer:

no.

N/A

 

 

 

A.9.3 Forklifts

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Electric - rechargeable

Rated capacity:

mt

2 mt

Explosion proof:

yes/no

Yes

 

 

 

A.9.4 Monorail Overhead Cranes

 

 

 

 

 

Quantity:

no.

3 Total. (1 x Riser) (1 x BOP) (1 x X-Mas Tree)

Make:

 

AKMH Riser Gantry Crane

Type:

 

Riser Gantry Crane

Related Capacity:

 

2 x 23 mt

Location:

 

Riser deck

 

 

 

A.9.5 BOP Handling System

 

 

 

 

 

Make/type:

 

Aker Kvaerner MH

Rated capacity:

mt

520mt minimum capacity BOP transporter

 

 

 

Make/type:

 

Aker Kvaerner MH

Rated capacity:

mt

2 x 75Ton Overhead Crane

 

 

 

Make/type:

 

Aker Kvaerner MH

Rated capacity:

mt

200mt X-Mas tree Transporter Trolly

 

 

 

A.9.6 Air Hoists/Derrick Winches

 

 

 

 

 

A.9.6.1 Rig Floor Winches (Non man-riding)

 

 

 

 

 

Quantity:

no.

3

Make:

 

Aker MH

Type:

 

hydraulic

Rated capacity:

lb

1 x 10T and 2 x 5T

Wire diameter:

in

1”     and       3/4”

Automatic brakes:

yes/no

Yes

Overload protection:

yes/no

Yes

Automatic spooling:

yes/no

Yes

 

 

 

A.9.6.2 Monkey Board Work Winch

 

 

 

 

 

Quantity:

no.

1

Make:

 

N/A

Type:

 

N/A

Rated capacity:

lb

1 Ton

Wire diameter:

in

N/A

Automatic brakes:

yes/no

No

Overload protection:

yes/no

Yes

 

 

 

A.9.6.3 Rig Floor “Man-Riding” Winch

 

 

 

 

 

Quantity:

no.

2

Make:

 

Aker MH

Type:

 

hydraulic

 

C-9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Rated capacity:

It

150 Kg

Wire diameter:

in

10mm

Non-twist wire:

yes/no

Yes

Automatic brakes:

yes/no

Yes

Overload protection:

yes/no

Yes

Automatic spooling:

yes/no

Yes

Certified for man-riding:

yes/no

Yes

 

 

 

A.9.6.4 Utility Winch (Catwalks)

 

 

 

 

 

Quantity:

no.

N/A

Make:

 

N/A

Type:

 

N/A

Rated capacity:

It

N/A

Wire diameter:

in

N/A

Automatic brakes:

yes/no

N/A

Overload protection:

yes/no

N/A

Automatic spooling:

yes/no

N/A

Certified for man-riding:

yes/no

N/A

 

 

 

A.9.6.5 Cellar Deck Winch

 

 

 

 

 

Quantity:

no.

6 (moonpool): 4 x utility + 2 Man riding

Make:

 

Aker MH

Type:

 

Hydraulic

Rated capacity:

lb

3 x 5 ton (utility) + 1 x 10 ton + 2 x 150Kg Man riding

Wire diameter:

in

26mm (10ton); 19mm (5ton) & 10mm (Man riding)

Automatic brakes:

yes/no

Yes

Overload protection:

yes/no

Yes

Automatic spooling:

yes/no

Yes

Certified for man-riding:

yes/no

2 Yes

 

 

 

A.10 HELICOPTER LANDING DECK

 

 

 

 

 

Location:

 

Forward Port

Dimensions:

ft x ft

Octagonal 22 m x 22 m

Perimeter safety net:

yes/no

Yes

Load capacity:

It

28,600 lbs.

Designed for helicopter type:

 

Designed for Sikorsky S-92

Tie down points:

yes/no

Yes

Covered by foam fire system:

yes/no

Yes

Heli-refueling system type:

 

N/A

Fuel storage capacity: U.S.gals

US gals

N/A

Helideck lighting to aviation specification as required by country of operation:

yes/no

Yes

 

 

 

A.10.1 Helicopter Refueling System

 

 

 

 

 

Fuel storage capacity:

US gals

N/A

Jettisonable:

yes/no

N/A

Fuel transport containers:

qty.

N/A

Volume (ea):

gals

N/A

Covered by foam fire system:

yes/no

N/A

 

 

 

A.11 AUXILIARY EQUIPMENT

 

 

 

 

 

A.11.1 Water Distillation

 

 

 

 

 

Quantity:

no.

2

Make/type:

 

Alfa Laval Orca 50

Capacity (each/total):

m3/day

50 m3 / day Total: 100 m3/day

 

 

 

A.11.2 Boilers

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Clayton EO-204-2

Capacity (total system):

lbs/hr

2.5 tonne/hour at 10 bar

 

 

 

A.11.3 Air Conditioning

 

 

 

 

 

Quantity:

no.

3

 

C-10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Make/type:

 

Hi Air Korea

Capacity (total system):

 

20,834 m3/hr

 

 

 

A.11.4 Electric Welding Sets

 

 

 

 

 

Quantity:

no.

2

Current capacity:

amp

400 amps

Make/model:

 

SAFEX M450 415V 50HZ

 

 

 

Type:

fixed /
portable

Portable

Quantity:

no.

 

Current capacity:

amp

 

Make/model:

 

 

 

 

 

Type:

fixed /
portable

 

A.11.5 High Pressure Cleaner

 

 

 

 

 

Quantity:

no.

4

Make/type:

 

Karcher HDS 1200

Electric/pneumatic/diesel:

 

Electric

Max delivered pressure:

psi

1200 psi

 

 

 

Quantity:

no.

1

Make/type:

 

 

Electric/pneumatic/diesel:

 

Electric

Max delivered pressure:

psi

1800 psi

 

C-11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

B. GENERAL RIG SPECIFICATIONS

 

 

 

 

 

B.1 DERRICK AND SUBSTRUCTURE

 

 

 

 

 

Make/type:

 

Aker Kvaerner

Rated for wind speed

 

 

With full set back:

kts

78.37 Kts

With no set back:

kts

116.6 Kts

Height:

ft

210 ft

Dimensions of base:

ft x ft

46 ft x 52 ft

Dimensions of crown:

ft x ft

18ft x 18ft

Gross nominal capacity:

It

2,000,000 lbs

Maximum number of lines:

no.

16

Ladders with safety cages and rests:

yes/no

Yes

Platform for crown sheave access:

yes/no

Yes

Counter balance, system for rig tongs and pipe spinning tong:

yes/no

Yes

Lighting system explosion proof:

yes/no

Yes

 

 

 

B.1.2 Racking Platform

 

 

 

 

 

Make/type:

 

Aker Kvaerner

Racking platform capacity of 5” DP:

ft

320 stds 3 1/2” — 6 5/8” DP

 

 

 

Racking platform capacity of DC:

no.

3 stds of 91/2” / 5 stds of 8” / 12 stds 6 ¾” / 10 stds 6 5/8” HWDP (4 jts /
stand)

Racking platform capacity of casing:

no.

54 stds of 13 3/8” / 78 stds of 9 5/8” / 120 stds 7”

 

 

 

B.1.3 Racking Arm

 

 

 

 

 

Make/type:

 

Maritime Hydraulics Bridge Crane

 

 

 

Make/type:

 

Maritime Hydraulics / Lower Guiding Arm

 

 

 

Make/type

 

Maritime Hydraulics / Standbuilding Arm (Eagle Arm BB01)

 

 

 

Make/type

 

Maritime Hydraulics / Drill Floor Manipulator Arm

 

 

 

B.1.4 Casing Stabbing Board

 

 

 

 

 

Make/type:

 

Aker Kvaerner Access Basket

Adjustable from/to height above rotary:

ft / ft

0ft / 47.9ft

 

 

 

B.1.5 Substructure

 

 

 

 

 

Make/type:

 

GVA 7500

Height (above main deck):

ft

52ft

Length:

ft

63ft

Width:

ft

136ft

Setback capacity:

mt

908mt

Simultaneous setback + hookload capacity:

mt

907mt + 908mt=1,815mt

Clear height below R/table beams:

ft

93ft

 

 

 

B.1.6 Weather Proofing

 

 

 

 

 

Rig floor windbreaks height:

m

5m

Derrickman windbreaks height:

ft

19.6ft

 

 

 

B.1.7 Derrick TV Camera System

 

 

 

 

 

Camera located at:

 

Travelling Block, Top Drive, BridgeCrane, Fingerboard and Bellyboard.

 

 

 

Make/type:

 

Panasonic WV-NS202

Zoom/Pan/Tilt-function:

yes/no

Yes

 

 

DCC (driller’s control cabin), Toolpusher Office, Bridge, Company

Monitor located at:

 

Man Office and ECR.

 

C-12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

B.2 DRAWWORKS AND ASSOCIATED EQUIPMENT

 

 

 

 

 

B.2.1 Drawworks

 

 

 

 

 

Make/type:

 

Wirth model GH 4500

Motors make/type:

 

GEB 22A2 / AC motor

Quantity: no.

no.

3

Rated input power continuous: hp

hp

4500 hp

Rated output power continuous: hp

hp

1500 hp each

Drum type:

 

Lebus grooved

Drum diameter: mm

mm

1259mm

Wire diameter: in

in

2”

Maximum line pull 16 lines: It

It

1250 Ton (2,500,000 Ibs)

Maximum line pull 14 lines: It

It

1127 Ton (2,253,000 Ibs)

Maximum line pull 12 lines: It

It

1000 Ton (2,000,000 Ibs)

Spinning cathead type:

 

N/A

Breakout cathead type:

 

N/A

Crown block safety device make/type:

 

Aker Solutions Anti-collision system

Independent fresh water cooling system for drawworks and electric brake:

yes/no

Yes

 

 

 

B.2.2 Auxiliary Brake

 

 

 

 

 

Make:

 

ELMAGCO

Model:

 

7838

Independent back-up system type:

 

N/A

 

 

 

B.2.3 Sandline

 

 

 

 

 

Make:

 

N/A

Length capacity:

ft

N/A

Line size/type:

in

N/A

Breaking strength:

It

N/A

Safe working load:

It

N/A

 

 

 

B.2.4 Wireline

 

 

 

 

 

Make:

 

NOV Mathey Autotrak 2000

Length capacity:

ft

47,000ft

Line size/type:

in

0,092

 

 

 

B.2.5 Automatic Driller

 

 

 

 

 

Make/type:

 

AUTO-DRILLER Feed Off System

 

 

 

B.3 DERRICK HOISTING EQUIPMENT

 

 

 

 

 

B.3.1 Crown Block

 

 

 

 

 

Make/type:

 

Maritime Hydraulics / BX31

Rated capacity:

It

1000 ST (2,000,000 Ibs)

No. of sheaves:

no.

8

Sheaves diameter:

in

72”

Sheave grooved for line size:

in

2”

 

 

 

B.3.2 Travel Block

 

 

 

 

 

Make/type:

 

Maritime Hydraulics

Rated capacity:

It

1000 ST (2.000.000 Ibs)

No. of sheaves:

no.

7

Sheaves diameter:

in

72”

Sheave grooved for line size:

in

2”

 

 

 

B.3.3 Hook

 

 

 

 

 

Make/type:

 

 

Rated capacity:

 

 

Complete with spring assembly/hook locking device:

yes/no

No

 

 

No

 

C-13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

B.3.4 Swivel

 

 

 

 

 

Make/type:

 

 

Rated capacity:

 

 

Test/working pressure: psi/psi

psi/psi

 

Gooseneck and washpipe minimum ID>= 76mm:

yes/no

 

Connection size: in

in

 

Access fitting for wireline entry on top of gooseneck:

yes/no

 

 

 

 

B.3.5 Drilling Line

 

 

 

 

 

Diameter:

in

2”

Type:

 

6 x 31 IWRC EIPS

Length (original):

ft

10,000 ft

Support frame for drum/cover:

yes/no

Yes

Drilling line drum power driven:

yes/no

Yes

Spare reel drilling line:

yes/no

No

Location (rig, shore, etc.):

 

 

 

 

 

B.3.6 Anchor Dead Line

 

 

 

 

 

Make/type:

 

Maritime Hydraulics / Type 200-FIRC

Weight sensor:

yes/no

Yes

 

 

 

B.3.7 Drilling String Motion Compensator

 

 

 

 

 

Make/type:

 

Maritime Hydraulics / Type YD53 Crown mounted with type YD25

 

 

Active Heave Compensator

Stroke:

ft

25 ft

Capacity - compensated:

It

1,000,000 lbs / 500 Tons

Capacity - locked:

st

2,000,000 lbs / 1000 Tons (On water table)

 

 

 

B.3.8 Block Guidance System

 

 

 

 

 

Make/type:

 

AKMH Retractable Dolly

 

 

 

B.3.9 Retraction System for Traveling Block

 

 

 

 

 

Make/type:

 

Aker MH- 10-BJ-2415

 

 

 

B.4 ROTATING SYSTEM

 

 

Rotating Mousehole

 

N/A

 

 

 

B.4.1 Rotary Table

 

 

 

 

 

Make/type:

 

WIRTH 10-BG5310

Maximum opening:

in

60 1/2”

Rated capacity:

It

1,000 Ton

Static load capacity:

It

1,000 Ton

Rotating load capacity:

It @ rpm

1,000 Ton @ 20 rpm

Two speed gearbox:

yes/no

No

Emergency chain drive:

yes/no

No

Driven by an independent electric motor:

yes/no

Yes

Electric motor type/make:

 

Hydraulic

Maximum continuous torque:

ft-lbs

33,900 ft-lbs

Drip pan/mud collection system:

yes/no

Yes

 

 

 

B.4.2 Master Bushings

 

 

 

 

 

Make/type:

 

Wirth

Insert bowls (see G.1.7):

in

No 1, 2 , 3

 

 

 

B.4.3 Kelly Bushing

 

 

 

 

 

Make/type:

 

N/A

Lock down assembly:

yes/no

N/A

 

C-14

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

B.4.4 Top Drive

 

 

 

 

 

Make:

 

Aker MH

Type (electric/hydraulic):

 

DDM 1000-AC-2M

Rated capacity:

It

1000 Ton (2,000,000 lbs)

Test/working pressure:

psi/psi

7500 psi

If driven by electric motor Make/type:

 

2 GE / GEB20B2 AC motors

Output power:

hp

1150 hp

Maximum continuous torque:

ft-lbs

87,000ft-lbs

Two speed gearbox:

yes/no

No

Maximum rotary speed:

rpm

250 rpm

Remote operated kelly cock:

yes/no

Yes

Cooling system type:

 

AIR (2 cooling motors)

 

 

 

B.4.4.1 Top Drive Makeout/Breakout System

 

 

 

 

 

Make:

 

Aker Kvaerner

Model:

 

DDM Heavy duty 127,000ft-lbs

Type:

 

Pipe Handler

Max. breakout torque that can be applied by system:

ft-lbs

127,000ft-lbs

 

C-15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

C. POWER SUPPLY SYSTEMS

 

 

 

 

 

C.1 RIG POWER PLANT

 

 

 

 

 

C.1.1 Diesel Engines

 

 

 

 

 

Quantity:

no.

8

Make/type:

 

Wartsila 16V26 A2

Maximum continuous power:

hp

5200kW

At rotation speed of:

rpm

900rpm

Equipped with spark arrestors:

yes/no

Yes

Mufflers installed:

yes/no

Yes

Total fuel consumption, drilling (avg):

bbl/day

40 m3/day

 

 

 

Quantity:

no.

1 Dead Ship

Make/Type:

 

MAN / D2842LE

Maximun contiuous power:

hp

470

At rotation speed of:

rpm

1800

Equipped with Spark Arrestor:

yes/no

Yes

Mufflers installed:

yes/no

Yes

 

 

 

C.1.2 DC - Generator

 

 

 

 

 

Quantity:

no.

0

Make/type:

 

N/A

Continuous power:

kw

N/A

At rotation speed of:

rpm

N/A

Output volts:

volts

N/A

 

 

 

C.1.3 AC - Generator

 

 

 

 

 

Quantity:

no.

8

Make/type:

 

ABB / AMG0710LTO8LAE

Continuous power:

kw

5000 kw each

At rotation speed of:

rpm

900

Output volts:

volts

11,000

 

 

 

Quantity:

no.

1 Dead Ship Generator

Make/type:

 

LEROY SOMER

Continuous power:

kw

350

At rotation speed of:

rpm

1800

Output volts:

volts

690

 

 

 

C.1.4 SCR System

 

 

 

 

 

Number of SCR:

no.

8

Make/type:

 

VFD system - ABB/ACS800

Maximum continuous power (total):

kw

3800KW

Output volts:

volts

710

 

 

 

C.1.5 Transformer System

 

 

 

 

 

Quantity:

no.

8

Make/type:

 

TRASFOR / TGT08FS4M4/G

Continuous power (each):

kva

4400

Output volts:

volts

710

Frequency:

Hz

60

 

 

 

Quantity:

no.

2

Make/type:

 

TRASFOR / TGT08FS5M2/G

Continuous power (each):

kva

5200

Output volts:

volts

710

Frequency:

Hz

60

 

 

 

Quantity:

no.

4

Make/type:

 

TRASFOR / 8FN-3M2/G

Continuous power (each):

kva

3200

Output volts.

volts

710

Frequency:

Hz

60

 

C-16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Quantity:

no.

4

Make/type:

 

KOC ELECTRIC / KD210168

Continuous power (each):

kva

500

Output volts:

volts

230

Frequency:

Hz

60

 

 

 

Quantity:

no.

4

Make/type:

 

KOC ELECTRIC / KD210168

Continuous power (each):

kva

450

Output volts:

volts

440

Frequency:

Hz

60

 

 

 

Quantity:

no.

2

Make/type:

 

KOC ELECTRIC / KD210168

Continuous power (each):

kva

250

Output volts:

volts

440

Frequency:

Hz

60

 

 

 

Quantity:

no.

4

Make/type:

 

KOC ELECTRIC / KD210168

Continuous power (each):

kva

10

Output volts:

volts

230

Frequency:

Hz

60

 

 

 

Quantity:

no.

2

Make/type:

 

KOC ELECTRIC / KD210168

Continuous power (each):

kva

200

Output volts:

volts

230

Frequency:

Hz

60

 

 

 

Quantity:

no.

1

Make/type:

 

KOC ELECTRIC / KD210168

Continuous power (each):

kva

50

Output volts:

volts

110

Frequency:

Hz

60

 

 

 

Quantity:

no.

1

Make/type:

 

KOC ELECTRIC / KD210168

Continuous power (each):

kva

75

Output volts:

volts

110

Frequency:

Hz

60

 

 

 

C.1.6 Emergency Shutdown

 

 

 

 

 

Emergency shutdown switches for the complete power system (AC & DC), located at
the following points:

 

Toolpusher Office Matrix Panel, DCC, Matrix Panel, DP Backup Control Room Matrix
Panel, LECR Matrix Panel and DP Control Room CAAP Panel

 

 

 

C.1.7 Auxiliary Power Supply

 

 

 

 

 

Power supply for a mud logging unit:

yes/no

Yes

Power supply available to unit.

 

 

Output volts:

volts

220/440V AC

Frequency:

Hz

60HZ

Current:

amps

100A

 

 

 

Phase:

single /

three

 

three

 

C.1.8 Compressed Air System

 

 

 

 

 

Air Compressors - High Pressure:

 

 

Quantity:

no.

3

Make:

 

JP Sauer & Sohn

Model:

 

WP 5000

Rated capacity:

cfm

165 m3/hour

Working press:

psi

310 bar

Prime mover (electric/diesel):

 

Electrical

Continuous power:

hp

 

Air dryers:

 

 

Quantity:

no.

3

Make/type:

 

BEKO Technologies GMBH / AC 165+40 ºCHP 280-325S

Rated capacity:

cfm

165 m3/hour

 

C-17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Air Compressors - Medium pressure

 

 

Quantity:

no.

3

Make:

 

Ingersol Rand

Model:

 

EP 200

Rated capacity:

cfm

1500m3/hour

Working press:

psi

8 Bar

Prime mover (electric/diesel):

 

Electric

Continuous power:

hp

 

Air dryers:

 

 

Quantity:

no.

3

Make/type:

 

Ingersol Rand HRE 1450 / Heat absorbtion continuous service

Rated capacity:

cfm

1450m3/hour

 

 

 

Air Compressors - Low Pressure (bulk air):

 

Rig air Compressors supply bulk system via pressure regulator

Quantity:

no.

 

Make:

 

 

Model:

 

 

Rated capacity:

ft3/hr

 

Working press:

bar

4.95 bar

Prime mover (electric/diesel):

 

 

Continuous power:

hp

 

Air dryers:

 

 

Quantity:

no.

 

Make/type:

 

 

Rated capacity:

ft3/min

 

Air Compressors — Well Testing

 

 

Quantity:

no.

3

Make:

 

Quincy

Model:

 

Qsi 1500

Rated capacity

 

1500m3/hour

Working press:

 

8 Bar

Prime mover (electric/diesel):

 

Electric

Continuous power:

 

 

 

 

 

C.2 EMERGENCY GENERATOR

 

 

C.2.1 Engine

 

 

 

 

 

Quantity: no.

no.

1 (Deadship Generator)

Make/type:

 

MAN / D2842LE

Maximum output: kw

kw

449KW

At rotation speed: rpm

rpm

1800RPM

Starting methods (automatic, manual, air/hydraulic):

 

Manual

 

 

 

C.2.2 AC - Generator

 

 

 

 

 

Quantity:

no.

4

Make/type:

 

ABB / AMG0710LT08LAE

Maximum output:

rpm

900

At rotation speed:

kw

5000

Output volts:

volts

11000

Capable of back-feeding power to main bus:

yes/no

Yes

 

C-18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

D. DRILLSTRING EQUIPMENT

 

 

 

 

 

D.1 TUBULARS

 

 

 

 

 

D.1.1 Kellys

 

 

 

 

 

Quantity:

no.

N/A

Nominal size OD:

in

N/A

Shape type (hexagonal, square, triangular):

 

N/A

Total/working length:

ft

N/A

Connection type:

 

N/A

API classification:

 

N/A

 

 

 

D.1.2 Kelly Saver Subs

 

 

 

 

 

Quantity:

no.

N/A

Nominal kelly size:

in

N/A

Connection type:

 

N/A

API classification:

 

N/A

Protector:

yes/no

N/A

 

 

 

D.1.3 Drill Pipe

 

 

 

 

 

Drill pipe OD:

in

5 1/2”

Grade:

 

S 135

Total length:

ft

12,600 ft (400 joints / 3,840)

Range:

 

Range 2

Weight:

lbs/ft

24.7 lbs/ft

Internally plastic coated:

yes/no

No

Tool joint OD/ID:

in / in

 

Tool joint pin length (original):

in

12 inch

Tapered shoulder tool joints (box/pins):

deg / deg

18 deg / 35 deg

Connection type:

 

5 1/2” FH

Type of hardfacing:

 

Casing friendly TCS Ti

API classification:

 

 

Thread protectors:

yes/no

Yes

 

 

 

Drill pipe OD:

in

5 1/2”

Grade:

 

S 135

Total length:

ft

13,104 ft (416 joints / 3,995m)

Range:

 

Range 2

Weight:

lbs/ft

21.9 lbs/ft

Internally plastic coated:

yes/no

No

Tool joint OD/ID:

in / in

7 1/2” / 3 1/2”

Tool joint pin length (original):

in

12 inch

Tapered shoulder tool joints (box/pins):

deg / deg

18 deg / 35 deg

Connection type:

 

5 1/2” FH

Type of hardfacing:

 

Casing friendly TCS 8000

API classification:

 

 

Thread protectors:

yes/no

Yes

 

 

 

Drill pipe OD:

in

6 5/8”

Grade:

 

S135

Total length:

ft

5,906 ft (187 joints / 1,800 m)

Range:

 

Range 2

Weight:

lbs/ft

50.0 lbs/ft

Internally plastic coated:

yes/no

No

Tool joint OD/ID:

in / in

8 1/2” / 4 1/2”

Tool joint pin length (original):

in

10 inch

Tapered shoulder tool joints (box/pins):

deg / deg

18 deg / 35 deg

Connection type:

 

6 5/8” FH

Type of hardfacing:

 

TCS Ti

API classification:

 

 

Thread protectors:

yes/no

Yes

 

C-19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Drill pipe OD:

in

6 5/8”

Grade:

 

S135

Total length:

ft

13,325 ft (423 joints / 4,072 m)

Range:

 

Range 2

Weight:

lbs/ft

40.0 lbs/ft

Internally plastic coated:

yes/no

No

Tool Joint OD/ID:

in / in

8 1/2” / 4 1/2”

Tool joint pin length (original):

in

10 inch

Tapered shoulder tool joints (box/pins):

deg / deg

18 deg / 35 deg

Connection type:

 

6 5/8” FH

Type of hardfacing:

 

TCS Ti

API classification:

 

 

Thread protectors:

yes/no

Yes

 

 

 

Drill pipe OD:

in

6 5/8”

Grade:

 

S135

Total length:

ft

6.234 ft (198 joints / 1,900 m)

Range:

 

Range 2

Weight:

lbs/ft

34.0 lbs/ft

Internally plastic coated:

yes/no

No

Tool joint OD/ID:

in / in

8 1/2” / 4 1/2”

Tool joint pin length (original):

in

10 inch

Tapered shoulder tool joints (box/pins):

deg / deg

18 deg / 35 deg

Connection type:

 

6 5/8” FH

Type of hardfacing:

 

TCS Ti

API classification:

 

 

Thread protectors:

yes/no

Yes

 

 

 

Drill pipe OD:

in

6 5/8”

Grade:

 

S135

Total length:

ft

3,150 ft (100 joints / 1,000 m)

Range:

 

Range 2

Weight:

lbs/ft

27.0 lbs/ft

Internally plastic coated:

yes/no

No

Tool joint OD/ID:

in / in

8 1/2” / 4 1/2”

Tool joint pin length (original):

in

10 inch

Tapered shoulder tool joints (box/pins):

deg / deg

18 deg / 35 deg

Connection type:

 

6 5/8” FH

Type of hardfacing:

 

TCS Ti

API classification:

 

 

Thread protectors:

yes/no

Yes

 

 

 

D.1.4 Drill Pipe Pup Joints

 

 

 

 

 

6 5/8”

 

 

Tool joint OD/ID:

in / in

8 1/2” / 4 1/2”

Grade:

 

S135

Length:

ft

20 ft

Quantity:

no.

3

Length:

ft

15 ft

Quantity:

no.

4

Length:

ft

10 ft

Quantity:

no.

4

Length:

ft

5 ft

Quantity:

no.

3

Weight:

lbs/ft

 

Connection type:

 

6 5/8” FH

Internally plastic coated:

yes/no

No

Thread protectors:

yes/no

Yes

 

 

 

6 5/8”

 

 

Tool joint OD/ID:

in / in

8 1/2” / 3 1/2”

Grade:

 

S135

Length:

ft

15 ft

Quantity:

no.

4

Connection type:

 

6 5/8” FH Box x 6 5/8” Reg Pin 50 ppf, 2 MMIb tensile strength

 

C-20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

5 1/2”

 

 

Tool joint OD/ID:

in / in

6 5/8” / 4”

Grade:

 

S 135

Length:

ft

20 ft

Quantity:

no.

2

Length:

ft

15 ft

Quantity:

no.

2

Length:

ft

10 ft

Quantity:

no.

2

Length:

ft

5 ft

Quantity:

no.

2

Weight:

lbs/ft

 

Connection type:

 

5 1/2” FH

Internally plastic coated:

yes/no

No

Thread protectors:

yes/no

Yes

 

 

 

D.1.5 Drill Pipe Casing Protectors

 

 

 

 

 

Initial stock:

no.

0

Make/type:

 

N/A

OD:

in

N/A

Installation tools (manual/hydraulic/none):

 

N/A

 

 

 

D.1.6 Heavy Weight Drill Pipe

 

 

(e.g. Hevi-Wate)

 

 

 

 

 

Quantity:

no.

45

Nominal size OD:

in

6 5/8”

Weight:

lbs/ft

 

Range:

 

2

Tool joint OD:

in

 

Tool joint ID:

in

 

Type of hardfacing:

 

TSC Ti

Internally plastic coated:

yes/no

No

Connection type:

 

6 5/8” FH

Thread protectors:

yes/no

Yes

 

 

 

D.1.7 Drill Collars

 

 

 

 

 

Quantity:

no.

16

OD body:

in

9 ½”

ID body:

in

3”

Nominal length of each joint:

ft

31 ft

Drill collar body (slick/spiral):

 

Spiral

Recess for “zip” elevator:

yes/no

Yes

Recess for slips:

yes/no

Yes

Stress relief pin groove:

yes/no

Yes

Boreback on box:

yes/no

Yes

Connection type:

 

7 5/8” REG

 

 

 

Quantity:

no.

45

OD body:

in

8 ”

ID body:

in

3 1/16”

Nominal length of each joint:

ft

31 ft

Drill collar body (slick/spiral):

 

Spiral

Recess for “zip” elevator:

yes/no

Yes

Recess for slips:

yes/no

Yes

Stress relief pin groove:

yes/no

Yes

Boreback on box:

yes/no

Yes

Connection type:

 

6 5/8” REG

 

 

 

Quantity:

no.

45

OD body:

in

6 ¾”

ID body:

in

2 15/16”

Nominal length of each joint:

ft

31 ft

Drill collar body (slick/spiral):

 

Spiral

Recess for “zip” elevator:

yes/no

Yes

Recess for slips:

yes/no

Yes

Stress relief pin groove:

yes/no

Yes

Boreback on box:

yes/no

Yes

Connection type:

 

4 ½” IF

 

C-21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

D1.8 Short Drill Collars

 

 

 

 

 

Quantity:

no.

3

OD body:

in

9 ½” Slick

ID body:

in

3”

Nominal length of each joint:

ft

1 x 5ft - 1 x 10ft - 1 x 15ft

Stress relief pin groove:

yes/no

Yes

Boreback on box:

yes/no

Yes

Connection type:

 

7 5/8” REG

 

 

 

Quantity:

no.

2

OD body:

in

8”

ID body:

in

2 13/16”

Nominal length of each joint:

ft

1 x 5ft, 1 x 10ft

Stress relief pin groove:

yes/no

Yes

Boreback on box:

yes/no

Yes

Connection type:

 

6 5/8” REG

 

 

 

Quantity:

no.

2

OD body:

in

6 ¾

ID body:

in

2 ¾”

Nominal length of each joint:

ft

1 x 5ft, 1 x 10ft

Stress relief pin groove:

yes/no

Yes

Boreback on box:

yes/no

Yes

Connection type:

 

4 ½” IF

 

 

 

D.1.9 Non-Magnetic Drill Collars

 

 

 

 

 

Quantity:

no.

N/A

OD body:

in

N/A

ID body:

in

N/A

Nominal length of each joint:

ft

N/A

Drill collar body (slick/spiral):

 

N/A

Recess for “zip” elevator:

yes/no

N/A

Recess for slips:

yes/no

N/A

Stress relief pin groove:

yes/no

N/A

Boreback on box:

 

N/A

Connection type:

 

N/A

 

 

 

D.1.10 Core Barrels

 

 

 

 

 

Quantity:

no.

N/A

Make:

 

N/A

Model:

 

N/A

Size OD x ID:

in x in

N/A

Length:

ft

N/A

Top connection type:

 

N/A

Spiral stabilizing ribs:

yes/no

N/A

Subs and handling tools:

yes/no

N/A

 

 

 

D.1.11 Stabilizers

 

 

 

 

 

Hole size:

in

N/A

Quantity:

no.

N/A

Make:

 

N/A

OD blades:

in

N/A

Type blades (straight/spiral/welded/integral/sleeve):

 

N/A

Type of blade hardfacing:

 

N/A

OD body or fishing neck:

in

N/A

ID body:

in

N/A

Connection type:

 

N/A

Float valve receptacle:

yes/no

N/A

 

 

 

D.1.12 Roller Reamers

 

 

 

 

 

Hole size:

in

N/A

Quantity:

no.

N/A

Make:

 

N/A

OD body:

in

N/A

ID body:

in

N/A

OD fishing neck:

in

N/A

Cutters, supplied sets:

no.

N/A

 

C-22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Cutters, type:

 

N/A

Connection, type:

 

N/A

 

 

 

D.1.13 Shock Absorbers (Damping Sub)

 

 

 

 

 

Quantity:

no.

N/A

Make/type:

 

N/A

OD body:

in

N/A

ID body:

in

N/A

OD fishing neck:

in

N/A

Connection type:

 

N/A

 

 

 

D.1.14 Drilling Jars

 

 

 

 

 

Quantity:

no.

N/A

Make:

 

N/A

Type (mechanical/hydraulic;up/down):

 

N/A

OD body:

in

N/A

 

 

 

D.1.15 Inside BOP Valve

 

 

 

 

 

Quantity:

no.

4

Make:

 

VAM

OD:

in

8 1/2”

Min. drill pipe ID required:

in

2 13/16”

Connection type:

 

6 5/8” FH

Working pressure rating:

psi

15,000psi

Repair kits

no.

4

Saver subs for inside BOP 6 5/8” FH

no.

8

 

 

 

Quantity:

no.

4

Make:

 

VAM

OD:

in

6 5/8”

Min. drill pipe ID required:

in

2 13/16”

Connection type:

 

5 1/2” FH

Working pressure rating:

psi

15,000psi

Repair kits

no.

4

Saver subs for inside BOP 5 1/2” FH

no.

8

 

 

 

D.1.16 Kelly cock

 

 

 

 

 

Make/type:

 

VAM

Quantity:

no.

4

Connections:

 

6 5/8” FH

Repair kits:

no.

4

 

 

 

D.1.17 Circulation Head

 

 

 

 

 

Size / Connections:

 

8” OD, 6 5/8”FH VAM PIN x 2” 2202 FEMALE WECO CONNECTION

 

 

 

Size / Connections:

 

6 ¾” OD 4 ½”IF NC50 PIN X 2” 2202 FEMALE WECO CONNECTION

 

 

 

Size / Connections:

 

8” OD, 6 5/8”FH VAM BOX x 2” 2202 FEMALE WECO CONNECTION

 

 

 

Size / Connections:

 

6 ¾” OD 4 ½”IF NC50 BOX X 2” 2202 FEMALE WECO CONNECTION

 

 

 

D.1.18 IBOPValves

 

 

 

 

 

Upper:

 

 

Quantity:

no.

1

Make/type:

 

Maritime Hydraulics

Working pressure:

psi

15,000 psi

Max. OD body:

in

8 1/2”

Min. ID body:

in

8 1/2”

Connection type:

 

6 5/8”Reg

 

 

 

Lower:

 

 

Quantity:

no.

1

Make/type:

 

Maritime Hydraulics

Working pressure:

psi

15.000

Max. OD body:

in

8 1/2”

 

C-23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Min. ID body:

in

8 1/2”

Connection type:

 

6 5/8”Reg

 

 

 

D.1.19 Circulation Subs

 

 

 

 

 

Quantity:

no.

2

Make/type:

 

Side entry pump in sub

OD body:

in

 

Connection type:

no.

6 5/8” FH

 

 

 

D.1.20 Cup Type Testers

 

 

 

 

 

Quantity:

no.

0

Make:

 

N/A

Size test cup for casing weight:

in-lb/ft

N/A

Size test cup for casing weight:

in-lb/ft

N/A

Size test cup for casing weight:

in-lb/ft

N/A

Connection:

 

N/A

 

 

 

D.1.21 Plug Type Testers

 

 

 

 

 

Quantity:

no.

0

Make:

 

N/A

Size test plugs:

in

N/A

Connection:

 

N/A

 

 

 

D.1.22 Drop-In Valves

 

 

 

 

 

Quantity:

no.

3

For nom. OD drillpipe:

in

6 5/8”

Make/type:

 

VAM

Max. OD of dart:

in

 

Repair kits

no.

4

 

 

 

Quantity:

no.

2

For nom. OD drillpipe:

in

5 1/2”

Make/type:

 

VAM

Max. OD of dart:

in

 

Repair kits

no.

4

 

 

 

D.1.23 Bit Subs (Box-Box)

 

 

 

 

 

Quantity:

no.

4

OD size:

in

 

ID size:

in

 

Top connection:

 

7 5/8” REG FF BOX

Bottom connection:

 

7 5/8” REG BIT BOX

Bored for float valve:

yes/no

 

Float size:

in

 

 

 

 

Quantity:

no.

4

OD size:

in

 

ID size:

in

 

Top connection:

 

6 5/8” REG FF BOX

Bottom connection:

 

7 5/8” REG BIT BOX

Bored for float valve:

yes/no

 

Float size:

in

 

 

 

 

Quantity:

no.

4

OD size:

in

 

ID size:

in

 

Top connection:

 

4 1/2” IF BOX

Bottom connection:

 

7 5/8” REG BIT BOX

Bored for float valve:

yes/no

 

Float size:

in

 

 

 

 

Quantity:

no.

4

OD size:

in

 

ID size:

in

 

Top connection:

 

6 5/8” FH BOX

Bottom connection:

 

7 5/8” REG BIT BOX

Bored for float valve:

yes/no

 

 

C-24

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Float size:

in

 

 

no.

4

Quantity:

 

 

OD size:

in

 

ID size:

in

 

Top connection:

 

5 1/2” FH BOX

Bottom connection:

 

7 5/8” REG BIT BOX

Bored for float valve:

yes/no

 

Float size:

in

 

 

 

 

Quantity:

no.

4

OD size:

in

 

ID size:

in

 

Top connection:

 

7 5/8” REG FF

Bottom connection:

 

6 5/8” REG BIT

Bored for float valve:

yes/no

 

Float size:

in

 

 

 

 

Quantity:

no.

4

OD size:

in

 

ID size:

in

 

Top connection:

 

7 5/8” REG BOX

Bottom connection:

 

6 5/8” REG BIT BOX

Bored for float valve:

yes/no

 

Float size:

in

 

 

 

 

Quantity:

no.

4

OD size:

in

 

ID size:

in

 

Top connection:

 

4 1/2” IF BOX

Bottom connection:

 

6 5/8” REG BIT BOX

Bored for float valve:

yes/no

 

Float size:

in

 

 

 

 

Quantity:

no.

4

OD size:

in

 

ID size:

in

 

Top connection:

 

6 5/8” FH BOX

Bottom connection:

 

6 5/8” REG BIT BOX

Bored for float valve:

yes/no

 

Float size:

in

 

 

 

 

Quantity:

no.

4

OD size:

in

 

ID size:

in

 

Top connection:

 

5 1/2” FH BOX

Bottom connection:

 

6 5/8” REG BIT BOX

Bored for float valve:

yes/no

 

Float size:

in

 

 

 

 

Quantity:

no.

4

OD size:

in

 

ID size:

in

 

Top connection:

 

7 5/8” REG FF BOX

Bottom connection:

 

4 1/2” REG BIT BOX

Bored for float valve:

yes/no

 

Float size:

in

 

 

 

 

Quantity:

no.

4

OD size:

in

 

ID size:

in

 

Top connection:

 

6 5/8” REG BOX

Bottom connection:

 

4 1/2” REG BIT BOX

Bored for float valve:

yes/no

 

Float size:

in

 

 

 

 

Quantity:

no.

4

OD size:

in

 

ID size:

in

 

Top connection:

 

4 1/2” IF BOX

Bottom connection:

 

4 1/2” REG BIT BOX

Bored for float valve:

yes/no

 

Float size:

in

 

 

 

 

 

no.

4

 

C-25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Quantity:

 

 

OD size:

in

 

ID size:

in

 

Top connection:

 

6 5/8” FH BOX

Bottom connection:

 

4 1/2” REG BIT BOX

Bored for float valve:

yes/no

 

Float size:

in

 

 

 

 

Quantity:

no.

4

OD size:

in

 

ID size:

in

 

Top connection:

 

5 1/2” FH BOX

Bottom connection:

 

4 1/2” REG BIT BOX

Bored for float valve:

yes/no

 

Float size:

in

 

 

 

 

D.1.24 Crossover Subs

 

 

 

 

 

Quantity:

no.

4

OD size (max/min):

in / in

 

ID size:

in

 

Top connection size:

 

6 5/8” FH BOX

Bottom connection size:

 

4 1/2” IF PIN

 

 

 

Quantity:

no.

4

OD size (max/min):

in / in

 

ID size:

in

 

Top connection size:

 

6 5/8” FH BOX

Bottom connection size:

 

6 5/8” REG PIN

 

 

 

Quantity:

no.

4

OD size (max/min):

in / in

 

ID size:

in

 

Top connection size:

 

6 5/8” FH BOX

Bottom connection size:

 

7 5/8” REG FF PIN

 

 

 

Quantity:

no.

4

OD size (max/min):

in / in

 

ID size:

in

 

Top connection size:

 

4 1/2” IF BOX

Bottom connection size:

 

6 5/8” FH PIN

 

 

 

Quantity:

no.

4

OD size (max/min):

in / in

 

ID size:

in

 

Top connection size:

 

6 5/8” REG BOX

Bottom connection size:

 

6 5/8” FH PIN

 

 

 

Quantity:

no.

4

OD size (max/min):

in / in

 

ID size:

in

 

Top connection size:

 

7 5/8” REG FF BOX

Bottom connection size:

 

6 5/8” FH PIN

 

 

 

Quantity:

no.

4

OD size (max/min):

in / in

 

ID size:

in

 

Top connection size:

 

5 1/2” FH BOX

Bottom connection size:

 

6 5/8” REG PIN

 

 

 

Quantity:

no.

4

OD size (max/min):

in / in

 

ID size:

in

 

Top connection size:

 

6 5/8” FH BOX

Bottom connection size:

 

6 5/8” REG PIN

 

 

 

Quantity:

no.

4

OD size (max/min):

in / in

 

ID size:

in

 

Top connection size:

 

5 1/2” FH BOX

Bottom connection size:

 

7 5/8” REG FF PIN

 

C-26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Quantity:

no.

4

OD size (max/min):

in / in

 

ID size:

in

 

Top connection size:

 

6 5/8” FH BOX

Bottom connection size:

 

7 5/8” REG FF PIN

 

 

 

Quantity:

no.

4

OD size (max/min):

in / in

 

ID size:

in

 

Top connection size:

 

5 1/2” FH BOX

Bottom connection size:

 

4 1/2” IF PIN

 

 

 

Quantity:

no.

4

OD size (max/min):

in

 

ID size:

in

 

Top connection size:

 

6 5/8” FH BOX

Bottom connection size:

 

4 1/2” IF PIN

 

 

 

Quantity:

no.

4

OD size (max/min):

in / in

 

ID size:

in

 

Top connection size:

 

4 1/2” IF BOX

Bottom connection size:

 

5 1/2” FH PIN

 

 

 

Quantity:

no.

4

OD size (max/min):

in / in

 

ID size:

in

 

Top connection size:

 

6 5/8” FH BOX

Bottom connection size:

 

5 1/2” FH PIN

 

 

 

D.1.25 Drilling Bumper Subs

 

 

 

 

 

Quantity:

no.

0

Make:

 

N/A

OD:

in

N/A

Stroke:

in

N/A

Connection type:

 

N/A

 

 

 

D.1.26 Hole Openers

 

 

 

 

 

Quantity:

no.

0

Make:

 

N/A

OD:

in

N/A

Connection type:

 

N/A

 

 

 

D.1.27 Underreamer

 

 

 

 

 

Quantity:

no.

0

Make/type:

 

N/A

OD Min/OD Max:

in / in

N/A

Connection type:

 

N/A

 

 

 

D.2 HANDLING TOOLS

 

 

 

 

 

D.2.1 Drill Pipe Elevators

 

 

 

 

 

Size:

in

Variable: 3 1/2” - 5” - 6 5/8” - 8 1/8”

Quantity:

no.

2

Make:

 

Varco

Model:

 

BX 4- 75 Hydraulic

Rated capacity:

st

750 T

 

 

 

D.2.2 Drill Collar Elevators

 

 

 

 

 

Size:

in

9 1/2”

Quantity:

no.

1

Make:

 

Varco

Model:

 

TA 150

Rated capacity:

st

150 T

 

C-27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Size:

in

8”

Quantity:

no.

1

Make:

 

Varco

Model:

 

TA 150

Rated capacity:

st

150 T

 

 

 

Size:

in

6 3/4”

Quantity:

no.

1

Make:

 

Varco

Model:

 

TA 150

Rated capacity:

st

150 T

 

 

 

Size:

in

4 3/4”

Quantity:

no.

1

Make:

 

Varco

Model:

 

TA 150

Rated capacity:

st

150 T

 

 

 

D.2.3 Tubing Elevators

 

 

 

 

 

Size (max/min):

in / in

3 1/2” - 4 1/2”

Quantity:

no.

2

Make:

 

Varco

Model:

 

HYC

Rated capacity:

st

200 T

 

 

 

D.2.4 Drill Pipe Hand Slips

 

 

 

 

 

Size:

in

6 5/8”

Quantity:

no.

2

Make/type:

 

Varco / SDHL

 

 

 

Size:

in

5 1/2”

Quantity:

no.

2

Make/type:

 

Varco / SDHL

 

 

 

Size:

in

5”

Quantity:

no.

2

Make/type:

 

Varco / SDXL

 

 

 

Size:

in

3 1/2”

Quantity:

no.

2

Make/type:

 

Varco / SDML

 

 

 

D.2.5 Semi-Automatic DP Slips

 

 

 

 

 

Size range (largest/smallest):

in / in

20” - 2 3/8”

Quantity:

no.

2

Make/type:

 

Varco PS-30 FMS

 

 

 

D.2.6 Drill Collar Slips

 

 

 

 

 

Size:

in

9 1/2”

Quantity:

no.

1

Make/type:

 

Varco DCS-L

 

 

 

Size:

in

8”

Quantity:

no.

1

Make/type:

 

Varco DCS-L

 

 

 

Size:

in

5 1/2” to 7”

Quantity:

no.

1

Make/type:

 

Varco DCS-R

 

 

 

Size:

in

4 3/4”

Quantity:

no.

1

Make/type:

 

Varco DCS-R

 

C-28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

D.2.7 Drill Collar Safety Clamps

 

 

 

 

 

Quantity:

no.

1 Varco MP-S

Range:

in-in

2 7/8” - 5” range

 

 

 

Quantity:

no.

1 Varco MP-R

Range:

in-in

4 1/2” - 10 1/2” range

 

 

 

Quantity:

no.

1 Varco MP-M

Range:

in-in

10 1/2” - 15 7/8” range

 

 

 

D.2.8 Tubing Slips

 

 

 

 

 

Size:

in

No

Quantity:

no.

No

Make/type:

 

No

 

 

 

D.2.9 Tubing Spider

 

 

 

 

 

Slip size (max/min):

in / in

5”

Quantity:

no.

1

Make:

 

Cavins C-HD

Adapter Plate:

 

No

 

 

 

D.2.10 Drill Collar Lifting Subs

 

 

 

 

 

Quantity:

no.

2

For OD DC:

in

9 1/2”

Connection Type:

 

7 5/8” Reg Pin

 

 

 

Quantity:

no.

5

For OD DC:

in

8”

Connection Type:

 

6 5/8” Reg Pin

 

 

 

Quantity:

no.

3

For OD DC:

in

6 3/4”

Connection Type:

 

4 1/2” IF Pin

 

 

 

Quantity:

no.

7

For OD DC:

in

4 3/4”

Connection Type:

 

3 1/2” IF Pin

 

 

 

D.2.11 DC Lifting Plugs

 

 

 

 

 

Quantity:

no.

No

For OD DC:

in

No

Connection Type:

 

No

 

 

 

D.2.12 Bit Breakers

 

 

 

 

 

Quantity:

no.

1

For bit size:

in

26”

 

 

 

Quantity:

no.

1

For bit size:

in

17 1/2”

 

 

 

Quantity:

no.

1

For bit size:

in

16”

 

 

 

Quantity:

no.

1

For bit size:

in

14 3/4”

 

 

 

Quantity:

no.

1

For bit size:

in

12 1/4”

 

 

 

Quantity:

no.

1

For bit size:

in

10 5/8”

 

 

 

Quantity:

no.

1

For bit size:

in

9 7/8”

 

C-29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Quantity:

no.

1

For bit size:

in

8 1/2”

 

 

 

Quantity:

no.

1

For bit size:

in

6 1/2”

 

 

 

Quantity:

no.

1

For bit size:

in

6”

 

 

 

Quantity:

no.

1

For bit size:

in

5 7/8”

 

 

 

D.2.13 Elevator Links

 

 

 

 

 

Quantity of sets:

no.

1

Make/type:

 

Varco

Size:

in

6 3/8” OD

Length:

in

200”

Rated capacity:

st

1000 T

 

 

 

Quantity of sets:

no.

1

Make/type:

 

Varco

Size:

in

5 1/2” OD

Length:

in

216”

Rated capacity:

st

750 T

 

 

 

Quantity of sets:

no.

1

Make/type:

 

Varco

Size:

in

4 1/2” OD

Length:

in

180”

Rated capacity:

st

500 T

 

 

 

Quantity of sets:

no.

1

Make/type:

 

Varco

Size:

in

4 1/2” OD

Length:

in

108”

Rated capacity:

st

500 T

 

 

 

Quantity of sets:

no.

2

Make/type:

 

Varco

Size:

in

4 1/2” OD

Length:

in

108”

Rated capacity:

st

350 T

 

 

 

D.2.14 Kelly Spinner

 

 

 

 

 

Make/type:

 

N/A

 

 

 

D.2.15 Drillpipe Spinner

 

 

 

 

 

Make/type:

 

VARCO SSW 50 (2 each)

Size (max/min):

in / in

9 1/2” / 3 1/2”

 

 

 

Make/type:

 

 

Size (max/min)

in / in

 

 

 

 

D.2.16 Mud Saver Bucket

 

 

 

 

 

Make:

 

Aker MH BX 191

Size:

in

2 7/8” - 6 5/8”

 

 

 

D.2.17 Hydraulic Make-Up/Breakout Machine

 

 

(e.g. Ezy Torque)

 

 

 

 

 

Make/type:

 

Aker MH BX 24/Mk 1 (2 each)

Maximum line pull:

st

0 - 140KNm (31,472 ft-lbs)

 

 

 

D.2.18 Rotary Rig Tongs

 

 

 

 

 

Quantity (sets):

no.

1

 

C-30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Make/type:

 

Varco HT-100

Size range (max OD/min OD):

in i in

17” / 4”

Torque rating:

ft-lbs

100,000 ft-lbs

 

no.

1

Quantity (sets):

 

 

Make/type:

 

Varco HT-55

Size range (max OD/min OD):

in / in

13 3/8” / 3 1/2”

Torque rating:

ft-lbs

55,000 ft-lbs

 

 

 

D.2.19 Tubing Tongs (manual)

 

 

 

 

 

Quantity (sets):

no.

N/A

Make/type:

 

 

Size range (max OD/min OD):

in / in

 

Torque rating:

ft-lbs

 

 

 

 

D.2.20 Tubing Tong Power

 

 

 

 

 

Quantity:

no.

N/A

Make/type:

 

 

Size range (max OD/minOD):

in / in

 

Max output torque:

ft-lbs

 

Torque indicator:

yes/no

 

Back-up arm:

yes/no

 

 

 

 

Quantity:

no.

N/A

Make/type:

 

 

Size range (max OD/minOD):

in / in

 

Max output torque:

ft-lbs

 

Torque indicator:

yes/no

 

Back-up arm:

yes/no

 

 

 

 

D.2.21 Iron Roughneck

 

 

 

 

 

Make/type:

 

Aker MH / 1899

Size range (max OD/min OD):

in / in

3 1/2” - 9 3/4”

 

 

One center rotary table + one offline stand building

D.2.22 Lifting Caps

 

 

 

 

 

Quantity:

no.

2

Connection size & type

 

6 5/8” FH BOX

 

 

 

Quantity:

no.

2

Connection size & type

 

6 5/8” FH PIN

 

 

 

Quantity:

no.

2

Connection size & type

 

5 1/2” FH BOX

 

 

 

Quantity:

no.

2

Connection size & type

 

5 1/2” FH PIN

 

 

 

D.3 FISHING EQUIPMENT

 

 

 

 

 

D.3.1 Overshots

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Bowen 150 FS

Overshot OD:

in

11 3/4”

To catch size:

in

4 7/8” to 10 1/8 “

Overshot guide OD:

in

11 3/4”

Extension sub length:

ft

3 ft , 4ft, 5 ft

Lipped guide (oversize, regular):

 

15” , 21” , 42”

Grapples (spiral, basket, both):

 

Both

Pack offs:

yes/no

Yes

Top sub connection type:

 

6 5/8” REG

 

 

 

Quantity:

no.

1

Make/type:

 

Bowen 150 FS

Overshot OD:

in

9 5/8”

To catch size:

in

4 7/8” to 8”

Overshot guide OD:

in

9 5/8”

 

C-31

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Extension sub length:

ft

3 ft, 4 ft, 5 ft

Lipped guide (oversize, regular):

 

11” , 15” 21”

Grapples (spiral, basket, both):

 

Both

Pack offs:

yes/no

Yes

Top sub connection type:

 

6 5/8” REG

 

no.

1

Quantity:

 

 

Make/type:

 

Bowen 150 SH

Overshot OD:

in

7 7/8”

To catch size:

in

4 7/8” to 6 3/4”

Overshot guide OD:

in

7 7/8”

Extension sub length:

ft

3 ft

Lipped guide (oversize, regular):

 

11” , 15”

Grapples (spiral, basket, both):

 

Both

Pack offs:

yes/no

Yes

Top sub connection type:

 

4 1/2” IF

 

 

 

Quantity:

no.

1

Make/type:

 

Bowen 150 SFS

Overshot OD:

in

5 3/4”

To catch size:

in

3 1/4” to 4 3/4”

Overshot guide OD:

in

5 3/4”

Extension sub length:

ft

3 ft

Lipped guide (oversize, regular):

 

8 1/4”

Grapples (spiral, basket, both):

 

Both

Pack offs:

yes/no

Yes

Top sub connection type:

 

3 1/2” IF

 

 

 

D.3.2 Hydraulic Fishing Jar

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Bowen Type Z

OD body:

in

8”

Min. ID:

in

2 1/2”

Stroke:

in

18”

Connection type:

 

6 5/8” REG

Repair kit:

yes/no

No

 

 

 

Quantity:

no.

1

Make/type:

 

Bowen Type Z

OD body:

in

6 3/4”

Min. ID:

in

2 1/4”

Stroke:

in

18”

Connection type:

 

4 1/2” IF

Repair kit:

yes/no

No

 

 

 

D.3.3 Jar Intensifier

 

 

 

 

 

Quantity: no.

no.

1

Make:

 

Bowen

Type:

 

 

OD body: in

in

8”

Min. ID: in

in

3 ½”

Connection type:

 

6 5/8” REG

Repair kit: yes/no

yes/no

No

 

 

 

Quantity: no.

no.

1

Make:

 

Bowen

Type:

 

 

OD body: in

in

6 ¾”

Min. ID: in

in

2 ¼”

Connection type:

 

4 ½” IF

Repair kit: yes/no

yes/no

No

 

 

 

D.3.4 Surface Jar

 

 

 

 

 

Quantity:

no.

N/A

Make/type:

 

N/A

OD body:

in

N/A

Stroke:

in

N/A

Connection type:

 

N/A

Repair kit:

yes/no

N/A

 

C-32

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

D.3.5 Fishing Bumper subs

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Bowen

OD body:

in

8”

Min. ID:

in

3 1/2”

Stroke:

in

60

Connection type:

 

6 5/8” REG

 

 

 

Quantity:

no.

1

Make/type:

 

Bowen

OD body:

in

6 ¾”

Min. ID:

in

2 1/4”

Stroke:

in

60”

Connection type:

 

4 1/2” IF

 

 

 

D.3.6 Safety Joints

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Bowen

OD body:

in

8”

Min. ID:

in

3 1/2”

Connection type:

 

6 5/8” R

 

 

 

Quantity:

no.

1

Make/type:

 

Bowen

OD body:

in

6 3/4”

Min. ID:

in

2 3/4”

Connection type:

 

4 1/2” IF

 

 

 

D.3.7 Junk Baskets (Reverse Circulation)

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Houston Enginering

For hole size:

in

12 1/4”

OD body:

in

11 3/4”

Connection type:

 

6 5/8” R

Inside magnet available:

yes/no

No

Mill shoes type B:

yes/no

No-Type A

 

 

 

Quantity:

no.

1

Make/type:

 

Houston Enginnering

For hole size:

in

8 5/8” - 9 1/2”

OD body:

in

8 1/4”

Connection type:

 

4 1/2” IF

Inside magnet available:

yes/no

No

Mill shoes type B:

yes/no

No - Type A

 

 

 

D.3.8 Junk Subs

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Bit Junk Basket

For hole size:

in

12 1/4”- 13”

OD body:

in

11 3/4”

Connection type:

 

6 5/8” REG

 

 

 

Quantity:

no.

1

Make/type:

 

Bit Junk Basket

For hole size:

in

8 1/2”

OD body:

in

8 1/4”

Connection type:

 

4 1/2” REG

 

 

 

Quantity:

no.

1

Make/type:

 

Logan kangaroo style

For hole size:

in

10 3/4”- 13”

OD body:

in

9 5/8”

Connection type:

 

NC 50

 

 

 

Quantity:

no.

1

Make/type:

 

Logan kangaroo style

For hole size:

in

 

 

C-33

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

OD body:

in

7”

Connection type:

 

NC 50

 

no.

1

Quantity:

 

 

Make/type:

 

Logan kangaroo style

For hole size:

in

 

OD body:

in

5 1/2”

Connection type:

 

3 1/2 IF

 

 

 

D.3.9 Flat Bottom Junk Mill

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Gotco FJM

OD flat mill:

in

14 3/4”

Connection type:

 

7 5/8” REG

 

 

 

Quantity:

no.

1

Make/type:

 

Gotco FJM

OD flat mill:

in

12”

Connection type:

 

6 5/8” REG

 

 

 

Quantity:

no.

1

Make/type:

 

Gotco FJM

OD flat mill:

in

8 1/4”

Connection type:

 

4 1/2” REG

 

 

 

Quantity:

no.

1

Make/type:

 

Gotco FJM

OD flat mill:

in

6 7/8”

Connection type:

 

3 1/2” REG

 

 

 

D.3.10 Magnet Fishing Tools

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Gotco

OD body:

in

5 3/4”

Connection type:

 

3 1/2” REG

 

 

 

Quantity:

no.

1

Make/type:

 

Gotco

OD body:

in

8”

Connection type:

 

4 1/2” REG

 

 

 

Quantity:

no.

1

Make/type:

 

Gotco

OD body:

in

11 1/2”

Connection type:

 

6 5/8” REG

 

 

 

D.3.11 Taper Taps

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Gotco TT-24

OD (Max/Min):

in / in

3” to 4 5/8”

OD body:

in

7 3/4”

Length:

ft

4 ft

Connection type:

 

6 5/8” REG

 

 

 

Quantity:

no.

2

Make/type:

 

Gotco TT-24

OD (Max/Min):

in / in

1 3/16” to 3 11/16”

OD body:

in

6 1/8”

Length:

ft

3 ft

Connection type:

 

4 1/2” IF

 

 

 

Quantity:

no.

1

Make/type:

 

Gotco TT-14

OD (Max/Min):

in / in

2 15/16” to 3 11/16”

OD body:

in

43/4”

Length:

ft

2 ft

Connection type:

 

3 1/2” IF

 

C-34

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

D.3.12 Die Collars

 

 

 

 

 

Quantity:

no.

No

Make/type:

 

No

OD (Max/Min):

in / in

No

OD body:

in

No

Length:

ft

No

Connection type:

 

No

 

 

 

E. WELL CONTROL / SUBSEA EQUIPMENT

 

 

 

 

 

E.1 LOWER RISER DIVERTER ASSEMBLY

 

 

(used when drilling for the surface casing)

 

 

 

 

 

E.1.1 Hydraulic Connector

 

 

 

 

 

Size:

in

N/A

Make:

 

N/A

Surface controlled hydraulic operated

 

N/A

dump valves:

no.

 

Size:

in

N/A

 

 

 

E.1.2 Flex Joint/Riser Adapter

 

 

 

 

 

Flex joint

 

 

Make/type:

 

Oil states

Size:

in

18 3/4 - WITH CAMERON 21” LK 3.5 FLANGE

Max. deflection:

degrees

15DEG

 

 

 

Riser adapter:

 

 

Make/type:

 

Cameron

Size:

in

21”

 

 

 

E.2 PRIMARY BOP STACK

 

 

(from bottom to top)

 

 

 

 

 

Stack complete with

 

 

-guide frame:

yes/no

Yes

-pick up attachment :

yes/no

Yes

-transport base:

yes/no

Yes

Size (bore):

in

18 3/4

Working pressure:

psi

15,000 psi

H2S service:

yes/no

Yes

 

 

 

E.2.1 Alternate Hydraulic Connector

 

 

 

 

 

Alternate connector available:

yes/no

YES

Connector make/model:

 

VETCO 16 3/4 10K H4 CONNECTOR

Adapter available:

yes/no

N/A

 

 

 

E.2.2 Hydraulic Wellhead Connector

 

 

 

 

 

Size:

in

18 3/4

Make/type:

 

VETCO DXE - H4

Working pressure:

psi

15,000 psi

Hot tap for underwater intervention:

yes/no

Yes

Spare Connector same type:

yes/no

No (Spare connector 18-3/4” SHD / HD H4)

 

 

 

E.2.3 Ram Type Preventers

 

 

 

 

 

Preventers:

 

 

Quantity:

no.

6

Bore size:

in

18 3/4”

Working pressure:

psi

15,000 psi

Make:

 

GE HYDRIL

Model:

 

 

Type (single/double):

 

2 X DOUBLE 2 X SINGLE

Ram locks:

yes/no

Yes

Preventers connection type - top:

 

Studded Top

 

C-35

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Preventers connection type - bottom:

 

Flanged Bottom

Side outlets:

yes/no

Yes

Size:

in

3-1/16” through bore

Connection type:

 

4-1/16” 15,000 psi API Studded

 

 

 

Preventers: (Lower Double)

 

 

Quantity:

no.

One

Bore size:

in

18 3/4”

Working pressure:

psi

15,000 psi

Make:

 

Hydril

Model:

 

Compact 15 ½” 3k operator with S.S.T. lower cavity

Type (single/double):

 

Double

Type (single/double):

 

Single

Ram locks:

yes/no

Yes Hydril MPL

Preventers connection type - top:

 

Studded Top

Preventers connection type - bottom:

 

Flanged Bottom

Side outlets:

yes/no

Yes

Size:

in

3-1/16” through bore

 

 

 

Preventers: (Lower Single)

 

 

Quantity:

no.

One

Bore size:

in

18 3/4”

Working pressure:

psi

15,000 PSI

Make:

 

Hydril

Model:

 

Compact Extended body single with 15 ½” 3k operator

Type (single/double):

 

Single

Ram locks:

yes/no

Yes Hydril MPL

Preventers connection type - top:

 

Studded Top

Preventers connection type - bottom:

 

Flanged Bottom

Side outlets:

yes/no

Yes

Size:

in

3-1/16” through bore

 

 

 

Preventers: (Upper Single)

 

 

Quantity:

no.

One

Bore size:

in

18 3/4”

Working pressure:

psi

15,000 psi

Make:

 

HYDRIL

Model:

 

Compact Extended body single with 22” 5k operator

Type (single/double):

 

Single

Ram locks:

yes/no

Yes Hydril MPL

Preventers connection type - top:

 

Studded Top

Preventers connection type - bottom:

 

Flanged Bottom

Side outlets:

yes/no

Yes

Size:

in

3-1/16” through bore

Connection type:

 

4-1/16” 15,000 psi API Studded

Side outlets:

yes/no

Yes both sides

Size:

in

3-1/16” through bore

Connection type:

 

4-1/16” 15,000 psi API Studded

Size range (min/max):

in / in

 

 

 

 

Preventers: (Upper Double)

 

 

Quantity:

no.

One

Bore size:

in

18 3/4”

Working pressure:

psi

15,000 PSI

Make:

 

Hydril

Model:

 

Compact 22” 5k operator

Type (single/double):

 

Double

Ram locks:

yes/no

Yes Hydril MPL

Preventers connection type - top:

 

Studded Top

Preventers connection type - bottom:

 

Flanged Bottom

Side outlets:

yes/no

Yes both sides

Size:

in

3-1/16” through bore

Connection type:

 

4-1/16” 15,000 psi API Studded

Upper:

 

Below ram # 6 upper blind shears.

Middle:

 

Below ram # 3 upper pipe rams

Lower:

 

Below ram # 1 Lower pipe rams

 

 

 

E.2.4 Stack Configuration

 

 

(Blind/Shear/Pipe/Variable)

 

 

To rams:                Ram #6

 

Blind Shear ram to cut a drill pipe of 6 5/8”, 40.87 lb/ft, grade “S” and casing
up to 10 3/4”, 60.7 lb/ft, grade P-110

 

 

 

Approx. Spacings rounded to nearest inch

 

17” from ram 5

 

C-36

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Lower Top rams:                 Ram #5

 

Casing super-shear/casing-shear type shear ram to cut the casing of 10 3/4”,
89.3 lb/ft, grade P-110 and casing of 13 5/8”, 88.2 lb/ft, grade P-110

Approx. Spacings rounded to nearest inch

 

46” from ram 4

Upper Middle rams:            Ram #4

 

Blind Shear ram to cut a drill pipe of 6 5/8”, 40.87 lb/ft, grade “S” and casing
up to 10 3/4”, 60.7 lb/ft, grade P-110

Approx. Spacings rounded to nearest inch

 

46” from ram 3 & 200” from well head

 

 

 

Middle lower rams:             Ram #3

 

4 1/2” to 7” Variable Pipe Rams

Approx. Spacings rounded to nearest inch

 

46” from ram 2

 

 

 

Lower rams:                         Ram#2

 

4-1/2” to 7” Variable Pipe Ram

Approx. Spacings rounded to nearest inch

 

17” from ram 1

 

 

 

Bottom rams:                       Ram#1

 

4 1/2” to 7” Variable Pipe Rams

Approx. Spacings rounded to nearest inch

 

60” from well head to underside of ram block

 

 

 

Make/type:

 

CAMERON HC

Size:

in

18 ¾ 10K

Size:

in

18 ¾ 10K

 

 

 

Extra eqipment:

 

1 set 6 5/8” HT Ram Assembly

 

 

4 ea. Packer Assembly 6 5/8” high temperature

 

 

4 ea. Seals 6 5/8” high temperature

 

 

6 sets Seals 6 5/8” high temperature

 

 

8 ea. Packer Assembly 4 1/2” - 7”

 

 

8 ea. Seals 4 1/2” - 7”

 

 

 

E.2.5 Annular Type Preventer On Stack

 

No annular on stack ( 2 on LMRP)

 

 

 

Size:

in

N/A

Working pressure:

psi

N/A

Make/type:

 

N/A

 

 

 

E.2.6 Mandrel

 

 

 

 

 

Make/type:

 

Cameron

Size:

in

18 3/4” 10K

 

 

 

E.2.7 Fall-Safe Hydraulic Valves

 

 

(Kill and Choke)

 

 

 

 

 

Quantity on each side outlet:

no.

2 x on choke side & 3 x on kill side

Size (ID):

in

3 1/16”

Make/type:

 

Cameron Model MCS Style F

Working pressure:

psi

3 1/16”-15,000 psi

Solid block:

yes/no

Double Block

Function

 

Open and close plus separate assisted close

 

 

 

E.2.8 Subsea Accumulators

 

 

(see also E.7.1.-surface Accumulator Unit)

 

 

 

 

 

Quantity:

no.

19

Useful capacity per accumulator (w/o precharge):

US Gal

160 gallon

Bottle working pressure:

psi

6500 psi rated accumulators

L.M.R.P. accumulators

 

Qty 12 15gallon 6500psi

 

 

 

E.2.9 Hydraulic Control Pod/Receptacles

 

 

 

 

 

Quantity: no.

no.

Two separate stabs for kicker pods

Redundancy: %

 

100%

Color coded: yes/no

yes/no

Yes yellow & blue

Remote regulation of operating pressure for functions requiring lower operating
pressure:

yes/no

Yes

Spare control pod:

yes/no

Yes

 

C-37

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

E.3 PRIMARY LOWER MARINE RISER PACKAGE

 

 

(From Bottom to Top)

 

 

 

 

 

E.3.1 Hydraulic Connector

 

 

 

 

 

Make/type:

 

Cameron

Size:

in

18 ¾” MD HC Collet conector

Working pressure:

psi

10,000 psi

Hot tap for underwater intervention:

yes/no

Yes ROV

Spare connector same type:

yes/no

No

 

 

 

E.3.2 Annular Type Preventer (LMRP)

 

 

 

 

 

Qty :

no.

Two

Size:

in

Bore: 18-3/4”

Working pressure:

psi

10,000 psi

 

 

 

Make/type:

 

Hydril Dual Annuflex GX 18-3/4” 10M annular with side outlet for gas bleed valve
each fitted with dual block Cameron MCS 15k valves

 

 

 

E.3.3 Flex Joint

 

 

 

 

 

Make/type:

 

Oilstates 5ksi 18 ¾” 10k flange 5000psi wp max tension 2,000,000lbs

Size:

in

18 ¾”

Max deflection:

degrees

Cocking angle 10°

 

 

Cocking stiffness: 68,000ft-lbs / deg @ 10°

 

 

 

E.3.4 Riser Adapter

 

 

 

 

 

Make/type:

 

Cameron Load King 3.5 with side entry mud boost connection

Size bore:

in

19.5”

 

 

 

E.3.5 Connection Lines to Riser

 

 

 

 

 

Type (rigid loops, coflexip, etc.):

 

Rigid Flex loops

 

 

Two (2) C/K Lines 15,000psi

 

 

 

 

 

One (1) booster line with integral 3 1/16”-5,000 psi Mud Boost Valve

 

 

 

 

 

Two (2) hydraulic lines 5,000psi

 

 

 

E.4 SECONDARY BOP STACK

 

Not Applicable there is no secondary B.O.P.

(from bottom to top)

 

 

 

 

 

Stack complete with

 

 

-guide frame:

yes/no

 

-pick up attachment:

yes/no

 

-transport base:

yes/no

 

Size (bore):

in

 

Working pressure:

psi

 

H2S service:

yes/no

 

 

 

 

E.4.1 Alternate Hydraulic Connector

 

Not Applicable there is no secondary B.O.P.

Preventers

 

 

Quantity:

no.

N/A

Bore Size:

in

N/A

Working pressure:

psi

N/A

Make:

 

N/A

Model:

 

N/A

Type (single/double):

 

N/A

Ram locks:

yes/no

N/A

Preventers connection type - top:

 

N/A

Preventers connection type - bottom:

 

N/A

Side outlets:

yes/no

N/A

Size:

in

N/A

Connection type:

 

N/A

 

 

 

Pipe rams

 

 

Quantity:

no.

N/A

Size

in

N/A

Quantity:

no.

N/A

Size

in

N/A

Quantity:

no.

N/A

Size

in

N/A

 

C-38

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Blind/Shear rams

 

 

Quantity:

no.

N/A

 

 

 

Variable rams

 

 

Quantity:

no.

N/A

Size range (max/min):

in / in

N/A

Quantity:

no.

N/A

Size range (max/min):

in / in

N/A

 

 

 

E.4.4 Stack Configuration

 

 

(Blind/Shear/Pipe/Variable)

 

 

 

 

 

Top rams:

 

N/A

Middle upper rams:

 

N/A

Middle lower rams:

 

N/A

Spacing between Middle Lower and Lower rams:

in

N/A

Lower rams:

in

N/A

 

 

 

Position of side outlets-kill:

 

N/A

Upper:

 

N/A

Lower:

 

N/A

 

 

 

Position of side outlets-choke:

 

N/A

Upper:

 

N/A

Lower:

 

N/A

 

 

 

E.4.5 Annular Type Preventer On Stack

 

 

 

 

 

Size:

in

N/A

Working pressure:

psi

N/A

Make/type:

 

N/A

 

 

 

E.4.6 Mandrel

 

 

 

 

 

Make/type:

 

N/A

Size:

in

N/A

 

 

 

E.4.7 Fail-Safe Hydraulic Valves

 

 

(Kill and Choke)

 

 

 

 

 

Quantity on each side outlet:

no.

N/A

Size (ID):

in

N/A

Make/type:

 

N/A

Working pressure:

psi

N/A

Solid block:

yes/no

N/A

 

 

 

E.4.8 Subsea Accumulators

 

 

(see also E.7.1 - Surface Accumulator Unit)

 

 

 

 

 

Quantity:

no.

N/A

Useful capacity per accumulator (w/o precharge):

US gal

N/A

Bottle working pressure:

psi

N/A

 

 

 

E.4.9 Hydraulic Control Pod/Receptacles

 

 

 

 

 

Quantity: no.

no.

N/A

Redundancy:

%

N/A

Color coded: yes/no

yes/no

N/A

Remote regulation of operating pressure for functions requiring

yes/no

N/A

lower operating pressure:

 

 

Spare control pod: yes/no

 

N/A

 

 

 

E.5 SECONDARY LOWER MARINE RISER PACKAGE

 

N/A

(From Bottom to Top)

 

 

 

 

 

E.5.1 Hydraulic Connector

 

 

 

 

 

Make/type:

 

N/A

Size:

in

N/A

Working pressure:

psi

N/A

 

C-39

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Hot tap for underwater intervention:

yes/no

N/A

Spare connector same type:

yes/no

N/A

 

 

 

E.5.2 Annular Type Preventer (LMRP)

 

 

 

 

 

Size:

in

N/A

Working pressure:

psi

N/A

Make/type:

 

N/A

 

 

 

E.5.3 Flex Joint

 

 

 

 

 

Make/type:

 

N/A

Size:

in

N/A

Max deflection:

degrees

N/A

 

 

 

E.5.4 Riser Adapter

 

 

 

 

 

Make/type:

 

N/A

Size:

in

N/A

 

 

 

E.5.5 Connection Lines to Riser

 

 

 

 

 

Type (rigid loops, coflexip, etc):

 

N/A

 

 

 

E.6 PRIMARY MARINE RISER SYSTEM

 

 

 

 

 

E.6.1 Marine Riser Joints

 

 

 

 

 

Make/model:

 

CAMERON LK 3.5 - 21” X 0.875”

OD:

in

21”

ID:

in

19.25”

Wall thickness:

in

0.875”

Average length of each joint:

ft

75ft

Weight of one complete joint (in air):

lbs

32,626lbs without buoyancy

Quantity:

no.

115 + 1 X LANDING JOINT

Pipe material grade:

 

 

Minimum yield strength:

lbs

 

Type riser connectors:

 

 

Bolts:

no.

6

 

 

 

Pup Joint Make/model:

 

Cameron LK3.5

OD:

in

21.63”

ID:

in

19.5”

Wall thickness:

in

1.188”

Average length of each joint:

ft

50ft

Weight of one complete joint (in air):

lbs

22,500Ibs

Quantity:

no.

2

Pipe material grade:

 

 

Minimum yield strength:

lbs

 

Type riser connectors:

 

 

Bolts:

no.

6

 

 

 

Make/model:

 

Cameron LK3.5

OD:

in

21.63”

ID:

in

19.5”

Wall thickness:

in

1.188”

Average length of each joint:

ft

37.5ft

Weight of one complete joint (in air):

lbs

16,500Ibs

Quantity:

no.

2

Pipe material grade:

 

 

Minimum yield strength:

lbs

 

Type riser connectors:

 

 

Bolts:

no.

6

 

 

 

Make/model:

 

Cameron LK3.5

OD:

in

21.63”

ID:

in

19.5”

Wall thickness:

in

1.188”

Average length of each joint:

ft

25ft

Weight of one complete joint (in air):

lbs

14,000Ibs

Quantity:

no.

2

Pipe material grade:

 

 

Minimum yield strength:

lbs

 

 

C-40

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Type riser connectors:

 

 

Bolts:

no.

6

 

 

Cameron LK3.5

Make/model:

 

 

OD:

in

21.63”

ID:

in

19.5”

Wall thickness:

in

1.188”

Average length of each joint:

ft

12.5ft

Weight of one complete joint (in air):

lbs

9,100Ibs

Quantity:

no.

2

Pipe material grade:

 

 

Minimum yield strength:

lbs

 

Type riser connectors:

 

 

Bolts:

no.

6

 

 

 

Make/model:

 

Cameron LK3.5

OD:

in

21.63”

ID:

in

19.5”

Wall thickness:

in

1.188”

Average length of each joint:

ft

6.5ft

Weight of one complete joint (in air):

lbs

6,300Ibs

Quantity:

no.

2

Pipe material grade:

 

 

Minimum yield strength:

lbs

 

Type riser connectors:

 

 

Bolts:

no.

6

 

 

 

E.6.2 Telescopic Joint

 

 

 

 

P/N 2163295-07

Make/type:

 

Cameron

Size (ID):

in

21” LK 3.5’

Stroke:

ft

64 Stroke

Double seals:

yes/no

Yes

Spare telescoping joint:

yes/no

Yes

Location:

 

Base

Rotating support ring for riser tensioners:

type

Integral bearing

Connection points:

no.

N/A

 

 

 

E.6.3 Kill/Choke Lines

 

 

 

 

 

Quantity:

no.

2

Outside diameter:

in

6 5/8”

Inside diameter:

in

4 1/2”

Working pressure:

psi

15,000 psi

 

 

 

E.6.4 Booster Lines (if Fitted)

 

 

 

 

 

Quantity:

no.

1

Outside diameter:

in

5”

Inside diameter:

in

4”

Working pressure:

psi

7,500 psi

 

 

 

E.6.5 Hydraulic Supply Lines

 

 

 

 

 

Quantity:

no.

2

Outside diameter:

in

4.125”

Inside diameter:

in

3.5”

Working pressure:

psi

5,000 psi

 

 

 

E.6.6 Upper Ball (Flex) Joint

 

 

 

 

 

Make/type:

 

Oil States

Size:

in

18 3/4”

Maximum deflection:

degrees

15

Spare upper ball (flex) joint:

yes/no

No

 

 

 

E.6.7 Buoyancy Modules (If Fitted)

 

 

 

 

 

Make:

 

TRELLEBORG OFFSHORE US INC

Quantity of buoyed riser joints:

no.

100

Riser tub OD:

in

21”

OD of buoyed riser joints:

in

54”

Length of each module:

ft

17.5ft

 

C-41

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Volume of each module:

ft3

 

Buoyancy in seawater:

st/ft3

 

Rated water depth:

ft

10,000ft

 

 

 

Make:

 

 

Quantity of buoyed riser joints:

no.

 

Riser tub OD:

in

 

OD of buoyed riser joints:

in

 

Length of each module:

ft

 

Volume of each module:

ft3

 

Buoyancy in seawater:

st/ft3

 

Rated water depth:

ft

 

 

 

 

E.6.8 Marine Riser Spider

 

 

 

 

 

Make/type:

 

Assembly, 60.75” LK Hydraulic Riser Spider for Wirth Rotary Table

 

 

 

 

 

P/N 2163100-08

 

 

 

E.6.9 Marine Riser Gimbal

 

 

 

 

 

Make/type:

 

Assembly, Hinged Gimbal with 10 Shock Mounts for 60.50” Wirth Rotary Table

 

 

 

E.6.10 Riser Handling Tools

 

 

 

 

 

Quantity:

no.

Cameron 21” LK3.5

Type:

 

Hydraulic (2 each) & Manual (1 each)

 

 

 

E.6.11 Riser Test Tools

 

 

 

 

 

Quantity:

no.

1

Type:

 

 

 

 

 

E.6.12 Instrumented Riser Joint

 

 

 

 

 

Quantity:

no.

N/A

Make:

 

N/A

Type:

 

N/A

Length:

ft

N/A

Functions:

 

N/A

Tension:

yes/no

N/A

Mud temp:

yes/no

N/A

Mud weight:

yes/no

N/A

Other:

 

N/A

 

 

 

E.6.13 Riser Flood/Fill System

 

 

 

 

 

Quantity:

no.

1

Make:

 

CAMERON

Type:

 

LK 3.5 PIN DOWN RISER FILL VALVE

Length:

ft

12.5ft

Automatic operation:

yes/no

Yes

Manual override:

yes/no

Yes

No. of inlet valves:

no.

1 multiport

Size of valves (ID):

in

N/A

 

 

 

E.7 SECONDARY MARINE RISER SYSTEM

 

 

 

 

N/A

E.7.1 Marine Riser Joints

 

 

 

 

 

Make/model:

 

N/A

OD:

in

N/A

ID:

in

N/A

Wall thickness:

in

N/A

Average length of each joint:

ft

N/A

Weight of one complete joint (in air):

lbs

N/A

Quantity:

no.

N/A

Pipe material grade:

 

N/A

Minimum yield strength:

psi

N/A

Type riser connectors:

 

N/A

Dogs:

no.

N/A

 

C-42

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Pup joints

 

 

Quantity:

no.

N/A

Length:

ft

N/A

Quantity:

no.

N/A

Length:

ft

N/A

Quantity:

no.

N/A

Length:

ft

N/A

Quantity:

no.

N/A

Length:

ft

N/A

 

 

 

E.7.2 Telescopic Joint

 

 

 

 

 

Make/type:

 

N/A

Size (ID):

in

N/A

Stroke:

ft

N/A

Double seals:

yes/no

N/A

Spare telescoping joint:

yes/no

N/A

Location:

 

N/A

Rotating support ring for riser tensioners:

type

N/A

Connection points:

no.

N/A

 

 

 

E.7.3 Kill/Choke Lines

 

 

 

 

 

Quantity:

no.

N/A

Outside diameter:

in

N/A

Inside diameter:

in

N/A

Working pressure:

psi

N/A

 

 

 

E.7.4 Booster Lines (if Fitted)

 

 

 

 

 

Quantity:

no.

N/A

Outside diameter:

in

N/A

Inside diameter:

in

N/A

Working pressure:

psi

N/A

 

 

 

E.7.5 Hydraulic Supply Lines

 

 

 

 

 

Quantity:

no.

N/A

Outside diameter:

in

N/A

Inside diameter:

in

N/A

Working pressure:

psi

N/A

 

 

 

E.7.6 Upper Ball (Flex) Joint

 

 

 

 

 

Make/type:

 

N/A

Size:

in

N/A

Maximum deflection:

degrees

N/A

Spare upper ball (flex) joint:

yes/no

N/A

 

 

 

E.7.7 Buoyancy Modules (if Fitted)

 

 

 

 

 

Make:

 

N/A

Quantity of buoyed riser joints:

no.

N/A

OD of buoyed riser joints:

in

N/A

Length of each module:

ft

N/A

Volume of each module:

ft3

N/A

Buoyancy in seawater:

st/ft3

N/A

Rated water depth:

ft

N/A

 

 

 

Make:

 

 

Quantity of buoyed riser joints:

no.

N/A

OD of buoyed riser joints:

in

N/A

Length of each module:

ft

N/A

Volume of each module:

ft3

N/A

Buoyancy in seawater:

st/ft3

N/A

Rated water depth:

ft

N/A

 

 

 

E.7.8 Marine Riser Spider

 

 

 

 

 

Make/type:

 

N/A

 

C-43

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

E.7.9 Marine Riser Gimbal

 

 

 

 

 

Make/type:

 

N/A

 

 

 

E.7.10 Riser Handling Tools

 

 

 

 

 

Quantity:

no.

N/A

Type:

 

N/A

 

 

 

E.7.11 Riser Test Tools

 

 

 

 

 

Quantity:

no.

N/A

Type:

 

N/A

 

 

 

E.7.12 Instrumented Riser Joint

 

 

 

 

 

Quantity:

no.

N/A

Make:

 

N/A

Type:

 

N/A

Length:

ft

N/A

Functions:

 

N/A

Tension:

yes/no

N/A

Mud temp:

yes/no

N/A

Other:

 

N/A

 

 

 

E.7.13 Riser Flood/Fill System

 

 

 

 

 

Quantity:

no.

N/A

Make:

 

N/A

Type:

 

N/A

Length:

ft

N/A

Automatic Operation:

yes/no

N/A

Manual Override:

yes/no

N/A

No. of inlet valves:

no.

N/A

Size of Valves (ID):

in

N/A

 

 

 

E.8 DIVERTER BOP

 

 

(For installation in fixed bell nipple)

 

 

 

 

 

Make/type:

 

HYDRIL FS 21 X 60

Max. bore size:

in

21”

Working pressure:

psi

500 psi

Number of Diverter outlets:

no.

2 Five A 4” fill line, 4” high pressure fill line, 16” vent line, 16” flow line,
6” trip tank line

Housing OD:

in

60”

Insert packet size ID:

in

21”

 

 

 

E.8.1 Diverter Flowlines

 

 

 

 

 

Quantity:

no.

2

OD of Flowlines:

in

16” Flowline

Running from Diverter to:

 

 

Valve types:

 

3 Way Valve DS 16-500

Size:

in

 

Working pressure:

psi

 

Control valve type (air/hydraulic/etc.):

 

HYD

Remote controlled from:

 

 

location

 

Drill floor

location

 

Toolpushers office

location

 

Subsea CCU

 

 

 

E.8.2 Diverter Control Panels

 

 

 

 

 

Driller’s panel

 

All mux control flat screens can control complete system.

Make:

 

HYDRIL

Model:

 

 

Location:

 

HPU room

Locking/unlocking control:

yes/no

Yes

 

 

 

Remote panel

 

 

Make:

 

 

Model:

 

 

 

C-44

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Location:

 

 

Locking/unlocking control:

yes/no

 

 

 

 

E.9 SUBSEA SUPPORT SYSTEM

 

 

 

 

 

E.9.1 Riser Tensioners

 

DAT SYSTEM

 

 

 

Quantity:

no.

6

Make/type:

 

AKER

Capacity each Tensioner:

st

2,810KN per DAT

Maximum stroke:

in

50ft

Wireline size:

in

N/A

Line travel:

ft

N/A

Independent air compressors:

yes/no

Yes

Independent air drying unit:

yes/no

Yes

 

 

 

E.9.2 Guideline System

 

 

 

 

 

Quantity:

no.

N/A

Make/type:

 

N/A

Capacity each Tensioner:

st

N/A

Maximum stroke:

ft

N/A

Wireline size:

in

N/A

Line travel:

ft

N/A

Line storage drums with tensioners:

yes/no

N/A

 

 

 

E.9.3 Remote Guideline Replacement Tool

 

 

 

 

 

Make/type:

 

N/A

 

 

 

E.9.4 Remote Guideline Cutting Tool

 

 

Make/Type:

 

N/A

 

 

 

E.9.5 Pod Line Tensioners

 

 

 

 

 

Quantity:

no.

N/A

Make/type:

 

N/A

Capacity each Tensioner:

st

N/A

Maximum stroke:

ft

N/A

Wireline size:

in

N/A

Line travel:

ft

N/A

 

 

 

E.9.6 Tensioner/Compensator

 

 

Air Pressure Vessels

 

 

 

 

 

Quantity:

no.

8 X STD BY APV’S - 24 X WORKING APV’S

 

 

2 X Shut off skids each with 6 bottles (12) / 2 X LP accumulator bottles for N2

Total capacity:

ft3

 

Rated working pressure:

psi

310 Bar STD BY APV’S

 

 

207 Bar for Working APV’S

 

 

10 Bar for the LP N2 bottles

Pressure relief valve installed:

yes/no

Yes

 

 

 

E.10 BOP CONTROL SYSTEM

 

 

 

 

 

E.10.1 Surface Accumulator Unit

 

 

(see also E.2.8 & E.4.8 - Subsea Accumulators)

 

 

 

 

 

Make:

 

HYDRIL

Model/type:

 

 

Location:

 

HPU Room

Soluble oil reservoir capacity:

US gal

550

Oil/water mix capacity:

US gal/min

The system can mix at a rate sufficient to supplpy the combined discharge flow
rate of the HPU pumps

Glycol reservoir capacity:

US gal

650

No. of bottles installed:

no.

BOP 60 bottles, Diverter 13 bottles, Tree Test 7, TOTAL = 80 Bottles

Useful capacity per accumulator (w/o pre-charge):

US gal

15

Bottle working pressure:

psi

5,000 psi

 

C-45

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Control manifold model:

 

N/A

Regulator type:

 

N/A

Total useful accumulator volume (surface and stack) equals all Preventer opening
and closing volumes:

yes/no

Yes (with excess of fluid)

 

 

 

E.10.2 Accumulator Hydraulic Pumps

 

 

 

 

 

Electric driven

 

Yes

Quantity:

no.

3

Make:

 

HYDRIL

Model:

 

QUINTUPLEX

Each driven by motor of power:

hp

100

 

 

 

Air driven

 

 

Quantity:

no.

N/A

Make:

 

N/A

Model:

 

N/A

Each driven by motor of power:

hp

N/A

Flow rate of each pump:

US gal/min

N/A

At minimum operating pressure:

psi

N/A

 

 

 

E.10.3 Driller’s Control Panel

 

 

 

 

 

Graphic control panel at Driller’s position showing Subsea functions with
controls for the following functions of the BOP stack:

 

 

 

 

 

Marine riser connector:

yes/no

Yes

All annular type Bop’s:

yes/no

Yes

All ram type Bop’s:

yes/no

Yes

Lock for ram type Bop’s :

yes/no

Yes

Wellhead and LMRP connector:

yes/no

Yes

Inner and outer kill and choke line valves:

yes/no

Yes

Low acc. pressure warning:

yes/no

Yes

Low reservoir level warning:

yes/no

Yes

Low rig air pressure warning:

yes/no

Yes

Pressure regulator for annular:

yes/no

Yes

Flowmeter:

yes/no

Yes

Quantity of pressure gauges:

no.

Every panel can show all gauges

Emergency push button for automatic riser disconnection:

 

Yes

Other control functions:

yes/no

 

Control panel make:

 

HYDRIL

Control panel model:

 

6th generation Mux

 

 

 

E.10.4 Remote Control Panels

 

 

 

 

 

Ability to operate main closing unit valves directly:

yes/no

All control panels have complete control over the entire system

Quantity:

no.

3

Make/model:

 

 

Locations:

 

DCC, Subsea Control Room and in Toolpushers Office

Operating system routing (Direct/via Primary Control Panel)

 

Via Mux System

 

 

 

E.11 SUBSEA CONTROL SYSTEM

 

 

 

 

 

E.11.1 MUX Reels

 

 

 

 

 

Quantity:

no.

2

Location:

 

Moonpool

Make/type:

 

Radoil

Maximum storage length each:

ft

12,000ft @ 75% CAPACITY - 16,000ft @ 100% CAPACITY

Drive motor type:

 

AIR

 

 

 

E.11.2 Pod Hose

 

 

 

 

 

Location:

 

N/A Hot-Line 11,400ft

Length:

ft

 

OD hose:

in

 

Control line ID:

in

 

Quantity total:

no.

 

Quantity spare (when new):

no.

 

Control line ID:

in

 

Quantity total:

no.

 

Quantity spare (when new):

no.

 

 

C-46

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Control line ID:

in

 

Quantity total:

no.

 

Quantity spare (when new):

no.

 

 

 

 

E.11.3 Pod Hose Manifold

 

 

 

 

 

Make/model:

 

N/A

Surface test stump:

yes/no

N/A

 

 

 

E.11.4 Surface Test Pod

yes/no

N/A

 

 

 

E.12 ACOUSTIC EMERGENCY BOP CONTROL SYSTEM

 

 

 

 

 

Make/model:

 

SIMRAD ACS 433 ACOUSTIC BOP CONTROL SYSTEM

Type (fixed/portable):

 

PORTABLE and fixed hull transponders.

Number of functions: no.

 

8

Type of functions:

 

 

LMRP connector release:

yes/no

Yes

Shear ram close:

yes/no

Yes

Other:

 

Yes

 

 

 

E.13 SUBSEA AUXILIARY EQUIPMENT

 

 

 

 

 

E.13.1 Hole Position indicator

 

 

 

 

 

Make/type

 

N/A

Quantity of monitors: no.

 

N/A

Monitor location:

 

N/A

Monitor location:

 

N/A

Recorder: yes/no

 

N/A

 

 

 

E.13.2 Riser Angle Indicator

 

 

 

 

 

Make/type

 

Hydril

Quantity of monitors:

no.

3

Monitor location:

 

Blue pod, yellow pod and diverter housing.

Recorder:

yes/no

Accoustic riser angle monitor

Make/type

 

Kongsberg

Quantity of monitors:

no.

2

Monitor location:

 

LMRP and flex joint

Recorder:

yes/no

3

 

 

 

E.13.3 Slope Indicators

 

 

 

 

 

Make:

 

Bulls eyes

Quantity:

no.

3

Provision for installation on BOP:

yes/no

Yes

Pin connector:

yes/no

 

Other:

 

LMRP

 

 

 

E.13.4 Underwater TV System

 

 

 

 

 

Make/type:

 

N/A

Quantity of TV monitors:

no.

N/A

Monitor location:

 

 

Reels/cables for maximum water depth:

ft

N/A

Pan/tilt unit:

yes/no

N/A

Spare camera:

yes/no

N/A

Spare cable:

yes/no

N/A

 

 

 

E.13.5 ROV System

 

 

 

 

 

Quantity:

no.

N/A

Make:

 

N/A

Type:

 

N/A

Monitor location:

 

N/A

Monitor location:

 

N/A

Provided by (operator, contractor):

 

Operator

Maximum water depth:

ft

N/A

Cameras - color:

no.

N/A

Cameras - B&W:

no.

N/A

Manipulators

 

N/A

 

C-47

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Quantity:

no.

N/A

Type (specially correspondent, rate, grabber):

 

N/A

Functions:

 

N/A

Quantity:

no.

N/A

Type (specially correspondent, rate, grabber):

 

N/A

Functions:

 

N/A

 

no.

N/A

Quantity:

 

 

Type (specially correspondent, rate, grabber):

 

N/A

Functions:

 

N/A

Sonar

 

N/A

Type:

 

N/A

Type:

 

N/A

 

 

 

E.14 CHOKE MANIFOLD

 

 

 

 

 

E.14.1 Choke Manifold

 

 

(for Instrumentation, see H.3)

 

 

 

 

 

Make:

 

CAMERON

Minimum ID:

in

2 1/16”

Maximum WP:

psi

15,000 psi

H2S service:

yes/no

Yes

 

 

 

Quantity of fixed chokes:

no.

0

Make:

 

N/A

Model:

 

N/A

Size (ID):

in

N/A

 

 

 

Quantity of adjustable chokes:

no.

(4) 2 of which are auto

Make:

 

Cameron

Model:

 

15 kpsi Manual Choke

Size (ID):

in

3 1/16”

 

 

 

Quantity of power chokes:

no.

2 X AUTO CHOKES

Make:

 

Cameron

Model:

 

15 kpsi Hydraulic Choke

Size (ID):

in

3 1/16”

Power choke remote control panel:

yes/no

Yes

Make:

 

HDI

Location

 

DCC (driller’s control center)

Glycol injection:

yes/no

Yes

 

 

 

E.14.2 Flexible Choke & Kill Lines

 

 

(Connecting riser to drilling unit)

 

 

 

 

 

Quantity:

no.

2

Make/type:

 

Choke & Kill = 3 1/16” x 15,000psi

ID:

in

Mud Boost = 4 1/16” x 7,500psi

 

 

Hyd Lines = 3 1/16” x 5,000psi

Working pressure:

psi

 

 

 

 

Quantity:

no.

 

Make/type:

 

 

ID:

in

N/A

Working pressure:

psi

N/A

 

 

 

E.15 BOP TESTING EQUIPMENT

 

 

 

 

 

E.15.1 Hydraulic BOP Test Pump

 

 

 

 

 

Make:

 

 

Model/type:

 

HYDRIL

Pressure rating:

psi

22,500psi

Chart recorder:

yes/no

Yes

 

 

 

E.15.2 BOP Test Stump

 

 

 

 

 

Quantity:

no.

2

Test pressure:

psi

15,000psi / 10,000psi

Type:

 

18 ¾” E & HD STYLE TEST STUMP / 16 ¾” TEST STUMP

Size:

in

18 ¾” & 16 ¾”

 

C-48

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Connected to deck (welded/bolted):

 

BOLTED

 

 

 

E.16 WELLHEAD RUNNING / RETRIEVING/ TESTING TOOLS (RT/RRT/TT)

 

 

 

 

 

Wellhead make:

 

N/A

Wellhead type:

 

N/A

Wellhead size:

in

N/A

Pressure rating:

psi

N/A

 

 

 

E.16.1 RT’s for Casing Installation

 

 

 

 

 

Mechanical RT- casing housing sizes:

in

N/A

Hydraulic RT - casing housing sizes:

in

N/A

Pack Off RT - casing housing sizes:

in

N/A

Hanger RT - casing hanger sizes:

in

N/A

Hanger RT - casing type:

 

N/A

Seal Assembly RT - casing sizes:

in

N/A

 

 

 

E.16.2 RRT’s for Casing Installation

 

 

 

 

 

Seal Assembly RRT - casing sizes:

in

N/A

Wear Bushing RRT - casing sizes:

in

N/A

Seat Protector RRT - casing sizes:

in

N/A

 

 

 

E.16.3 Miscellaneous Tools

 

 

 

 

 

Temporary guide base RT:

yes/no

No

BOP stack TT:

yes/no

No

Multi-purpose TT:

yes/no

No

Conductor casing jetting head:

yes/no

No

Clean out tool:

yes/no

No

Lock ring wellhead release tool:

yes/no

No

Seal assembly torque tool:

yes/no

No

Utility guide frame:

yes/no

No

Guide frame adapter sizes:

 

No

 

 

 

E.16.4 Booster Lines (if Fitted)

 

 

 

 

 

OD drill pipe:

in

N/A

Quantity:

no.

N/A

Connection type:

 

N/A

Grade:

 

N/A

Hang off method (sq. shoulder/doughnut):

 

N/A

 

 

 

E.16.5 Mini Hose Bundle For Use With Hydraulic Running Tools yes/no

 

No

 

 

 

Control line ID:

in

N/A

Quantity of lines:

no.

N/A

Control line ID:

in

N/A

Quantity of lines:

no.

N/A

 

 

 

E.16.6 Emergency BOP Recovery System

 

 

 

 

 

Emergency BOP recovery system:

yes/no

Yes

Make/type:

 

Chains or Fiber Slings

 

C-49

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

F. MUD SYSTEM/BULK SYSTEM

 

 

 

 

 

F.1 HIGH PRESSURE MUD SYSTEM

 

 

 

 

 

System working pressure:

psi

7,500 psi

System test pressure:

psi

11,250 psi

Built to which design pressure:

psi

7,500 psi

 

 

 

F.1.1 Mud Pumps

 

 

 

 

 

Quantity:

no.

4

Make:

 

WIRTH

 

 

 

Model:

 

TPK 7 1/2” x 14” / 2200

 

 

 

Type: (Triplex/Duplex):

 

Triplex

 

 

 

Liner sizes available:

in

5” - 7 1/2”

Mud pump drive motors:

no.

 

 

 

 

Motor type:

 

A/C

 

 

 

Continuous power rating per motor:

hp

1150HP

Fluid end: type

 

 

 

 

 

Maximum working pressure:

psi

7,500psi

Test pressure:

psi

7,500psi

Pump stroke counter: type

 

Yes

 

 

 

Supercharging pump: type

 

4

 

 

 

Driven by motor of power:

hp

 

 

 

 

Discharge/Suction line ID:

in / in

 

 

 

 

M.P. Pulsation Dampener: type

 

Yes

 

 

 

Reset Relief Valve/type:

 

 

 

 

 

Liner Size:

 

 

 

 

 

Pump speed (90% of max.):

spm

100 spm

 

 

 

Pump pressure:

psi

7332 psi, 6161 psi, 5250 psi, 4527 psi

Working flowrate @ 100% volumetric

 

 

 

 

 

output:

US gal/min

463 gpm, 551 gpm, 646 gpm, 750 gpm

 

 

 

F.1.2 Transfer Pumps/Mixing Pumps

 

 

 

 

 

Transfer pumps

 

 

 

 

 

Quantity:

no.

4

Make:

 

BAKER SPD

 

 

 

Model:

 

MUD HOG 2.5

 

 

 

Type:

 

Centrifugal

 

 

 

Drive motor type:

 

Electrical

 

 

 

Power output:

hp

150KW

 

 

 

Mixing pumps

 

 

 

 

 

Quantity:

no.

4

Make:

 

BAKER SPD

 

 

 

Model:

 

MUD HOG 2.5

 

 

 

Type:

 

Centrifugal

 

 

 

Drive motor type:

 

Electrical

 

 

 

Power output:

hp

150KW

 

C-50

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

F.1.3 Booster Pump

 

 

 

 

 

Quantity:

no.

N/A (Use main Mud Pump)

Make/type:

 

N/A

 

 

 

Pumping capacity (each):

US gal/min

N/A

Drive motor type:

 

N/A

 

 

 

Power output:

hp

N/A

 

 

 

F.1.4 Standpipe Manifold

 

 

 

 

 

Quantity of standpipes:

no.

2

Standpipes ID:

in

4”

H-Type Standpipe manifold:

yes/no

Yes

Kill line outlet:

yes/no

Yes

Fill-up/bleed-off line outlet:

yes/no

Yes

Outlets (total):

no.

2

ID:

in

2”

Type connections:

 

Weco

 

 

 

Dimensions OD x ID:

in x in

5” OD x 4” ID

Design standard:

 

API

 

 

 

F. 1.5 Mud Hoses

 

 

 

 

 

Quantity:

no.

2

Make/type:

 

Tecflow 7,500psi

 

 

 

ID x length:

in x ft

3 1/2” x 118ft

Snubbing lines:

yes/no

Yes

 

 

 

Quantity:

no.

2

Make/type:

 

Copper State Rubber / Anaconda Hose

 

 

 

ID x length:

in x ft

3” x 90.27ft with 1502 hammer unions

Extra equipment:

 

2 ea. 3” Fig 2202 hammer unions

 

 

 

F.1.6 Cementing Hose

 

 

 

 

 

Type (coflexip, etc):

 

Tecflow

 

 

 

Length:

ft

27.5m

ID:

in

3”

Working pressure:

psi

15,000 psi

 

 

 

F.1.7 Chlksan Steel Hoses

 

 

 

 

 

Integral on-screwed:

yes/no

Integral

Make/type

 

Anson 1502

 

 

 

ID:

in

2”

Section length:

ft

8 ft

Quantity:

no.

15

Section length:

ft

10 ft Swivel loops

Quantity:

no.

20

 

 

With package of Crossovers

 

 

 

F.2 LOW PRESSURE MUD SYSTEM

 

 

 

 

 

F.2.1 Mud Tanks

 

 

 

 

 

Quantity

no.

 

 

 

 

Total capacity

bbls

7,547 bbls

Height

ft

13ft

 

C-51

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Capacity, tank No. 1 (Brine)

 

98 m3 / 616 bbls

 

 

 

Type (active/reserve)

 

Reserve

 

 

 

Capacity, tank No. 2 (Brine)

 

106 m3 / 666 bbls

 

 

 

Type (active/reserve)

 

Reserve

 

 

 

Capacity, tank No. 3 (Brine)

 

100 m3 / 629 bbls

 

 

 

Type (active/reserve)

 

Reserve

 

 

 

Capacity, tank No. 4 (Brine)

 

74.5 m3 / 468 bbls

 

 

 

Type (active/reserve)

 

Reserve

 

 

 

Capacity, tank No. 5

 

79 m3 / 496 bbls

 

 

 

Type (active/reserve)

 

Active

 

 

 

Capacity, tank No. 6

 

79 m3 / 496 bbls

 

 

 

Type (active/reserve)

 

Active

 

 

 

Capacity, tank No. 7

 

65 m3 / 408 bbls

 

 

 

Type (active/reserve)

 

Active

 

 

 

Capacity, tank No. 8

 

62 m3 / 390 bbls

 

 

 

Type (active/reserve)

 

Active

 

 

 

Capacity, tank No. 9

 

79m3 / 496 bbls

 

 

 

Type (active/reserve)

 

Reserve

 

 

 

Capacity, tank No. 10

 

79m3 / 496 bbls

 

 

 

Type (active/reserve)

 

Reserve

 

 

 

Capacity, tank No. 11

 

74.5m3 / 468 bbls

 

 

 

Type (active/reserve)

 

Reserve

 

 

 

Capacity, tank No. 12

 

100m3 / 629 bbls

 

 

 

Type (active/reserve)

 

Reserve

 

 

 

Capacity, tank No. 13

 

106m3 / 666 bbls

 

 

 

Type (active/reserve)

 

Reserve

 

 

 

Capacity, tank No. 14

 

98m3 / 616 bbls

 

 

 

Type (active/reserve)

 

Reserve

 

 

 

Capacity degasser tank

 

19.5 m3 / 122 bbls

 

 

 

Mixer in each tank

 

Fast mix system in pit 6 and pit 8

 

 

 

F.2.3 Pill/Slug Tank x 2

 

 

 

 

 

Capacity:

bbls

17m3 / 106bbls

Mud agitator:

yes/no

Yes

Mud guns:

yes/no

Yes

 

 

 

Capacity:

bbls

20m3 / 125 bbls

Mud agitator:

yes/no

yes

Mud guns:

yes/no

yes

 

 

 

F.2.4 Trip Tank

 

 

 

 

 

Number of tanks:

no.

2

Capacity/unit length:

bbl/ft

69 bbls & 5.4bbl/ft

Level indicator:

yes/no

Yes

Electric pump make:

 

Forum

 

 

 

Model/type:

 

Mud Hog

 

 

 

Motor output:

hp

60 HP

 

C-52

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Facility for casing fill-up:

yes/no

Yes

Alarm and strip chart recorder (see H.1.11):

yes/no

Yes

 

 

 

F.2.5 Stripping Tank

 

 

 

 

 

Capacity:

bbl

9.2 bbl

Capacity/unit length:

bbl/ft

1.8 bbl/ft

Level Indicator:

 

Yes (Display on VICIS)

 

 

 

Equalizing facility with trip tank:

yes/no

No

Transfer pump:

yes/no

No

 

 

 

F.2.6 Chemical Mixing Tank

 

 

 

 

 

Capacity:

bbl

N/A

Chemical mixer type:

 

N/A

 

 

 

F.2.7 Shale Shakers

 

 

 

 

 

Primary:

 

 

 

 

 

Quantity:

no.

6

Make/model:

 

MI SWACO

 

 

 

Type:

 

BEM 650

 

 

 

Driven by no. of electric motors:

no.

2

Design flowrate (total):

bbl/min

1600 GPM

 

 

 

F.2.8 Desander

 

 

 

 

 

Quantity:

no.

N/A

Make/model:

 

N/A

 

 

 

Type:

 

N/A

 

 

 

Number of cones x size:

no. x in

N/A

Centrifugal pump type:

 

N/A

 

 

 

Centrifugal pump size:

in x in

N/A

Driven by electric motor of:

hp

N/A

Is pump dedicated to Desander:

yes/no

N/A

Max. flowrate:

bbl/min

N/A

 

 

 

F.2.9 Desilter

 

 

 

 

 

Quantity:

no.

1

Make/model:

 

Mi Swaco 10T4

 

 

 

Type:

 

Mud Conditioner

 

 

 

Number of cones x size:

no. x in

24 x 4”

Centrifugal pump type:

 

Halco

 

 

 

Centrifugal pump size:

in x in

8x6x14

Driven by electric motor of:

hp

150kw

Is pump dedicated to Desilter:

yes/no

Yes

Max. flowrate:

bbl/min

1500 Gpm

 

C-53

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

F.2.10 Mud Cleaner

 

 

 

 

 

Quantity:

no.

1

Make/model:

 

Aker MH

 

 

 

Type:

 

P10004-R-XD-3002

 

 

 

Number of cones x size:

no. x in

16 x 4” Hydro Cyclones

Centrifugal pump type:

 

 

 

 

 

Centrifugal pump size:

in x in

 

 

 

 

Driven by electric motor of:

hp

 

 

 

 

Is pump dedicated to Mud Cleaner:

yes/no

Yes

Max. flowrate:

gpm

1500 GPM

 

 

 

F.2.11 Mud/Gas Separator (Poor Boy)

 

 

 

 

 

Make/type:

 

MI SWACO

 

 

 

Gas discharge line ID:

in

12

Gas discharge location, primary:

 

Crown

 

 

 

Can discharge be tied into burner system:

yes/no

No

Mud seal height:

ft

15 ft 6 ¾”

Calculated gas throughput:

mmscf

1000 Gpm

 

 

 

F.2.12 Degasser

 

 

 

 

 

Quantity:

 

2

 

 

 

Make/type:

 

MI SWACO

 

 

 

Centrifugal pump type:

 

CD-1400

 

 

 

Centrifugal pump size:

in x in

6”

Driven by electric motor of power:

hp

 

 

 

 

Discharge line running to:

 

Sand trap 3

 

 

 

Vacuum pump make:

 

 

 

 

 

Type:

 

 

 

 

 

F.2.13 Mud Agitators

 

 

 

 

 

Quantity:

no.

10

Make/model:

 

SEW-EURODRIVE

 

 

 

Driven by electric motor of:

kw

15.50KW

Located in tanks (see F.2.1 for tank numbers):

 

Numbers 4 to 11, 1 + 14

 

 

 

Quantity:

no.

4

Make/model:

 

SEW-EURODRIVE

 

 

 

Driven by electric motor of:

kw

20 KW

Located in tanks (see F.2.1 for tank numbers):

 

2,3,12,13

 

 

 

Quantity:

no.

2

Make/model:

 

SEW-EURODRIVE

 

 

 

Driven by electric motor of:

kw

5kw

Located in tanks (see F.2.1 for tank numbers):

 

15 + 16

 

C-54

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

F.2.14 Mud Centrifuge

 

 

 

 

 

Quantity:

no.

N/A

Make/model:

 

N/A

 

 

 

Feed pump make/model:

 

N/A

 

 

 

Driven by motor of power:

hp

N/A

Capacity:

bbl/min

N/A

 

 

 

F.2.15 Mud Hopper

 

 

 

 

 

Quantity:

no.

2

Make/model:

 

Aker MH

 

 

 

Feed pump make/model:

 

Forum Mud Hog

 

 

 

Capacity:

hp

100 Hp

 

 

3200GPM / 727m3/hr

F.2.16 Mud Laboratory and Facilities

 

 

 

 

 

Separate room:

yes/no

Yes

Equipped with

 

 

 

 

 

Mud balance:

yes/no

Yes

Marsh funnel:

yes/no

Yes

Filtration kit:

yes/no

Yes

Sand content kit:

yes/no

Yes

Stopwatch:

yes/no

No

 

 

 

F.3 BULK SYSTEM

 

 

 

 

 

F.3.1 Barite/Bentonite Silos

 

 

 

 

 

Quantity:

no.

8

Capacity of each silo:

It

85m3

Locations:

 

2 in Sack Store & 6 in Columns

 

 

 

Type weight loadcell:

 

Electronic

 

 

 

Manufacturer:

 

Step Offshore

 

 

 

Pressure rating:

psi

65 psi

Relief valve(s) installed:

yes/no

Yes

 

 

 

F.3.2 Cement Silos

 

 

 

 

 

Quantity:

no.

4

Capacity of each silo:

It

2 x 85m3 & 2 x 55m3

Locations:

 

2 Port Side Column & 2 Cement Room

 

 

 

Type weight loadcell:

 

Electronic

 

 

 

Manufacturer:

 

Step Offshore

 

 

 

Pressure rating:

psi

65 psi

Relief valve(s) installed:

yes/no

Yes

Separate mud/cement loading facilitates:

yes/no

Yes

Discharge line for cement independent from barite/bentonite discharge line:

yes/no

Yes

 

 

 

F.3.3 Surge Tank for BarIte/Bentonite

 

 

 

 

 

Quantity:

no.

2

Capacity of each silo:

It

5m3

Locations:

 

Sack Room

 

 

 

Type weight loadcell:

 

Electric

 

C-55

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Manufacturer:

 

Step Offshore

 

 

 

Pressure rating:

psi

40 psi

Relief valve(s) installed:

yes/no

Yes

 

 

 

F.3.4 Surge Tank for Cement

 

 

 

 

 

Quantity:

no

Yes 1, with the 3rd party cement unit (Schlumberger).

Capacity of each tank:

It

85cuft

Type weight loadcell:

 

Hydraulic

 

 

 

Manufacturer:

 

Totco

 

 

 

Pressure rating:

psi

60psi

Relief valve(s) installed:

yes/no

Yes

 

 

 

F.3.5 Bulk Transfer System

 

 

(see also C.1.8 - Compressed Air Systems)

 

 

 

 

 

 

 

 

Independent air system for the silos and surge tanks consisting of a high-volume
low-  pressure compressor and air dryer:

yes/no

No

 

 

 

Air reduced from main air supply through pressure regulators:

yes/no

Yes

Separate volume tank and drier:

yes/no

No

 

C-56

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

G. CASING/CEMENTING EQUIPMENT

 

 

 

 

 

G.1 CASING EQUIPMENT

 

 

 

 

 

G.1.1 API Casing Drifts

 

 

 

 

 

Drift OD, Length, quantity:

in/in/no.

17 1/2” OD / 12” /1

 

 

 

Drift OD, Length, quantity:

in/in/no.

12 ¼” OD / 12” / 1

 

 

 

Drift OD, Length, quantity:

in/in/no.

9 ½” OD / 12” / 1

 

 

 

Drift OD, Length, quantity:

in/in/no.

9” OD / 12” / 1

 

 

 

Drift OD, Length, quantity:

in/in/no.

8 ½” OD / 12” / 1

 

 

 

Drift OD, Length, quantity:

in/in/no.

6 1/8” OD / 12” / 1

 

 

 

Drift OD, Length, quantity:

in/in/no.

6” OD / 12” / 1

 

 

 

G.1.2 Clamp-On Type Casing Thread Protectors

 

 

 

 

 

For casing OD, quantity:

in/no.

22” / 6/ Kleppo 22 HDH

For casing OD, quantity:

in/no.

20” / 6 / HDH-T

For casing OD, quantity:

in/no.

16” / 6/ HDH-T

For casing OD, quantity:

in/no.

14” / 6/ HDH-T

For casing OD, quantity:

in/no.

13 5/8” / 6/ HDH-T

For casing OD, quantity:

in/no.

13 3/8” /6/ HDH-T

For casing OD, quantity:

in/no.

10 ¾” / 6 / HDH-T

For casing OD, quantity:

in/no.

9 5/8” / 6/ HDH-T

For casing OD, quantity:

in/no.

7” / 6/ HDH-T

 

 

 

G.1.3 Side Door Casing Elevator

 

 

 

 

 

Quantity:

no.

1

For OD casing:

in

36”

Make/type:

 

Blohm & Voss / SDS / Manual

 

 

 

Capacity:

st

250 Ton

 

 

 

Quantity:

no.

1

For OD casing:

in

30”

Make/type:

 

Varco SLX 150

 

 

 

Capacity:

st

150 Ton

 

 

 

Quantity:

no.

1

For OD casing:

in

22

Make/type:

 

Varco SLX

 

 

 

Capacity:

st

250 Ton

 

 

 

Quantity:

no.

1

For OD casing:

in

20”

Make/type:

 

Varco SLX

 

 

 

Capacity:

st

250 Ton

 

 

 

Quantity:

no.

1

For OD casing:

in

18

 

C-57

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Make/type:

 

Varco SLX

 

 

 

Capacity:

st

250 Ton

 

 

 

Quantity:

no.

1

For OD casing:

in

16

Make/type:

 

Varco SLX

 

 

 

Capacity:

st

250 Ton

 

 

 

Quantity:

no.

1

For OD casing:

in

14

Make/type:

 

Varco SLX

 

 

 

Capacity:

st

250 Ton

 

 

 

Quantity:

no.

2

For OD casing:

in

7

Make/type:

 

Varco SJL

 

 

 

Safety latches:

yes/no

Yes

 

 

 

Quantity:

no.

1

For OD casing:

in

13 3/8”

Make/type:

 

Varco SLX

 

 

 

Capacity:

st

250 Ton

 

 

 

Quantity:

no.

1

For OD casing:

in

10 3/4”

Make/type:

 

Varco SLX

 

 

 

Capacity:

st

250 Ton

 

 

 

Quantity:

no.

1

For OD casing:

in

9 5/8”

Make/type:

 

Varco SLX

 

 

 

Capacity:

st

250 Ton

 

 

 

Quantity:

no.

1

For OD casing:

in

7”

Make/type:

 

Varco SLX

 

 

 

Capacity:

st

150 Ton

 

 

 

G.1.4 Single Joint Casing Elevators

 

 

 

 

 

Quantity:

no.

1

For OD casing:

in

22”

Make/type:

 

Varco SJL

 

 

 

Safety latches:

yes/no

Yes

 

 

 

Quantity:

no.

1

For OD casing:

in

20”

Make/type:

 

Varco SJL

 

 

 

Safety latches:

yes/no

Yes

 

 

 

Quantity:

no.

2

For OD casing:

in

18”

Make/type:

 

Varco SJL

 

 

 

Safety latches:

yes/no

Yes

 

 

 

Quantity:

no.

2

For OD casing:

in

16”

Make/type:

 

Varco SJL

 

 

 

Safety latches:

yes/no

Yes

 

C-58

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Quantity:

no.

2

For OD casing:

in

14”

Make/type:

 

Varco SJL

 

 

 

Safety latches:

yes/no

Yes

 

 

 

Quantity:

no.

2

For OD casing:

in

13 5/8”

Make/type:

 

Varco SJL

 

 

 

Safety latches:

yes/no

Yes

 

 

 

Quantity:

no.

2

For OD casing:

in

13 3/8”

Make/type:

 

Varco SJL

 

 

 

Safety latches:

yes/no

Yes

 

 

 

Quantity:

no.

2

For OD casing:

in

10 ¾”

Make/type:

 

Varco SJL

 

 

 

Safety latches:

yes/no

Yes

 

 

 

Quantity:

no.

2

For OD casing:

in

9 5/8”

Make/type:

 

Varco SJL

 

 

 

Safety latches:

yes/no

Yes

 

 

 

G.1.5 Slip Type Elevator/Spiders

 

 

 

 

 

Quantity: no.

no.

2

Make/type:

in

24 1/2 Varco Air Operated

Capacity: Ton

 

500 Ton

 

 

 

With Slips for Casing size:

in

24” / 22” / 20” / 18” / 16”

 

 

 

Quantity: no.

no.

2

Make/type:

in

14” Varco Air Operated

Capacity: Ton

 

500 Ton

 

 

 

With Slips for Casing size:

in

13 5/8” / 13 3/8” / 10 ¾” / 9 5/8” / 7”

 

 

 

G.1.6 Casing Slips

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Varco CMS-XL

 

 

 

For OD casing:

in

36”

 

 

 

Quantity:

no.

1

Make/type:

 

Varco CMS-XL

 

 

 

For OD casing:

in

30”

 

 

 

Quantity:

no.

1

Make/type:

 

Varco CMS-XL

 

 

 

For OD casing:

in

22”

 

 

 

Quantity:

no.

1

Make/type:

 

Varco CMS-XL

 

 

 

For OD casing:

in

18”

 

 

 

Quantity:

no.

1

 

C-59

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Make/type:

 

Varco CMS-XL

 

 

 

For OD casing:

in

16”

 

 

 

Quantity:

no.

1

Make/type:

 

Varco CMS-XL

 

 

 

For OD casing:

in

13 5/8”

 

 

 

Quantity:

no.

1

Make/type:

 

Varco CMS-XL

 

 

 

For OD casing:

in

13 3/8”

 

 

 

Quantity:

no.

1

Make/type:

 

Varco CMS-XL

 

 

 

For OD casing:

in

9 5/8”

 

 

 

Quantity:

no.

1

Make/type:

 

Varco CMS-XL

 

 

 

For OD casing:

in

7”

 

 

 

G.1.7 Casing Bowls

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Varco CB

 

 

 

For OD casing (max/min):

in / in

30”

 

 

 

Quantity:

no.

1

Make/type:

 

Varco CB

 

 

 

For OD casing (max/min):

in / in

20”

 

 

 

Quantity:

no.

1

Make/type:

 

Varco API Bowl no 1

 

 

 

For OD casing (max/min):

in / in

13 3/8”

 

 

 

Quantity:

no.

1

Make/type:

 

Varco API Bowl no 2

 

 

 

For OD casing (max/min):

in / in

9 5/8”

 

 

 

G.1.8 Casing Tongs

 

 

 

 

 

Quantity (sets):

no.

2

Make/type:

 

1 x Varco BJ / HIT 55 1 x HT100

 

 

 

W/jaws for OD casing (max/min):

in / in

20” / 8 1/2”

 

 

 

Quantity (sets):

no.

 

Make/type:

 

 

 

 

 

W/jaws for OD casing (max/min):

in / in

 

 

 

 

G.1.9 Power Casing Tongs

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Eckel Model 25 Hydra Shift

 

 

 

W/jaws for OD casing (max/min):

in / in

22” - 7”

Max output torque:

ft-lbs

60,000 ft-lbs

Torque indicator:

yes/no

Yes

 

C-60

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Back-up arm:

yes/no

Yes

 

 

 

Quantity:

no.

1

Make/type:

 

Eckel Model 14 UHT Casing Tong

 

 

 

Fside door

in / in

14” — 4”

Max output torque:

ft-lbs

65,000 ft-lbs

Torque indicator:

yes/no

Yes

Back-up arm:

yes/no

Yes

 

 

 

G.1.10 Power Unit for Casing & Tubing Tongs

 

 

 

 

 

Quantity: no.

 

N/A (Rig use central HPU)

 

 

 

Driven by electric motor: yes/no

 

N/A

 

 

 

G.1.11 Casing Circulating Head (Swedge)

 

 

 

 

 

For OD casing:

in

14”, 13 5/8”, 13 3/8”, 10 ¾, 9 5/8”, 7”

Connection type:

 

Buttress

 

 

 

G.1.12 Casing Spears (Internal)

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Bowen / ITCO

 

 

 

For OD casing:

in

9 5/8” , 13 3/8” , 20”

For casing weight:

lbs/ft

40-53.5 , 68-72 , 199.9

Pack-off:

yes/no

No

 

 

 

Quantity:

no.

1

Make/type:

 

Bowen / ITCO

 

 

 

For OD casing:

in

7”

For casing weight:

lbs/ft

22-33.7

Pack-off:

yes/no

No

 

 

 

Quantity:

no.

1

Make/type:

 

Bowen / ITCO

 

 

 

For OD casing:

in

5 ½”

For casing weight:

lbs/ft

N/A

Pack-off:

yes/no

No

 

 

 

G.1.13 Casing Cutters (Internal)

 

 

 

 

 

Quantity:

no.

N/A

Make/type:

 

N/A

 

 

 

For OD casing (max/min):

in / in

N/A

 

 

 

G.1.14 Crossover to Handle Casing with DP

 

 

 

 

 

Quantity:

no.

N/A

For OD casing:

in

N/A

Casing connection:

 

N/A

 

 

 

Drill pipe connection type:

 

N/A

 

 

 

Rated capacity:

st

N/A

 

C-61

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

G.1.15 Casing Scrapers

 

 

 

 

 

Quantity:

no.

N/A

Make:

 

N/A

 

 

 

For OD casing:

in

N/A

For casing weight:

lbs/ft

N/A

OD body:

in

N/A

Connection type:

 

N/A

 

 

 

G.2 CEMENTING EQUIPMENT

 

 

 

 

 

G.2.1 Cement Unit

 

 

 

 

 

Owner:

 

Schlumberger

 

 

 

Free placement basis:

yes/no

No

Make/type:

 

Schlumberger / CPS763 Remote

 

 

 

No. of triplex pumps:

no.

2 each GD1250

Maximum working pressure:

psi

15,000 psi

Maximum flowrate (total):

bbl/min

18bbl/min

Unit power by (electric/diesel):

 

Electrical

 

 

 

Recirculating mixing system:

yes/no

Yes

Capacity:

bbl

20bbls

Motor power:

hp

1100hp

Liquid additive system:

yes/no

Yes

Premix/batch tank:

 

No

 

 

 

Quantity:

 

N/A

 

 

 

Capacity (total):

bbl

N/A

Pressure recorder:

yes/no

Yes

 

 

 

G.2.2 Cementing Manifold

 

 

 

 

 

Discharge manifold working pressure:

psi

15,000 psi

Cement pump discharge lines min. ID:

in

3”

Cement pump discharge lines working pressure:

psi

15,000 psi

 

 

 

G.2.3 Cement Kelly

 

 

 

 

 

Quantity:

no.

N/A

Nominal size OD:

in

N/A

Total length:

ft

N/A

Working length:

ft

N/A

Connection type:

 

N/A

 

 

 

Cement head:

yes/no

N/A

 

 

 

G.2.4 Cementing Tubing

 

 

 

 

 

Size: in

in

N/A

Length (total): ft

ft

N/A

X-overs to drillpipe specified in sect. D.1.3:

yes/no

N/A

 

C-62

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

H. INSTRUMENTATION/COMMUNICATION

 

 

 

 

 

H.1 DRILLING INSTRUMENTATION AT DRILLER’S POSITION

 

 

 

 

 

H.1.1 Weight Indicator

 

 

 

 

 

Make/type:

 

Drillview

 

 

 

Sensor type:

 

Electro Hydraulic Rosemount Transmitter

 

 

 

Calibrated for number of lines strung (6,8,10, 12, etc): no.

no.

14

 

 

 

H.1.2 Standpipe Pressure Gauges

 

 

 

 

 

Quantity:

no.

2 (On hammer union can be moved)

Make/type:

 

HDI with display in DCC

 

 

 

Pressure range:

psi - psi

0-10,000 psi

 

 

 

Quantity:

no.

 

 

 

 

Make/type:

 

 

 

 

 

Pressure range:

psi - psi

 

 

 

 

Quantity:

no.

 

 

 

 

Make/type:

 

 

 

 

 

Pressure range:

psi - psi

 

 

 

 

H.1.3 Choke Manifold Pressure Gauge

 

 

 

 

 

Quantity:

no.

2

Make/type:

 

Houston Digital Instruments (Mounted on manifold)

 

 

 

Pressure range:

psi - psi

0 - 16,000psi

 

 

 

Quantity:

no.

2

Make/type:

 

Electroflow

 

 

 

Pressure range:

psi - psi

0 - 16,000psi

 

 

 

Quantity:

no.

2

Make/type:

 

HDI (mounted on manifold)

 

 

 

Pressure range:

psi - psi

0 -15,000psi

 

 

 

H.1.4 Rotary Speed Tachometer

 

 

 

 

 

Make/type:

 

Aker / Drillview

 

 

 

H.1.5 Rotary Torque Indicator

 

 

 

 

 

Make/type:

 

Aker / Drillview

 

C-63

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

H.1.6 Motion Compensator Instruments

 

 

 

 

 

Make/type:

 

Aker

 

 

 

Hook position indicator:

yes/no

Yes

Lock/unlock indicator:

yes/no

Yes

 

 

 

H.1.7 Pump Stroke Counters

 

 

 

 

 

Make/type:

 

Aker / Drillview

 

 

 

One pump stroke indicator and one cumulative pump stroke counter for each pump:

yes/no

Yes

 

 

 

H.1.8 Tong Torque Indicator

 

 

 

 

 

Make/type:

 

Drillview calculated, using Cathead hydraulic pressure and long length.

H.1.9 Pit Volume Totalizer

 

 

 

 

 

Make/model:

 

Drillview

 

 

 

Floats in active mud tanks:

yes/no

No  Sensors Used

Floats in reserve mud tanks:

yes/no

No  Sensors Used

Loss/Gain indicator:

yes/no

Yes on Drillview

Alarm (audio and visual):

yes/no

Yes on Drillview

 

 

 

H.1.10 Mud Flow Indicator

 

 

 

 

 

Make/model:

 

MD Totco Mud Flow Sensor MFTX4A

 

 

 

High/low alarm (audio and visual):

yes/no

Yes in Drillview

 

 

 

H.1.11 Trip Tank indicator

 

 

 

 

 

Make/model:

 

Drillview

 

 

 

Chart recorder:

yes/no

Yes

Alarm:

yes/no

Yes

 

 

 

H.1.12 General Alarm System

yes/no

Yes

 

 

 

H.1.13 Automatic Driller

 

 

 

 

 

Make/type:

 

Aker

 

 

 

H.1.14 Remote Choke Control Unit

 

 

 

 

 

(see E.14.1)

 

 

 

 

 

Make/model:

 

HDI (Houston Digital Instruments)

 

 

 

H.2 DRILLING PARAMETER RECORDER

 

 

 

 

 

Quantity:

no.

1

Location - 1:

 

Drillfloor

 

 

 

Location - 2:

 

Company man’s Office

 

C-64

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Location - 3:

 

Toolpusher’s Office

 

 

 

Make/type:

 

Aker / Drillview

 

 

 

Quantity of pens:

no.

Electronic

 

 

 

H.3 INSTRUMENTATION AT CHOKE MANIFOLD

 

 

 

 

 

H.3.1 Standpipe Pressure Gauge

 

 

 

 

 

Make/type:

 

Houston Digital Instruments / HDI 2400

 

 

 

Pressure range (maximum):

psi

10,000psi

 

 

 

H.3.2 Choke Manifold Pressure Gauge

 

 

 

 

 

Make/type

 

HDI Type 2400

 

 

 

Pressure range (maximum):

psi

15,000psi

H.3.1 and H.3.2 combined on one panel:

yes/no

Yes

Visible from choke operation position:

yes/no

Yes

 

 

 

H.4 STANDPIPE PRESSURE GAUGE

 

HDI already shown on H.3.1 & H.1.2

 

 

 

Make/type:

 

HDI 2400

 

 

 

Pressure range:

psi

10,000psi

Visible from Driller’s position:

yes/no

Yes

 

 

 

H.5 DEVIATION EQUIPMENT

 

 

 

 

 

H.5.1 Measuring Device

 

 

 

 

 

Quantity:

no.

N/A

Make/type:

 

 

 

 

 

Deviation range:

degree

 

 

 

 

H.5.2 Wireline Winch

 

 

 

 

 

Make/model:

 

AKMH

 

 

 

Wire length (nominal):

ft

47,000 ft

Depth counter:

yes/no

Yes

Wire size:

in

0.092”

Pull indicator:

yes/no

No

 

 

 

H.6 CALIBRATED PRESSURE GAUGES

 

 

 

 

 

Make/type instrument gauges:

 

 

 

 

 

Size:

in

 

 

 

 

Connection:

 

 

 

 

 

Range:

psi

 

 

 

 

Quantity:

no.

3

Facilities to install gauges on:

 

 

 

 

 

Standpipe manifold:

yes/no

Yes

Choke manifold:

yes/no

Yes

 

C-65

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Cement unit:

yes/no

Yes

 

 

 

H.7 RIG COMMUNICATION SYSTEM

 

 

 

 

 

H.7.1 Telephone System

 

 

 

 

 

No. of stations:

no.

266

Make/type:

 

Alcatel-Lucent

 

 

 

Explosion proof:

yes/no

Yes

 

 

 

H.7.2 Public Address System

 

 

 

 

 

Can be combined with above:

yes/no

Yes

Make/type:

 

Vodec / DS0218

 

 

 

Explosion proof:

yes/no

Yes

 

 

 

H.7.3 Drill Floor - Derrickman’s Talkback

 

 

 

 

 

(For Intercom System)

 

 

 

 

 

Current Talkback:

 

 

 

 

 

Make:

 

Spector Lumenex Mentor System

 

 

 

No. Stations:

 

31

 

 

 

Explosion proof:

yes/no

Yes

New Talkback:

 

 

 

 

 

No. of stations:

no.

NA

Location:

 

NA

 

 

 

Make/type:

 

NA

 

 

 

Explosion proof:

yes/no

NA

 

 

 

H.7.4 Hand-Held VHF Radios

 

 

 

 

 

Quantity:

no.

6

Make/type:

 

Sailor SP-3540

 

 

 

Quantity:

no.

NA

Make/type:

 

NA

 

 

 

Handheld UHF Radios

 

 

 

 

 

Quantity:

no.

38

Make/type:

 

Motorola GP338

 

 

 

Quantity:

no.

12

Make/type:

 

Motorola GP380

 

 

 

H.8 ENVIRONMENTAL INSTRUMENTATION

 

 

 

 

 

H.8.1 Temperature Indicators

 

 

 

 

 

Air temperature:

yes/no

Yes

Make/model:

 

Vaisala PTU303 w/ Radiation Shield DTR502B

 

C-66

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Sea water temperature:

yes/no

Yes

 

 

 

H.8.2 Barometric Pressure Indicator

yes/no

Yes

 

 

 

Make/model:

 

RM Young RMY61002

 

 

 

Recorder:

yes/no

Yes

 

 

 

Make/model:

 

NA

 

 

 

Recorder:

yes/no

NA

 

 

 

H.8.3 Humidity Sensing Indicator

 

 

 

 

 

Make/model:

 

Vaisala PTU303

 

 

 

Recorder:

yes/no

Yes

 

 

 

H.8.4 Wind Speed/Direction Meter

 

 

 

 

 

Make/model:

 

Observatory OMC160

 

 

 

Recorder: yes/no

 

Yes

 

 

 

H.8.5 Wave Profile Recorder

 

 

 

 

 

Make/model:

 

SAAB REX

 

 

 

Recorder:

yes/no

Yes

 

 

 

H.9 ADDITIONAL MODU SPECIFIC INSTRUMENTATION

 

 

 

 

 

H.9.1 Roll, Pitch and Heave Indicator

 

 

 

 

 

Make/model:

 

Kongsberg MRU-5

 

 

 

Recorder:

yes/no

Yes

 

 

 

H.9.2 Gyro Compass

 

 

 

 

 

Make/model:

 

Sperry Marine / C.Plath Navigat X MK1

 

 

 

Located at:

 

2 at LER and 1 at DP Backup Room

 

 

Sperry Marine / C.Plath Navigat X MK1

H.9.3 Echo Sounder

 

 

 

 

 

Make/model:

 

Skipper DL850

 

 

 

Located at:

 

Pontoon HPR Room

 

 

 

Recorder:

yes/no

Yes

 

 

 

H.9.4 Current Indicator

 

 

 

 

 

Make/model:

 

Valeport Midas ECM

 

 

 

Located at:

 

Under life boat deck

 

 

 

Recorder:

yes/no

No

 

C-67

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

H.9.5 Weather Recorder

 

 

 

 

 

Make/model:

 

Furuno FAX-408

 

 

 

Located at:

 

Radio Room

 

 

 

Recorder:

yes/no

Yes

 

 

 

H.9.6 Radar

 

 

 

 

 

Quantity:

no.

2 X-Band

Make/model:

 

Furuno FAR-2827

 

 

 

Located at:

 

FWD Radar Mast / Upper Deck AFT

 

 

 

Bandwidth:

cm

H=0,95° W=20°

 

 

 

Quantity:

no.

1 S-Band

Make/model:

 

Furuno FAR-2837S

 

 

 

Located at:

 

FWD Radar Mast

 

 

 

Bandwidth:

cm

H=1,8° W=25°

 

 

 

H.10 RADIO EQUIPMENT

 

 

 

 

 

Location:

 

Radio Room, Wheelhouse and Top of Wheelhouse

 

 

 

H.10.1 SSB Transceiver

 

 

 

 

 

Quantity: no.

no.

3

Make/model:

 

Sailor System 5000

 

 

 

Facsimile capable:

yes/no

Yes

Telex capable:

yes/no

Yes

 

 

 

H.10.2 E.P.I.R.B.’s

 

 

 

 

 

Quantity:

no.

1

Make/model:

 

Jotron / Tron 40S MKII

 

 

 

Quantity:

no.

1

Make/model:

 

Jotron / Tron 45S

 

 

 

H.10.3 VHF Radio Telephone

 

 

 

 

 

Quantity:

no.

3

Make/model:

 

Sailor RT5022

 

 

 

Power:

watts

25 to 1 Watt

Channels:

no.

90

 

 

 

H.10.4 VHF Radio Transceiver

 

 

 

 

 

Quantity:

no.

6

Make/model:

 

Sailor RT6210

 

 

 

Quantity: no.

 

 

 

C-68

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Make/model:

 

 

 

 

 

H.10.5 Radio Beacon Transmitter

 

 

 

 

 

Quantity:

no.

1

Make/model:

 

SAC NDB Dual Transmitter SA100

 

 

 

Power:

watts

100

 

 

 

H.10.6 Aeronautical VHF Transceiver

 

 

 

 

 

Quantity:

no.

2

Make/model:

 

Jotron TR-7550

 

 

 

Quantity:

no.

2 Portable

Make/Model:

 

ICOM ICA6

 

 

 

Quantity:

no.

2

Make/model:

 

Jotron TR7750

 

 

 

Power:

watts

10-50 watts

Frequency Range:

 

118-156MHz

 

 

 

H.10.7 Watch Receiver

 

 

 

 

 

Quantity:

no.

2

Make/model

 

Sailor System 5000

 

 

 

Frequency:

kHz

2187.5kHz, 4207.5kHz, 6312.0kHz, 8414.5kHz,12577.0kHz, 16814.5kHz

 

 

 

H.10.8 Scrambler

 

 

 

 

 

Quantity: no.

no.

N/A

Make/model:

 

N/A

 

 

 

H.10.9 Telex

 

 

 

 

 

Quantity: no.

no.

N/A

Make/model:

 

 

 

 

 

H.10.10 Satellite Communication System

 

 

 

 

 

Make/model:

 

Sailor Fleet77

 

 

 

Type:

 

Inmarsat F

 

 

 

Facsimile link:

yes/no

Yes

Telex link:

yes/no

No

Telephone link:

yes/no

Yes

Other capabilities:

 

Internet link

 

C-69

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

I. PRODUCTION TEST EQUIPMENT

 

 

 

 

 

I.1 BURNERS

 

 

 

 

 

Make/type:

 

N/A

 

 

 

Quantity: no.

no.

N/A

Capacity: bbl/day

bbl/day

N/A

 

 

 

Weight: st

st

N/A

Water requirement at 100 psi: bbl/min

bbl/min

N/A

 

 

 

I.2 BURNER BOOMS

 

 

 

 

 

Make/type:

 

Expro

 

 

 

Quantity:

no.

2, 1 x Port side, 1 x Starboard side

Length:

ft

30 m

Horizontal:

yes/no

Yes

Height above sea level (at drilling draft):

ft

10 m

Walkway and handrails:

yes/no

Yes

Burner platform size:

ft x ft

1.82m x 1.88m

Burner mounting rotatable:

yes/no

Yes

Regulatory approvals:

 

DNV

 

 

 

I.3 LINES REQUIRED ON BURNER

 

 

 

 

 

BOOMS

 

 

 

 

 

I.3.1 Oil Line

 

 

 

 

 

ID:

in

3”

Working pressure:

psi

1,000 psi

Connection type at burner end:

type

3” Weco

H2S:

yes/no

Yes

Pressure gauge connection at barge end:

in

No

 

 

 

I.3.2 Gas Line

 

 

 

 

 

ID:

in

4” line

Working pressure:

psi

1500 psi

Extended beyond burner by:

ft

3 m (10ft)

Connection type at burner end:

type

4” 602 Weco Male

H2S:

yes/no

Yes

Pressure gauge connection at barge end:

yes/no

No

 

 

 

I.3.3 Water Line

 

 

 

 

 

ID:

in

3” line

Working Pressure:

psi

120 psi

Connection type at burner end:

type

3” Weco

Pressure gauge connection at barge end:

yes/no

Yes

 

 

 

I.3.4 Air Line

 

 

 

 

 

ID:

in

3” line

Working Pressure:

psi

130 psi

Connection type at burner end:

type

2” 602 Weco

Pressure gauge connection at barge end:

yes/no

No

 

C-70

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

I.3.5 Pilot Propane

 

 

 

 

 

ID:

in

1” line

Working Pressure:

psi

360 psi

Connection type at burner end:

type

1” NPT

Pressure gauge connection at barge end:

yes/no

No

 

 

 

I.4 SPRINKLER SYSTEM

 

 

 

 

 

Sufficient to give protection to rig and personnel against heat radiation damage
from the burners:

yes/no

Yes

 

 

 

1.5 FIXED LINES FOR WELL TESTING

 

 

 

 

 

1.5.1 Drillfloor to Separator Area

 

 

 

 

 

Type (screwed/welded, both):

 

Welded

 

 

 

Quantity:

no.

1

Size ID:

in

3”

Working pressure:

psi

15 Kpsi

Connection type on drill floor:

 

Grayloc C- 25

 

 

 

Connection type at separator:

 

Grayloc C- 25

 

 

 

Number of valves/lines:

no.

0

Size of valves:

in

N/A

H2S:

yes/no

Yes

 

 

 

1.5.2 Separator Area to Each Burner Boom

 

 

 

 

 

Type (screwed/welded, both):

 

Welded

 

 

 

Quantity:

no.

2 (1 Stbd + 1 Port)

Size ID:

in

4”

Working pressure:

psi

200 psi

Connection type on separator:

type

602 Weco

Connection type at boom:

type

602 Weco

Number of valves/lines:

no.

N/A

Size of valves:

in

N/A

H2S:

yes/no

Yes

Valves installed near separator area for switching gas to either burner:

yes/no

Yes

 

 

 

1.5.3 Mud Pumps to Both Burner Booms

 

 

 

 

 

Type (screwed/welded, both):

 

N/A

 

 

 

Quantity:

no.

N/A

Size ID:

in

N/A

Working pressure:

psi

N/A

Number of valves required:

no.

N/A

Size of valves:

in

N/A

Connected to fire fighting pumps:

yes/no

N/A

Rated line capacity at 300 psi: bbl/hr

bbl/hr

N/A

 

 

 

1.5.4 Air System to Burners - Separate (Compressors)

 

 

 

 

 

Type (screwed/welded, both):

 

Welded

 

 

 

Quantity:

no;

3 compressors 2 lines

Size ID:

in

4”

 

C-71

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Working pressure:

psi

150 psi

Non-return valves fitted:

yes/no

Yes

 

 

 

1.5.5 Oil Storage Tank To Overboard

 

 

 

 

 

Type (screwed / welded, both):

 

N/A

 

 

 

Quantity:

no.

N/A

Size ID:

in

N/A

Working pressure:

psi

N/A

Height above water level:

ft

N/A

Connection type at separator area:

type

N/A

 

 

 

1.5.6 Separator to Ventstack of Rig

 

 

 

 

 

Type (screwed/welded, both):

no.

N/A

Quantity:

in

N/A

Size ID:

psi

N/A

Working pressure:

type

N/A

Connection type at separator area:

 

N/A

 

 

 

1.6 AUXILIARY POWER AVAILABILITY

 

 

 

 

 

1.6.1 For Field Laboratory

 

N/A

 

 

 

Quantity:

kw

 

 

 

 

Volts:

volts

 

 

 

 

Frequency:

Hz

 

 

 

 

I.6.2 For Crude Transfer Pump

 

N/A

 

 

 

Quantity:

kw

 

 

 

 

Volts:

volts

 

 

 

 

Frequency:

Hz

 

 

 

 

I.6.3 For Electric Heaters

 

N/A

 

 

 

Quantity:

kw

 

 

 

 

Volts:

volts

 

 

 

 

Frequency:

Hz

 

 

C-72

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

J. WORKOVER TOOLS

 

N/A

 

C-73

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

K. ACCOMMODATIONS

 

 

 

 

 

K.1 OFFICES

 

 

 

 

 

K.1.1 Company Representative’s Office

 

 

 

 

 

Quantity: no.

no.

2

Complete with desk, filing cabinets (s) and other necessary furniture:

yes/no

Yes

 

 

 

Unrestricted view to drill floor:

yes/no

No

 

 

 

K.1.2 Contractor’s Representative’s Office

 

 

 

 

 

Quantity:

no.

2

Unrestricted view to drill floor:

yes/no

Yes

 

 

 

K.1.3 Radio Room

 

 

 

 

 

Quantity:

no.

1

 

 

 

K.1.4 Hospital Room

 

 

 

 

 

Number of beds/bunks:

no.

4

Wash basin:

yes/no

1

Medical cabinet:

yes/no

1

Dangerous drugs:

yes/no

1

 

 

 

K.2 LIVING QUARTERS

 

 

 

 

 

K.2.1 Accommodations

 

 

 

 

 

Total beds: no.

no.

169

Quantity of single bed rooms:

no.

7

toilets (private/shared/communal):

 

Private

 

 

 

Quantity of two bed rooms:

no.

78

toilets (private/shared/communal):

 

Private

 

 

 

Quantity of four bed rooms:

no.

0

toilets (private/shared/communal):

 

 

 

 

 

Quantity of six bed rooms:

no.

0

toilets (private/shared/communal):

 

 

 

 

 

Quantity of eight bed rooms:

no.

0

toilets (private/shared/communal):

 

 

 

 

 

Quantity of three bed rooms:

no.

2

 

 

 

K.2.2 Galley

 

 

 

 

 

Quantity:

no.

1

 

 

 

K.2.3 Mess Seating Capacity

 

 

 

 

 

Main mess:

no.

72

Aux. mess:

no.

N/A

 

C-74

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

K.2.4 Meeting Rooms

 

 

 

 

 

Quantity: Conference and Reception no.

 

2

 

 

 

K.2.5 Recreation Rooms

 

 

 

 

 

Quantity:

no.

2

Recreation facilities:

 

 

 

 

 

TV:

 

Yes

 

 

 

VCR:

 

Yes

 

 

 

Pool Table:

 

No

 

 

 

Ping Pong Table:

 

Yes

 

 

 

Computer:

 

Yes

 

 

 

Other:

 

DVD

 

 

 

K.2.6 Other Rooms

 

 

 

 

 

Laundry:

1

 

 

 

 

Dry food storage:

1

 

 

 

 

Refrigerator:

1

 

 

 

 

Change rooms:

2

 

 

 

 

Training Room:

1

 

 

 

 

Workout/weight room:

1

 

 

C-75

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

L. SAFETY EQUIPMENT

 

 

 

 

 

L.1 GENERAL SAFETY EQUIPMENT

 

 

 

 

 

L.1.1 General Personnel Protective Gear

,

 

 

 

 

Safety hats (contractor only/everyone/not supplied):

 

 

 

 

 

Safety boots (contractor only/everyone/not supplied):

 

 

 

 

 

Safety clothing (contractor only/everyone/not supplied):

 

 

 

 

 

Ear protection (contractor only/everyone/not supplied):

 

 

 

 

 

Rubber gloves (contractor only/everyone/not supplied):

 

 

 

 

 

Rubber aprons (contractor only/everyone/not supplied):

 

 

 

 

 

Fullface visors (contractor only/everyone/not supplied):

 

 

 

 

 

Eye shields (for grinding machines, etc.) (contractor only/everyone/not
supplied):

 

 

 

 

 

Dust masks: (contractor only/everyone/not supplied):

 

 

 

 

 

Rubber gloves - elbow length for chemical handling
(contractor only/everyone/not supplied):

 

 

 

 

 

Explosion proof hand torches c/w batteries
(contractor only/everyone/not supplied):

 

 

 

 

 

Safety belts c/w lines
(contractor only/everyone/not supplied):

 

 

 

 

 

L.1.2 Eye Wash Stations

 

 

 

 

 

Quantity:

no.

8

Make/model:

 

Haws 7361SS

 

 

 

Located at:

 

Shakers

 

 

 

Located at:

 

Sack Store

 

 

 

Located at:

 

Drill Floor

 

 

 

Located at:

 

Welding Shop

 

 

 

Located at:

 

Main Deck

 

 

 

Located at:

 

Engine Room

 

 

 

Located at:

 

Pump Room

 

 

 

Located at:

 

Well Test

 

 

 

L.1.3 Derrick Safety Equipment

 

 

 

 

 

Derrick escape chute (rem chute):

 

1

 

 

 

Make/type:

 

Donut Escape System

 

 

 

Derrick safety belts: no.

 

 

 

 

 

Make/type:

 

DBI Sala

 

C-76

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

L.1.4 Derrick Climbing Assistant

 

 

 

 

 

Make/type:

 

N/A

 

 

 

L.1.5 Fresh Air Blowers (Bug Blowers)

 

 

 

 

 

Quantity:

 

N/A

 

 

 

Make/type:

 

 

 

 

 

Located at:

 

 

 

 

 

L.2 GAS/FIRE/SMOKE DETECTION

 

 

 

 

 

L.2.1 H2S Monitoring System

 

 

 

 

 

Make/type:

 

Det-Tronics U9500

 

 

 

Sampling points at:

 

8ppm and 20ppm

 

 

 

General alarm:

 

 

 

 

 

Alarm types (audible, visual, both) at:

 

both

 

 

 

Driller’s console:

 

Yes

 

 

 

Engine room:

 

Yes

 

 

 

Mud room:

 

Yes

 

 

 

Living quarters each level:

 

Yes

 

 

 

Central area each structural level:

 

Yes

 

 

 

Central alarm panel:

 

 

 

 

 

Located at:

 

CCR, PCR, LECR, DP Backup Room

 

 

 

L.2.2 Combustible Gas Monitoring System

 

 

 

 

 

Make/type:

 

Autronica HC-200

 

 

 

Sampling points at:

 

20% LEL and 60% LEL

 

 

 

Bellnipple:

yes/no

Yes

Drill floor:

yes/no

Yes

Shale shaker:

yes/no

Yes

Mud tanks:

yes/no

Yes

Ventilation system into living quarters:

yes/no

Yes

Other:

 

Mud Pump Room, Trip Tank, DCR

 

 

 

General alarm:

 

yes

 

 

 

Alarm types (audible, visual, both) at

 

Both

 

 

 

Driller’s console:

 

All over the rig

 

 

 

Other:

 

 

 

 

 

L.2.3 H2S Detectors (Portable)

 

 

 

 

 

Quantity:

no.

10

 

 

 

Make/type:

 

2 x Draeger x am 7000 multigas / 6 x MSA altair 4 / 2 x bellow type

 

C-77

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Phials for H2S: measuring range

 

N/A total 40 x phials range 1 - 200 ppm

 

 

 

L.2.4 CO2 Gas Detectors (Portable)

 

 

 

 

 

Quantity:

no.

8 ( same detectors as per item L.2.3 )

 

 

 

Make/type:

 

2 x Draeger x am 7000 multigas / 6 x MSA altair 4 ( same detectors as per item
L.2.3 )

 

 

 

Phials for CO2: measuring range

 

N/A

 

 

 

From 20 to 200 ppm:

 

N/A

 

 

 

From 100 tp 600 ppm:

 

N/A

 

 

 

L.2.5 Explosimeters / 02 indicator

 

 

 

 

 

Quantity:

no.

Same L.2.3

Make/type:

 

NA

 

 

 

Quantity: no.

no.

NA

Make/type:

 

NA

 

 

 

L.2.6 Fire/Smoke Detectors Accommodation

 

 

 

 

 

Make/type:

 

Autronica DB-500/BD-501/BH-500/BH-520/X-33AF

Fire detection:

 

Yes

 

 

 

Smoke detection:

 

Yes

 

 

 

Central alarm panel:

 

2

 

 

 

Location:

 

CCR, PCR, LECR, DCR and DP Backup Room

 

 

 

L.3 FIRE FIGHTING EQUIPMENT

 

 

 

 

 

L.3.1 Fire Pumps

 

 

 

 

 

Quantity:

no.

4

 

 

 

Make/model:

 

Hamworthy / 2 x C12BA10-14V48AAN 2 X C12BA10-14V84AAN

 

 

 

Type:

 

Centrilfugal

 

 

 

Output (each):

 

620m3/ 135 head

 

 

 

All offtake points supplied by each pump:

 

Yes

 

 

 

Location of pumps:

 

Pumps A+B port aft pump room

 

 

 

Location of pumps:

 

Pumps C+D stbd aft pump room

 

 

 

Fire fighting water delivery conforms to IMO MODU Spec:

 

Yes

 

C-78

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

L.3.2 Hydrants and Hoses

 

 

 

 

 

Hydrants positioned such that any point may be reached by a single hose
lengthfrom two separate hydrants:

 

Yes

 

 

 

Quantity of hydrants:

no.

148

Hose connections/hydrant:

 

 

 

 

 

Hose max. diam.:

 

50mm

 

 

 

Length:

 

15m

 

 

 

L.3.3 Portable Fire Extinguishers

 

 

 

 

 

Quantity (total):

no.

193

Type 1 - CO2:

 

106

 

 

 

Type 2 - Foam:

 

4

 

 

 

Type 2 - Dry Chemical:

 

83

 

 

 

Mounted adjacent to access ways and escape routes:

 

Yes

 

 

 

L.3.4 Fire Blankets

 

 

 

 

 

Location:

 

Galley, Navigational bridge deck, Upper deck Room M303, M336

Quantity:

no.

7

 

 

 

L.3.5 Fixed Foam System

 

N/A

 

 

 

Automatically injected into fixed fire water system at central point with remote
manual control:

 

N/A

 

 

 

Make/type:

 

N/A

 

 

 

Quantity foam stored on site:

 

N/A

 

 

 

Inductor tube:

 

N/A

 

 

 

Foam nozzles:

no.

N/A

 

 

 

L.3.6 Helideck Foam System

 

 

 

 

 

Dedicated system adequate for at least 10 minutes fire fighting at the rate
quoted in the IMO MODU code:

 

Yes

 

 

 

Make/type:

 

Tyco

 

 

 

Quantity of monitors:

 

no.

 

 

 

Foam type:

 

AFFF 3%

 

 

 

Rate:

 

2400 liters/min @ 7bar

 

 

 

L.3.7 Fixed Fire Extinguishing System

 

 

 

 

 

Protected spaces:

 

 

 

 

 

Engine room, type (Halon/CO2):

 

Inergen, Water mist system

 

 

 

Paint locker, type (Halon/CO2):

 

CO2

 

 

 

Emergency generator, type (Halon/CO2):

 

Inergen

 

 

 

SCR room, type (Halon/CO2):

 

N/A

 

C-79

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Other - location:thrusters rooms, aux. mach. room, engine control room,
switchboard rooms,

 

Inergen, water mist system, water deluge system, CO2 system, foam system

 

 

 

Alarms (audible, visual or both):

 

Both

 

 

 

Automatic shutting of mechanical ventilation in protected spaces:

 

None

 

 

 

Remote manual release located at:

 

WATER MIST SYSTEM - CCR M801, LECR, M147B, M142, M147A, M152A, M152B, M122,
M110, M130, M131.

 

 

 

Remote manual release located at:

 

WATER DELUGE SYSTEM - CCR M801, Nav. Bridge p/s, Drill floor fwd/aft, Well test
area upper deck, Secondary embarkation station, M313, LECR, FWD Embarkation
station, Cellar deck M167 port / stbd side.

 

 

 

Remote manual release located at:

 

WATER DELUGE SYSTEM - CCR M801, Nay. Bridge p/s, Drill floor fwd/aft, Well test
area upper deck, Secondary embarkation station, M313, LECR, FWD Embarkation
station, Cellar deck M167 port / stbd side.

 

 

 

L.3.8 Manual Water Deluge System

 

 

 

 

 

Protected spaces:

 

Drill floor, Well test area, Lifeboats, FRC, Cellar deck.

 

 

 

Water supplied from fire main line:

 

Yes

 

 

 

L.3.9 Water Sprinkler System in Accommodation

 

 

 

 

 

Automatic:

 

Yes

 

 

 

Working pressure:

 

3.9 Bar

 

 

 

Pressurized tank capacity:

 

 

 

 

 

L.4 BREATHING APPARATUS

 

 

 

 

 

L.4.1 General Sets

 

 

 

 

 

Quantity:

no.

20 Full sets + 20 spare bottles

Make:

 

Draeger

 

 

 

Type:

 

Draeger

 

 

 

Bottle duration:

 

45 min

 

 

 

Located at:

 

Fire Store M707, Fire store M303

 

 

 

L.4.2 Escape Sets

 

 

 

 

 

Quantity:

no.

17 EEBD, SCBA 5

Make/type:

 

EEBD Drager PP15, SCBA Drager PA 91 Plus

 

 

 

Bottle duration:

 

EEBD 15 min, SCBA 30 min

 

 

 

Located at:

 

EEBD - Drilling switchboard room M221A / M221B, Trafo room tween deck aft,
Engine room M147A / M152A / M110 / M122, MCC room M146, Low volt room M121 /
M109, Outside Trafo room 150B, Tunnel close to entrance Thruster room 30S / 30P
/ 4P / 4S.
SCBA - Drill floor, Drillers cabin M511, Shaker house M325, Mud Pits room M233

 

 

 

L.4.3 Cascade Stations

 

 

 

 

 

Quantity:

no.

17

 

C-80

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Make/type:

 

Draeger

 

 

 

Locations/outlets at location:

 

Drill Floor / 6

 

 

 

Locations/outlets at location:

 

welltest area / 3, sack store / 2, starboard aft / 2

 

 

 

Locations/outlets at location:

 

mud pits / 2

 

 

 

Locations/outlets at location

 

Cellar deck / 2

 

 

 

L.4.4 Breathing Air Recharge Compressor

 

 

 

 

 

Quantity:

no.

2

Make/type:

 

Draeger / Draeger Jr

 

 

 

Located at:

 

M341

 

 

 

L.4.5 Compressed Air Breathing Apparatus Trolley Unit

 

 

 

 

 

Positive pressure:

 

N/A

 

 

 

Make/type:

 

N/A

 

 

 

Air line length: ft

 

N/A

 

 

 

Compressed air bottles:

 

N/A

 

 

 

Quantity: no.

 

N/A

 

 

 

Size:

 

N/A

 

 

 

Including

 

 

 

 

 

Face mask: yes/no

 

N/A

 

 

 

Demand valve: yes/no

 

N/A

 

 

 

Microphone: yes/no

 

N/A

 

 

 

Safety harness: yes/no

 

N/A

 

 

 

Safety line (incorporating phone line):

 

N/A

 

 

 

L.4.6 Air Purity Test Equipment

 

 

 

 

 

Quantity:

no.

1

Make/type:

 

Factair

 

 

 

L.5 EMERGENCY FIRST AID EQUIPMENT

 

 

 

 

 

L.5.1 First Aid Kits

 

 

 

 

 

Quantity:

no.

4

 

 

 

L.5.2 Burn Kits

 

 

 

 

 

Quantity:

no.

4

 

 

 

L.5.3 Resuscitators

 

 

 

 

 

Quantity:

no.

2

 

C-81

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Charged (spare) oxygen cylinders:

no.

1

 

 

 

L.5.4 Stretchers

 

 

 

 

 

Quantity:

no.

1

Type:

 

Scoop

 

 

 

Located at:

 

Hospital

 

 

 

Quantity:

no.

2

Type:

 

Wood

 

 

 

Located at:

 

Hospital

 

 

 

Quantity:

no.

6

Type:

 

Stokes

 

 

 

Located at:

 

Hospital/Rig floor/Galley/Engine room / Emergency station

 

 

 

L.6 HELIDECK RESCUE EQUIPMENT

 

 

 

 

 

L.6.1 Storage Boxes

 

 

 

 

 

Quantity:

no.

1

Construction material:

 

FRP

 

 

 

Max. height open:

in

 

 

 

 

L.6.2 Equipment

 

 

 

 

 

Aircraft axe:

 

1

 

 

 

Large fireman’s rescue axe:

 

1

 

 

 

Crowbar:

 

1

 

 

 

Heavy duty hacksaw:

 

1

 

 

 

Spare blades:

 

6

 

 

 

Grapple hook:

 

1

 

 

 

Length of wire rope attached:

 

U/K

 

 

 

Quick release knife:

 

2

 

 

 

Bolt croppers:

 

1

 

 

 

L.7. RIG SAFETY STORE

 

 

 

 

 

Equipment to repair, recharge and restock safety equipment as listed below:

 

 

 

 

 

Foam concentrate:

 

0.8 M3 SPARE FOR HELIDECK

 

 

 

Dry chemical charges:

 

N/A

 

 

 

CO2 charges for dry chemical extinguishers:

 

25 UNITS

 

 

 

CO2 charges for water extinguishers:

 

25 UNITS

 

 

 

CO2 charges for foam extinguishers:

 

25 UNITS OF 20 LITRES

 

C-82

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Discharge hoses, control nozzles and horns and washers for dry chemical
extinguishers:

 

N/A

 

 

 

Fire blankets:

 

8 UNITS - 2M x 2M

 

 

 

Fireproof gloves:

 

24 Pairs

 

 

 

Rubber gloves - elbow length:

 

200 Pairs elbow length - 46cm

 

 

 

Rubber aprons:

 

100 units

 

 

 

Robber boots:

 

15 Pairs (size 40), 15 Pairs (Size 42), 15 Pairs (Size 43), 20 Pairs (Size 44),
20 Pairs (Size 46)

 

 

 

Full face visors:

 

30 spare units

 

 

 

Eye shields (for grinding machines, etc.):

 

30 spare units

 

 

 

Dust masks:

 

500 units PFF-1 AND 500 units PFF-2

 

 

 

Spare safety helmets, boots, overalls:

 

Spare safety helmet (20 units in colors white, yellow, silver, red, beige, blue,
green); boots (size 38 -10 pairs; size 39 -10 pairs; size 40 - 20 pairs; size 41
- 30 pairs; size 42 - 30 pairs; size 43 - 30 pairs; SIZE 44 - 30 pairs; size 46
- 20 pairs); coveralls (size 52 - 40 units; size 54 - 40 units; size 56 - 50
units; size 58 - 50 units; size 60 - 60 units; size 62 - 70 units; size 64 - 70
units; size 66 - 70 units; size 68 - 60 units); gloves (type - leather - 1500
pairs; type - nitrile -1500 pairs); flas light - 10 units

 

 

 

Gloves, hand torches, batteries, etc:

 

Yes.

 

 

 

Spare Iifebuoys:

 

Yes

 

 

 

Spare lifebuoy lights:

 

Yes

 

 

 

Fresh air blowers/inductors for ventilating enclosed spaces:

 

Yes

 

 

 

Spare life jackets:

 

Yes

 

 

 

Safety belts c/w line:

 

Yes

 

 

 

Full safety harnesses:

 

Yes

 

 

 

Spare Derrickman’s safety belts:

 

Yes

 

 

 

Spare CABA bottles, charged:

 

ESCAPE SET 15 MINUTS - 20 UNITS

 

 

 

L.8 EMERGENCY WARNING ALARMS

 

 

 

 

 

Approved system to give warning of different emergencies:

 

Yes

 

 

 

L.9 SURVIVAL EQUIPMENT

 

 

 

 

 

L.9.1. Lifeboats

 

 

 

 

 

Make/type:

 

Norsafe 8.0F JYN TELB

 

 

 

Quantity:

no.

6

Capacity: person/craft

 

60 persons

 

 

 

Locations (fore, aft, port, stbd):

 

Fore + Aft

 

 

 

Fire protection:

 

yes deluge and internal 1 portable extinguisher 2kg dry powder

 

 

 

Radios:

 

VHF ICOM M505 Euro

 

 

 

Flares:

 

4 Parachute type / 6 handheld type / 2 smoke

 

 

 

Food:

 

Yes

 

 

 

First aid kits:

 

Yes

 

C-83

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

L.9.2 Life Rafts

 

 

 

 

 

Make/type:

 

Viking SES-2A 2006 evacuation system

 

 

 

Quantity:

no.

8 each system ( 16 total ) + 2 x 35 pers platforms

Capacity: person/craft

 

20 pers

 

 

 

Davit launched:

 

No, escape chute type 35 persons boarding platform

 

 

 

Locations (fore, aft, port, stbd):

 

Fore + Aft

 

 

 

Fire protection:

 

Yes

 

 

 

Radios:

 

No

 

 

 

Flares:

 

Yes

 

 

 

Food:

 

Yes

 

 

 

First aid kits:

 

Yes

 

 

 

L.9.3 Rescue Boat

 

 

 

 

 

Make/type:

 

Norsafe

 

 

 

Engine power:

hp

144 hp inboard diesel waterjet driven

 

 

 

L.9.4 Life Jackets

 

 

 

 

 

Make/type:

 

Cosalt / Premiere

 

 

 

Quantity:

no.

260

 

 

 

L9.5 Life Buoys

 

 

 

 

 

Make/type:

 

Perry Buoy / Ring Life Buoys

 

 

 

Quantity:

no.

10

 

 

 

L9.6 Work Vest

 

 

 

 

 

Make/type:

 

Billy Pugh / Type V

 

 

 

Quantity:

no.

20

 

 

 

 

 

 

L.9.7 Escape Ladders/Nets

 

 

 

 

 

Make/type:

 

Escape Ladders made of wood and rope

 

 

 

Quantity:

no.

5

 

 

 

L.9.8 Distress Signals

 

 

 

 

 

Make/type:

 

INDIOS / IFP-201 VM parachute flares

 

 

 

Quantity:

no.

12

 

 

 

Make/type:

 

INDIOS / IFS-205-VD green flares

 

 

 

Quantity:

no.

6

 

 

 

Make/type:

 

INDIOS / IFS-205-BC white flares

 

 

 

Quantity:

no.

6

 

C-84

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Make/type:

 

Painx Wessex / Mk 3 parachute flares

 

 

 

Quantity:

no.

16

 

 

 

Make/type:

 

Painx Wessex / Mk 7 red hand flares

 

 

 

Quantity:

no.

24

 

 

 

Make/type:

 

Painx Wessex / Mk 3 orange smoke signals

 

 

 

Quantity:

no.

6

 

 

 

Make/type:

 

Painx Wessex / Man overboard self-igniting buoy

 

 

 

Quantity:

no.

1

 

 

 

Make/type:

 

Comet / Man overboard self-igniting buoy

 

 

 

Quantity:

no.

1

 

C-85

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

M. POLLUTION PREVENTION EQUIPMENT

 

 

 

 

 

M.1. SEWAGE TREATMENT

 

 

 

 

 

Make/model:

 

II Seung ISS-100N

 

 

 

System type:

 

Biological Fixed Media Type

 

 

 

Conforms to (Marpol, Annex IV, etc.):

 

Yes

 

 

 

M.2 GARBAGE COMPACTION

 

 

 

 

 

Make/model:

 

Techocean

 

 

 

System type:

 

Hydraulic

 

 

 

Conforms to (Marpol Annex IV, etc.):

 

Marpol 73 / 78

 

 

 

M.3 GARBAGE DISPOSAL/GRINDER

 

 

 

 

 

Make/model:

 

Tuff Gutt External Drive Offshore Food Disposer

 

 

 

System type:

 

Electric motor

 

 

 

Conforms to (Marpol Annex IV, etc.):

 

Yes

 

 

 

M.4 OILY WATER SEPARATOR

 

 

 

 

 

Make/model:

 

DVZ / DVZ-5000

 

 

 

Conforms to (Marpol Annex IV, etc.):

 

Marpol 73 / 78

 

C-86

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX D

 

EQUIPMENT, SERVICES AND FACILITIES FURNISHED

 

EQUIPMENT, SERVICES AND FACILITIES FURNISHED

 

 

Category

 

 

Furnished by Contractor, paid by Contractor

1

 

 

Furnished by Contractor, paid by Operator, plus handling charge

2

 

 

Furnished by Contractor, paid by Operator, no handling charge

3

 

 

Furnished by Operator, paid by Operator

4

 

1.

Contractor’s Items as set forth In Appendix C.

1

 

 

 

2.

Except as otherwise specified maintenance and repair, including repair parts, of
Contractor’s Items.

1

 

 

 

3.

Maintenance and repair, including repair parts, of Operator’s Items except as
provided in Section 4.4(d).

4

 

 

 

4.

All charges relative to acquisition, shipping and transportation (except charges
as provided In Items 61, 62, 64, 65, 66, 70 and 73) of all Contractor’s Items
required as replacements or spare parts.

1

 

 

 

5.

Contractor’s Personnel including replacement, subsistence, insurance, wages,
benefits, and all other costs related thereto, except for increases pursuant to
Section 3.7.

1

 

 

 

6.

Extra personnel in excess of the complement of personnel set forth In Appendix B
when requested in writing

3

 

D-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

by Operator.

 

 

 

 

7.

Overtime beyond normal work schedule for Contractor’s Personnel when requested
in writing by Operator.

3

 

 

 

8.

Required licenses, permits, certificates of financial responsibility and
clearances to enter upon and depart from drilling location, pursuant to
Section 2.5(a).

4

 

 

 

9.

Surveying service and marker buoys to mark drilling location.

4

 

 

 

10.

Sea floor surveys required by Contractor’s Marine Surveyor.

4

 

 

 

11.

Sea bottom coring services at the drilling location if required by Contractor.

4

 

 

 

12.

Fuel, oil, greases, lubricants and hydraulic fluid for Contractor’s Items and
Operator’s Items.

 

 

 

 

 

a.             Fuel;

4

 

 

 

 

b.             oil, greases, lubricants and hydraulic fluid for Contractor’s
Items.

1

 

 

 

 

c.              oil, greases, lubricants and hydraulic fluid for Operator’s
Items.

4

 

 

 

13.

Water for drilling, washdown and cementing and excess potable water, if
required.

4

 

 

 

14.

Drilling fluid and additives including lost circulation material.

4

 

 

 

15.

Mud logging services.

4

 

 

 

16.

Normal welding services required on Operator’s Items to the extent available
from Contractor’s Personnel.

1

 

 

 

17.

Welding materials used on Operator’s Items.

2

 

 

 

18.

Pneumatic hoses between supply vessels and Drilling Unit for unloading fuel,
water, bulk cement and mud materials including repair and replacement of same:

 

 

 

 

 

a.             Initial-hoses;

1

 

 

 

 

b.             All replacements.

1

 

D-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

19.

Mooring system between supply vessels and Drilling Unit including repair and
replacement:

 

 

 

 

 

a.             Initial;

1

 

 

 

 

b.             All replacements.

2

 

 

 

20.

Pre-slung cargo and pm-slung cargo baskets for use in transporting Contractor’s
Items to and from supply vessels.

1

 

 

 

21.

Pre-slung cargo and pre-slung cargo baskets for use in transporting Operator’s
Items to and from supply vessels.

4

 

 

 

22.

Towing service for all Drilling Unit moves, as approved by Contractor’s
insurance underwriters.

4

 

 

 

23.

Tow lines and bollards.

4

 

 

 

24.

Anchor setting and retrieving with marine vessels including anchor handling
crews, if required.

4

 

 

 

25.

Additional anchors and buoy lines, if required, including all repairs and
replacement.

3

 

 

 

26.

Inspection of Contractor’s drill pipe, drill collars and other in-hole equipment
according to API-IADC and DS-1 Rev 3 Cat 5 standards before operations commence
under this Contract, if required, pursuant to Sections 4.1(d)-(e).

1

 

 

 

27.

Inspection of Contractor’s drill pipe, drill collars and other in-hole equipment
according to API-IADC and DS-1 Rev 3 Cat 5 standards after operations commence
under this Contract at reasonable intervals requested by Operator.

 

 

 

 

28.

Drill pipe casing protectors (one per joint inside conductor or surface casing)
on Contractor’s drill pipe.

1

 

 

 

 

a.             All additional rubbers or replacements for rubbers installed.

2

 

 

 

29.

Drill pipe casing protectors on other drill pipe furnished by Operator, if
required by Operator.

4

 

 

 

30.

Kelly saver sub rubbers, and replacements, for kellys furnished by Contractor.

1

 

 

 

31.

Drill pipe wipers.

1

 

D-3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

32.

Fishing tools other than provided by Contractor as set forth in Appendix C.

4

 

 

 

33.

Repair and/or replacement parts for Contractor furnished fishing tools.

3

 

 

 

34.

Drilling bits, stabilizers, hole openers, reamers, under-reamers, well scrapers,
drilling bumper subs, drilling safety joints, hydraulic drilling jars, and other
special in-hole equipment, including replacement parts and repairs for same.

4

 

 

 

35.

Directional surveying equipment and service.

4

 

 

 

36.

Deflection drilling tools and service.

4

 

 

 

37.

Drill pipe, drill collars and handling tools other than those specified in
Appendix C.

4

 

 

 

38.

Blowout prevention equipment other than as listed in Appendix C.

4

 

 

 

39.

Wellhead equipment and supplies.

4

 

 

 

40.

Tubular goods, hangers, packers and accessories.

4

 

 

 

41.

Casing shoes, float collars, baskets, centralizers, scratchers, scrapers,
baffles and other casing accessories.

4

 

 

 

42.

Casing tools as provided in Appendix C.

1

 

 

 

 

a.             All repairs and replacements, if used.

3

 

 

 

43

Tubing tools, including slips, elevators, power tongs (or jaws for Contractor’s
power tongs), wrenches, and tubing pipe wiper.

4

 

 

 

44.

Swabbing equipment, including lubricator, swab valve, swabs, oil savers, sinker
bars, rope sockets and jars, if required (except sand line).

4

 

 

 

45.

Swab rubbers and oil saver rubbers.

4

 

 

 

46.

Core barrels and handling tools.

4

 

 

 

47.

Core heads and core catchers.

4

 

 

 

48.

Wireline logging unit, maintenance of unit and logging services.

4

 

 

 

49.

Wireline formation testing and sidewall sampling equipment and services.

4

 

 

 

50.

Drill stem test equipment and services.

4

 

D-4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

51.

Gun and perforating services.

4

 

 

 

52.

Cement and cementing services.

4

 

 

 

53.

Cementing unit, if specified in Appendix C.

1

 

 

 

 

NOTE: If Operator uses the services of a cementing service company other than
the owner of the cementing unit, any charges imposed upon Contractor by the
owner of the cementing unit as consequence thereof shall be for Operator’s
account.

 

 

 

 

54.

Repair and maintenance of Contractor furnished cementing unit.

3

 

 

 

55.

Labor to install servicing equipment by Operator aboard the Drilling Unit and
for later removal, if required, including, but not limited to, cementing unit,
wireline logging unit, mud logging unit, diving equipment and well testing
system.

3

 

 

 

56.

Supplies and materials to install Operator’s Items.

4

 

 

 

57.

Well testing system complete with separators, heaters, gas vents, metering,
piping and valves, oil and/or gas burner, necessary booms, piping igniters,
fabrication and installation except as provided by Contractor as described in
Appendix C.

4

 

 

 

58.

Test tanks for well fluid.

4

 

 

 

59.

Administrative center including offices, office furniture, equipment and
supplies for Contractor’s Personnel, warehousing and storage yard at Operating
Base for Contractor’s Items, if required.

1

 

 

 

60.

Administrative center including offices, office furniture, equipment and
supplies for Operator’s Personnel, warehousing and storage yard facilities for
Operator’s Items.

4

 

 

 

61.

Port facilities and dockside area in vicinity of Operating Base for loading and
unloading Contractor’s and Operator’s Items on and off supply vessels.

4

 

 

 

62.

Transportation for Contractor’s Items and Personnel:

 

 

 

 

 

a.             Routine transportation from point of origin to operating Base;

1

 

 

 

 

b.             Routine transportation from Operating Base to and return from
dockside

1

 

D-5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

                       and/or heliport;

 

 

 

 

 

c.              Routine transportation from one Operating Base to another,.

1

 

 

 

 

d.             Temporary lodging, if required, and transportation from Operating
Base to and return from dockside and/or heliport and between Operating Bases
during evacuation due to weather or other safety reasons;

3

 

 

 

 

e.              Emergency transportation for both Operator and Contractor, as
required.

4

 

 

 

63.

Transportation for Operator’s Items and Personnel to dockside at Operating Base
or point of departure and return.

4

 

 

 

64.

Dockside labor and equipment at Operating Base to load and unload Contractor’s
and Operator’s Items from or to land transportation and from or to supply
vessels.

4

 

 

 

65.

Marine transportation for Contractor’s and Operator’s Items and Personnel from
dockside to Drilling Unit and return with supply vessels supplied by Operator:

4

 

 

 

 

a.             Crew boats to transport personnel of Operator and Contractor, if
required;

4

 

 

 

 

b.             Standby boat, if required.

4

 

 

 

66.

Storage space at dock site for Contractor’s Items.

1

 

 

 

67.

Storage space at dock site and Operating Base for Operator’s Items.

4

 

 

 

68.

Onshore transportation for Contractor’s shorebased personnel.

1

 

 

 

69.

Onshore transportation for Operator’s shorebased personnel

4

 

 

 

70.

Duties, fees, licenses, pilotage fees, wharfage fees, harbor fees and costs or
similar charges including any sales taxes or clearing agent or brokerage fees
relating to Contractor’s Items and replacements or spare parts.

1

 

 

 

71.

Duties, fees, licenses, pilotage fees, wharfage fees, harbor fees and costs or
similar charges including any sales taxes or clearing agent or brokerage fees
relating to Operator’s Items and replacements or spare parts.

4

 

D-6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

72.

Communication system from Drilling Unit to supply vessel and supply vessel to
Operator’s Operating Base office or direct to Operating Base, including permits
and licenses:

4

 

 

 

 

a.             Communication system from Drilling Unit to Contractor’s office or
shore base, including permits and licenses;

1

 

 

 

 

b.             Communication system operators.

4

 

 

 

73.

All helicopter transportation as required including medical evacuation.

4

 

 

 

 

a.             Non-directional beacon for helicopter operations.

4

 

 

 

74.

Helicopter refueling system aboard Drilling Unit including helicopter fuel
tanks, fuel tank stand, fuel pump filters, hoses and grounding systems.

1

 

 

 

75.

Helicopter fuel and lubricants.

4

 

 

 

76.

Special or additional helicopter safety equipment aboard Drilling Unit.

4

 

 

 

77.

Diver services as required.

4

 

 

 

78.

Meals and quarters for all of Contractor’s Personnel and up to and including
seven (7) Operator’s Personnel.

1

 

 

 

79.

Meals and quarters for Operator’s Personnel in excess of seven (7) per day to be
charged at $20.00 per meal and $20.00 per bed.

3

 

 

 

80.

Waste storage, removal and disposal, including any required registration and
permits.

4

 

 

 

 

a.             Trash compactor and supplies.

1

 

 

 

 

b.             Disposal of Contractor’s hazardous waste

1

 

 

 

 

c.              Disposal of Operator’s hazardous waste

4

 

 

 

81.

Contractor’s Insurance as provided In Appendix F.

1

 

 

 

82.

Operator’s Insurance as provided in Appendix F.

4

 

 

 

83.

Maintenance and repair including repair parts:

 

 

 

 

 

a.             Of Contractor’s surface equipment except as provided in
Section 8.1;

1

 

D-7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

 

b.             Rubber goods in Contractor’s BOP’s;

 

 

 

 

 

(i)           Initial supply in as new condition at Commencement Date

1

 

 

 

 

(ii)       Replacement after the initial set

3

 

 

 

 

c.              Of Contractor’s subsurface equipment as provided in Sections
8.1(a)-(b);

3

 

 

 

 

d.             Of Contractor’s mooring equipment including pendant lines.

N/A

 

 

 

 

e.              Of Contractor’s acoustic beacons.

1

 

 

 

84.

Extra labor (in excess of supply vessel’s personnel) required aboard supply
vessels when alongside Drilling Unit to unload or load Contractor’s and/or
Operator’s Items.

4

 

 

 

85.

Anchor piles, if required, and placement of same.

4

 

 

 

86.

Subsea equipment:

 

 

 

 

 

a.             Wellhead equipment;

4

 

 

 

 

b.             Wellhead connector from BOP stack to wellhead as specified in
Appendix C;

1

 

 

 

 

c.              Subsea running tools for wellheads, if required;

4

 

 

 

 

d.             Contractor’s surface or subsea blowout preventer system as
described in Appendix C;

1

 

 

 

 

e.              Wellhead temporary guidebase, if required;

4

 

 

 

 

f.                Wellhead guide post structure, if required;

4

 

 

 

 

g.             Jetting tools for jetting in conductor casing, if required;

4

 

 

 

 

h.             Guide arms and bushings for drilling conductor hole and running
conductor casing, if required;

4

 

 

 

 

I.                Repair and/or replacement for Items (a), (c), (e), (f),
(g) and (h).

4

 

 

 

87.

Screens for shale shakers up to and including 100 mesh.

1

 

 

 

 

a.             Screens for shale shakers above 100 mesh.

3

 

D-8

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

88.

All screens for mud cleaners.

3

 

 

 

89.

Weather forecast services, if required.

4

 

 

 

90.

Conductor drive hammer and accessories, if applicable, including repairs and/or
replacement.

4

 

 

 

91.

Personal protective equipment for Contractor’s Personnel when using or handling
corrosive or hazardous materials.

3

 

 

 

92.

Any PVT equipment or other monitoring devices other than specified In Appendix
C.

4

 

 

 

93.

Corporate registration for Contractor (if required).

1

 

D-9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX E

 

RIG ACCEPTANCE CRITERIA

 

Rig Acceptance Testing means those procedures, maneuvers, tests, and other
actions that Contractor shall perform at Operator’s direction to evidence the
Rig’s satisfaction of the Rig Acceptance Criteria, and serves as the final
verification that systems are fit for purpose and installed and working in an
acceptable manner.  Rig Acceptance Testing is designed to demonstrate this
readiness.  In addition, a significant goal of the Rig Acceptance Testing is to
ensure that Contractor’s Personnel are suitably trained and competent in the
operation of the Rig and the performance of the Work, and that the necessary
documentation, such as risk assessments and work instructions, are in place. 
The procedures, maneuvers, tests, and other actions set out operational steps in
a form that allows the Rig Acceptance Testing to be performed safely,
effectively and efficiently.  As a result, many of the Rig Acceptance Testing
procedures, maneuvers, tests, and other actions are jointly developed, prepared,
and mutually agreed by Operator and Contractor, and in accordance with Good
Industry Practice.

 

Therefore, as of the Effective Date, all of the Rig Acceptance Testing
procedures, maneuvers, tests, and other actions are not available for this
Appendix E.  For many systems, procedures may be developed and drafted, or
revised, jointly between the Operator and Contractor during other Rig Acceptance
Testing procedures, maneuvers, tests, or other actions.  Critical systems (some
of which are described below) must be tested and proven before the Rig can be
accepted.  Contractor acknowledges and agrees that the below descriptions do not
constitute the entirety of the Rig Acceptance Testing procedures, maneuvers,
tests, and other actions nor the exclusive systems to be tested and/or tests to
be performed, and that the below may be amended, revised, or supplemented by
Operator.

 

Marine Systems

 

·                  Successfully pass HSE audit, including safety critical
systems, such as gas detection and emergency evacuation

·                  Demonstrate Ballast Control System

·                  Demonstrate Dynamic Positioning System

·                  Demonstrate ability of Power Management System to handle
maximum expected loads, including drilling loads

 

Drilling Systems

 

·                  Successfully pass API Hoisting System audit

·                  Demonstrate bulk transfer capabilities

·                  Top Drive continuous torque and speed test

 

E-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Well Control Systems

 

·                  Function Test BOP’s on the Test Stump on one pod

·                  Pressure Test BOP’s on the Test Stump on the alternate pod

·                  Function Test EDS Sequence on the Test Stump

·                  Test Dead-Man BOP Stack Emergency Function on the Test Stump

·                  Test Auto-Shear BOP Stack Emergency Function on the Test
Stump

·                  Accumulator Draw-down Test Subsea

·                  Function Test BOP’s Subsea on one pod

·                  Pressure Test BOP’s Subsea on the alternate pod

·                  Demonstrate Emergency Disconnect of LMRP Subsea

·                  Function Test Dead-Man BOP Stack Emergency Function Subsea

·                  Function Test Auto-Shear BOP Stack Emergency Function Subsea

·                  ROV / Hot stab intervention functions tested

 

E-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX F

 

INSURANCE

 

Minimum Insurance Coverage to be maintained by Contractor

 

Prior to the Term Commencement Date and during the term of this Drilling
Contract, Contractor shall maintain at its sole cost and expense (except as
provided in Appendix A, Section 7.2(g)) the following policies of insurance, and
Contractor shall provide Operator copies of insurance certificates establishing
coverage in accordance with the following requirements:

 

A.            Commercial General Liability insurance (including coverage for
bodily injury and property damage, and contractual liability, with territorial
extension to cover the Area of Operations and all other locales where Work is
performed) with limits of not less than One Million U.S. Dollars (US
$1,000,000.00) combined single limit per occurrence and not less than Two
Million U.S. Dollars (US $2,000,000.00) in the aggregate.

 

B.            Automobile Liability Insurance covering owned, hired and non-owned
vehicles or automotive equipment used by Contractor with limits of One Million
U.S. Dollars (US $1,000,000.00) combined single limit per occurrence for bodily
injury and property damages, including contractual liability to cover liability
assigned under this Drilling Contract.

 

C.            Worker’s Responsibility and Employer’s Liability insurance to
cover Contractor’s Personnel in accordance with all applicable requirements of
the country where the Work is being performed and as per the employee’s state or
country of hire, with limits of not less than One Million U.S. Dollars (US
$1,000,000.00) per accident or occurrence, without limitation (and without any
“employer’s liability exclusion”):

 

i.      If not included in the Protection and Indemnity Insurance (as described
at paragraph E herein), protection against liability of the employer to provide
transportation, wages, maintenance and cure fund to maritime employees and a
Voluntary Compensation Endorsement.

 

ii.     Coverage amended to provide that a claim In Rem shall be treated as a
claim against the employer.

 

iii.    Territorial extension to cover all areas in which Work is performed,
including the Area of Operations.

 

iv.    “Alternate Employer or Borrowed Servant” Endorsement stating that a claim
brought against Operator as a “Borrowed Servant” by any person who is on the
payroll of Contractor or its subcontractors shall be treated as a claim against
Contractor or its subcontractor.

 

F-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

For all vessels owned, operated, chartered or brokered by or for Contractor in
connection with its Work under the Drilling Contract, Contractor shall carry or
require the owner or operator of such vessels to carry (including Umbrella
and/or Excess Liability Insurance) the following:

 

D.            Hull and Machinery Insurance — Full Form Hull and Machinery
Insurance/Increased Value Insurance, including Collision Liability, with the
sistership clause unamended, with limits of liability at least equal to the
replacement cost value of the vessel (as declared) and with navigational limits
adequate for Contractor to perform the Work and services under the Drilling
Contract. Where the vessel(s) engage in towing operations, said insurance shall
include full Tower’s Liability with the sistership clause unamended.  Any
language in this policy which limits the coverage to an additional insured who
is not a member of Contractor Group and/or who is not entitled to limitation of
liability shall be deleted.

 

E.             Protection and Indemnity Insurance — Coverage, on a Mobile
Offshore Unit entry basis, with limits of not less than Five Hundred Million
U.S. Dollars (US $500,000,000.00) combined single limit per occurrence,
including insurance for compulsory removal of wreck and debris coverage, and
liability for seepage, pollution, containment and cleanup on a sudden and
accidental basis. This insurance shall be equivalent to Form SP-23, including
coverage for injuries to or death of master, mates and crews of vessels, Tower’s
Liability (with the sistership clause unamended), sue and labor and salvage
charges, and contractual liability.  If Contractor’s P&I Club offers an
exclusion to any of its members under Mobile Offshore Unit entry to any P&I
policy language which limits the coverage to an additional insured who is not
the named insured and/or who is not entitled to limitation of liability,
Contractor upon becoming aware of same shall so notify Operator, and Operator
shall have the option, in its sole discretion, to require Contractor to obtain
such exclusion if available to Contractor and any associated additional premium
costs and/or increased deductibles shall be solely for the account of Operator.

 

F.              Charterers Legal Liability Insurance in respect of any non-owned
vessels for bodily injury and property damage with limits of not less than One
Million U.S. Dollars (US $1,000,000.00) combined single limit per occurrence.

 

G.            Aircraft Liability Insurance covering fixed and rotary winged
aircraft (where Contractor has hired aircraft or helicopters) with combined
single limit coverage for public liability, passenger liability and property
damage of not less than Five Million U.S. Dollars (US $5,000,000.00) combined
single limit per occurrence covering all owned, non-owned and hired aircraft by
Contractor in connection with the work to be performed.

 

H.           Umbrella/Excess Liability Insurance Coverage providing coverage
excess of insurance requirements set forth in numbered paragraphs A, B, C, E, F
and G of this Appendix F in the amount of at least Fifty Million U.S. Dollars
(US $50,000,000.00) following form of the primary insurance coverages for P&I
and London Umbrella form (or equivalent) for other coverages.

 

F-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

I.                If not included in the Hull and Machinery Insurance or
Property Insurance, Voluntary and/or Contractual Removal of Wreck and/or Debris
Insurance covering Contractor’s property in the amount of not less than Fifty
Million U.S. Dollars (US $50,000,000.00) per occurrence.

 

To the extent of the indemnities and liabilities contractually assumed by
Contractor under the Drilling Contract, all such policies described above in
paragraphs A through I shall include (i) provisions for waiver of underwriters’
rights of subrogation against Operator and Operator Group, (ii) be endorsed
(except the Worker’s Responsibility Insurance) to include Operator and Operator
Group as additional named insureds and to provide that such insurances shall be
primary over any insurances that may be maintained by Operator or Operator
Group, and (iii) be written (except the Worker’s Responsibility Insurance) to
provide that claims in rem shall be treated as claims in personam, and to
provide coverage for any of the additional insureds in the same manner as would
have been provided such additional insured if separate policies had been issued
in the name of each additional insured thereunder.

 

Contractor’s insurance broker shall endeavor to provide not less than thirty
(30) days prior written notice to Operator in the event of cancellation or any
material changes in the policies which affect the interests of Operator or
Operator Group.

 

When requested by Operator, Contractor shall furnish, or cause to be furnished
to Operator, in the manner above provided, certificates of insurance coverage
for each subcontractor. Should the insurance coverages maintained by a
subcontractor be less than the minimum requirements for Contractor, as set out
above, Operator may require Contractor, or require Contractor to cause the
relevant subcontractor of Contractor, to secure coverages of the types and in
the amounts generally maintained in accordance with Good Industry Practices by
similarly situated subcontractors operating in the Area of Operations.  The
Parties acknowledge and agree that the coverage required hereunder may be
provided through a combination of policies that is different than those
described above.

 

Minimum Insurance Coverage to be maintained by Operator

 

Prior to the Term Commencement Date and during the term of this Drilling
Contract, Operator shall maintain at its sole cost and expense the following
policies of insurance, and Operator shall provide Contractor copies of insurance
certificates establishing coverage in accordance with the following
requirements:

 

1)

 

a)             Worker’s Responsibility and Employer’s Liability insurance to
cover Operator’s personnel in accordance with all applicable requirements of the
country where the Work is being performed and as per the employee’s state or
country of hire, with limits of not less than One Million U.S. Dollars (US
$1,000,000.00) per accident or occurrence, without limitation (and without any
“employer’s liability exclusion”):.

 

F-3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

b)             Commercial General Liability and Automobile Liability Insurance
with a combined personal injury and property damage limit of not less than One
Million U.S. Dollars (US $1,000,000) per occurrence. Such insurance shall also
include; third party liability for underground damage or loss of or damage to
oil or gas reservoirs, contractual liability, action over,
premises/XCU/products/completed operations, and seepage & pollution, operations
conducted over water or involving watercrafts and loss of production. Any
watercraft or underground resource exclusion should be deleted.

 

c)              “All Risk” Insurance, equal to the replacement value (as
declared) but subject to a nominal deductible, covering physical loss or damage
(including wreck/debris removal) to all platform(s), pipeline(s) and facilities
where Operator or its Affiliates have an interest at or near the well site and
any approaches thereto and Operator’s Items and other property (owned or hired)
of Operator and its subcontractors including coverage while such property is on
board the Rig or loss/damage during use, loading, unloading or while in transit.
The Parties agree that where Operator and its Affiliates insure their interest
in such platform(s), pipeline(s) and facilities, Operator may fulfill its
obligations under this sub-Section (1)(c) by causing such Affiliates to provide
the coverage required hereunder (including all endorsements) to the extent of
each Affiliate’s interest in the platform(s), pipeline(s) and facilities.

 

d)             Operator’s Extra Expense Insurance in the amount of not less than
three (3) times the amount of Operator’s dry hole AFE but no more than Four
Hundred Million U.S. Dollars (US $400,000,000.00) combined single limit (100%)
per occurrence to cover any and all sums which Operator and/or Contractor may be
obligated to incur as expenses and/or liabilities which may be incurred on
account of bringing under control an oil or gas well which is out of control or
extinguishing an oil or gas well fire, redrilling or repair of loss or damage to
an oil or gas well, seepage and pollution, cleanup and contamination arising
from operations under this Drilling Contract.

 

e)              Aircraft Liability Insurance covering fixed and rotary winged
aircraft provided by Operator with a combined single limit coverage for public
liability, passenger liability and property damage of not less than Five Million
U.S. Dollars (US $5,000,000.00) combined single limit per occurrence covering
all owned and non-owned aircraft used in connection with this Contract.

 

f)               Excess Liability Insurance covering liabilities arising out of
operations worldwide, with a combined minimum limit of not less than Fifty
Million U.S. Dollars ($50,000,000.00) over and above the primary liability
limits of all underlying insurance policies as required herein.

 

To the extent of the indemnities and liabilities contractually assumed by
Operator under the Drilling Contract, all such policies described above in
paragraphs 1(a) through (f) shall (i) include provisions for waiver of
underwriters’ rights of subrogation against Contractor and Contractor Group,
(ii) be endorsed (except the Worker’s Responsibility Insurance) to include

 

F-4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

Contractor and Contractor Group as additional named insureds and to provide that
such insurances shall be primary over any insurances that may be maintained by
Contractor and Contractor Group, and (iii) be written (except the Worker’s
Responsibility Insurance) to provide that claims in rem shall be treated as
claims in personam, and to provide coverage for any of the additional insureds
in the same manner as would have been provided such additional insured if
separate policies had been issued in the name of each additional insured
thereunder.

 

Operator’s insurance broker shall endeavor to provide not less than thirty (30)
days prior written notice to Contractor in the event of cancellation or any
material changes in the policies which affect the interests of Contractor and
Contractor Group.

 

F-5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX G

 

OPERATOR’S MINIMUM HEALTH, SAFETY, SECURITY

AND ENVIRONMENTAL REQUIREMENTS

 

HSE MANAGEMENT SYSTEMS (HSE MS)

 

·                  Operator contractors must have an appropriate and
fully-implemented HSE MS (Safety Environmental Management System, or SEMS)
designed to address HSSE issues associated with the equipment, facilities and
services the Contractor provides to Operator.

·                  The Contractor HSE MS must be in conformance with ANSI Z10,
OHSAS 18001, or other recognized and internationally accepted protocol.

·                  Consistent with the contractor’s scope of work, the
Contractor’s HSE MS will conform to the requirements of the Operator’s HSSE MS
(SEMS).

·                  The Contractor will be knowledgeable of all regulations
applicable to equipment, facilities and services provided to Operator.

·                  As evidence of the understanding, agreement and endorsement
of the Operator’s HSSE MS (SEMS) and related SEMS elements, the Contractor and
Operator will jointly develop and affirm a SEMS Interface Documents or Bridging
Document.

·                  Unless otherwise agreed to or as provided for in the Drilling
Contract, the Contractor will conform to and comply with the requirements
stipulated in applicable regulations as they apply to the contractor’s scope of
work for Operator.

 

SUBCONTRACTOR HSSE MANAGEMENT

 

·                  All subcontractors selected by the Contractor to provide
services on Operator projects are subject to the following requirements:

·                                          All subcontractors must have been
evaluated and accepted based on the contractor’s HSSE evaluation process before
performing services.

·                                          All known subcontractors must be
identified to the appropriate Manager and Procurement Manager of Operator before
contracting, or as soon as possible before mobilization.

·                                          Activities requiring the use of
subcontractors that are not yet determined must be identified to Operator’s
Manager; upon determination, the subcontractor must be identified to Operator’s
Manager.

·                                          HSSE evaluation documentation must be
provided to Operator upon request.

 

G-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

·                                          Operator reserves the right to refuse
the use of subcontractors based on unacceptable HSSE evaluations or performance.

 

PEC PREMIERE STANDARDIZED SAFETY QUESTIONNAIRE (SSQ)

 

·                  Contractors shall enter OSHA recordkeeping and HSSE MS
information in the PEC Premiere SSQ before commencing activities at Operator
facilities.

·                  Upon request, the Contractor shall make available to Operator
the contractor’s HSE MS, including policies, standards, procedures, and
project-specific documentation including incident logs, JSAs, MOCs, and other
related documents.

·                  Contractors shall update OHSA recordkeeping data in the PEC
Premiere SSQ within 30 days of the end of each calendar quarter.

·                  Contractors shall update the PEC Premiere SSQ as required due
to any changes in the HSSE MS.

 

KNOWLEDGE, SKILLS AND ABILITIES (KSA)

 

·                  Contractors shall have a detailed training and competency
(knowledge, skills, and abilities, or KSAs) documentation policy defining at a
minimum:

·                                          Training requirements by job
classifications.

·                                          KSA requirements by job
classifications.

·                                          Documentation of demonstration of
KSAs.

·                                          Recordkeeping requirements consistent
with the Operator’s HSE MS and applicable regulations.

·                  HSE and Skill Training must be available in English and in
Portuguese. This requirement applies to:

·                  Instructor Presentations

·                  DVDs and Video

·                  Manuals, Workbooks and Study Materials

·                  Rig Signage

·                  Training records must be legible and readily supplied upon
request by Operator

·                  Individual KSA documentation may be requested by Operator
prior to contractor personnel accessing Operator’s facilities.

·                  All contractor personnel accessing Operator’s offshore
facilities must comply with the governing Offshore Travel Requirements.

 

G-2

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

FIT FOR WORK

 

·                  Contractors shall have a process in place to determine the
fitness for duty for all personnel accessing Operator’s facilities.

·                  Documentation of the fitness for duty of all Contractor’s
Personnel shall be provided to Operator upon request

 

SHORT SERVICE EMPLOYEE (SSE) PROGRAM

 

·                  As SSEs represent elevated risks associated with them
providing services, contractors shall implement a process to manage employees
with less than 6 months of experience working for the contractor or in a new job
classification.

·                  The SSE program shall address the following:

·                                          Client notification regarding SSE
personnel.

·                                          SSE employment length definition.

·                                          Method of identification.

·                                          Mentoring.

·                                          Maximum percent of SSE personnel per
crew without variance.

·                                          Requirements for graduation from the
program.

 

PERSONNEL PROTECTION EQUIPMENT (PPE)

 

·                  Contractors shall conduct hazard assessments of work
activities and facilities to address hazards and establish minimum PPE.

·                  Contractors shall ensure that contractor personnel maintain
all required PPE on their persons and are knowledgeable of all PPE required by
Operator and contractor HSSE MS.

·                  Contractor personnel shall understand and conform to PPE
rules as identified in Operator’s or Operator’s contractors’ site-specific
orientations.

 

ALCOHOL AND DRUG PROGRAM

 

·                  Contractors shall, at minimum, have a written alcohol and
drug program that complies with applicable regulations and provide for a
drug-free workplace.

 

OPERATING PROCEDURES

 

·                  Based on the equipment, facilities, and services provided to
Operator, contractors are required to develop operation procedures that are
consistent with applicable regulations and safe work practices.

 

G-3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

MECHANICAL INTEGRITY PROGRAMS

 

·                  Based on the equipment, facilities, and services provided to
Operator, contractors are required to develop Quality Assurance and Mechanical
Integrity programs that are consistent with applicable regulations and safe work
practices.

 

HAZARD IDENTIFICATION AND MANAGEMENT

 

·                  Based on the equipment, facilities, and services provided to
Operator, contractors are required have current and appropriate hazard analysis
consistent with governing regulatory requirements.

·                  Contractors may be required to participate in or facilitate
hazard identification processes, including HAZOP, HAZID, task risk assessment,
and Job Hazard Analysis as determined by the contractor scope of work and the
Operator’s Supervisor.

 

JOB SAFETY ANALYSIS (JSA)

 

·                  Contractors must implement an acceptable, regulatory
compliant JSA process.

 

SAFETY OBSERVATION PROGRAMS

 

·                  Prime contractors must have formal, fully-implemented safety
observation programs.

·                  Subcontractors and smaller contractors that do not have
safety observation programs must participate in the safety observation program
currently active at the applicable Operator location.

 

INCIDENT MANAGEMENT AND INVESTIGATION

 

·                  All incidents at Operator’s facility locations, or facility
locations of designated contractors and subcontractors, shall be reported
immediately to Operator’s supervisor or site representative in conformance with
the Operator Incident Investigation Procedure (HOU-UNI-HSSE-PRO-205).

·                  Subsequent case management reports for any incidents must be
provided to Operator upon request.

·                  Contractors must investigate all incidents that result in
real or potential impact to personnel, equipment, environment, or the reputation
of Operator and must use causal-factor analysis in conformance with the Operator
Incident Investigation Procedure (HOU-

 

G-4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

UNI-HSSE-PRO-205).  Operator may elect to be part of the investigation team at
any time

 

MANAGEMENT OF CHANGE (MOC)

 

·                  All contractors shall implement a regulatory-compliant MOC
process.

·                  Bridging documents shall define which organization’s MOC
policy to use and must include additional project elements, decision flowcharts,
roles and responsibilities, and all other MOC issues pertaining to the project.

·                  At a minimum, contractor MOC policies must address changes in
the following:

·                                          Procedures and work practices.

·                                          Personnel.

·                                          Equipment.

·                                          Facilities.

 

HSSE AUDITS AND ASSESSMENTS

 

·                  Desktop audits are HSSE MS evaluations conducted at
Operator’s offices that use documentation provided by contractors. Contractors
shall make HSSE MS information available upon request for use in completing
desktop audits.

·                  Field audits are HSSE evaluations conducted at contractor
facilities. Contractors shall make a knowledgeable representative and all
requested HSSE material available for use in completing field audits of the
contractor’s HSSE MS, equipment, and facilities.

·                  Unless otherwise agreed, contractors are expected to audit
all subcontractors’ HSSE MS and will provide the results of subcontractor audits
to Operator upon request.

 

STOP WORK AUTHORITY (SWA)

 

·                  The contractor must have a fully implemented,
regulatory-compliant SWA program.

·                  The contractor SWA program must include personnel training,
hazard mitigation, and return-to-work requirements.

 

VARIANCE FROM HSSE EXPECTATIONS

 

·                  Unless formal exceptions are taken by the Contractor and
accepted by Operator, the HSSE requirements defined in this procedure are
contractual obligations of the Contractor while providing products and/or
services to Operator.

·                  Exception requests must be submitted in writing, and are
reviewed, evaluated, and decided upon by the appropriate Manager and HSSE
Manager of Operator. For approved exception requests, HSSE issues a variance to
the Contractor.

 

G-5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX H

 

CONTRACTOR’S FINAL RELEASE CERTIFICATE AND INDEMNITY

 

The undersigned, Universal Energy Resources Inc., a company organized and
existing under the laws of the British Virgin Islands, having offices at 325
Waterfront Drive, P.O. Box 985, Wickham’s Cay, Road Town, Tortola, British
Virgin Islands (“Contractor”), has entered into that certain Offshore Drilling
Contract dated July 30, 2012 (the “Drilling Contract”) with CIE Angola Block 21
Ltd., a company organized and existing under the laws of the Cayman Islands,
having offices at Cobalt Center, 920 Memorial City Way, Suite 100, Houston,
Texas 77024 (“Operator”).  Capitalized terms used but not otherwise defined
herein shall have the meanings given to such terms in the Drilling Contract.

 

With respect to all conduct undertaken, authorized, or approved by Contractor or
any member of Contractor Group or other Persons working for or on behalf in
furtherance of securing all governmental permits, consents, approval, licenses,
registrations and authorizations necessary for Contractor and Contractor Group
to operate in and offshore the Host Country and to complete registration in Host
Country, including any and all steps taken with regard to the formation and
registration of Petroserv-Formafor LDA (“Registration Matters”), Contractor
hereby certifies that it and its Group have complied with all Applicable
Anti-Corruption Laws.

 

Specifically, Contractor confirms that neither it, nor any member of its Group
or other Persons working for or on behalf with regard to Registration Matters
has made, offered, authorized or promised to make, any payment, gift, promise or
other advantage (including any fee, gift, sample, travel expense, entertainment,
service, equipment, loan, debt forgiveness, donation, grant or other payment or
support in cash or in kind), directly or indirectly, to any Prohibited Person
for the purpose of obtaining or retaining business or favorable government
action, influencing any official act or decision of a Prohibited Person or
inducing such Prohibited Person to use his or her influence to affect or
influence any governmental act or decision or otherwise secure any improper
advantage for any Person or that would otherwise violate any Applicable
Anti-Corruption Law.

 

In connection with this Contractor’s Final Release Certificate and Indemnity,
Contractor agrees that it shall be responsible for and hold harmless and
indemnify Operator Group from and against any and all claims, demands causes of
action, damages, judgments and awards of any kind or character, without limit
and without regard to the cause or causes thereof, including claims, demands and
causes of action, and any and all losses and liabilities arising from a breach
of the foregoing Anti-Corruption compliance representation.

 

[ Signature Page Follows ]

 

H-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

CONTRACTOR:

 

UNIVERSAL ENERGY RESOURCES INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

AFFIDAVIT

 

On this       day of                         , 2012, before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Contractor and that this
document was signed under oath personally and on behalf of Contractor.

 

 

 

 

 

 

Notary Public

 

 

 

My term expires (date):        

 

H-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

APPENDIX I

 

FORM OF FINAL LIEN AND CLAIM WAIVER

 

The undersigned, Universal Energy Resources Inc., a company organized and
existing under the laws of the British Virgin Islands, having offices at 325
Waterfront Drive, P.O. Box 985, Wickham’s Cay, Road Town, Tortola, British
Virgin Islands (“Contractor”), has, pursuant to that certain Offshore Drilling
Contract dated July 30, 2012 (the “Drilling Contract”) with CIE Angola Block 21
Ltd., a company organized and existing under the laws of the Cayman Islands,
having offices at Cobalt Center, 920 Memorial City Way, Suite 100, Houston,
Texas 77024 (“Operator”), furnished the New-build Semi-Submersible Drilling Rig
SSV Catarina and associated equipment appurtenant thereto as set forth in
Appendix C to the Drilling Contract (collectively, the “Rig”) to perform the
Work under the Drilling Contract.  Capitalized terms used but not otherwise
defined herein shall have the meanings given to such terms in the Drilling
Contract.

 

Upon receipt of final payment due Contractor under Article III of the Drilling
Contract in the amount of [$                    ], Contractor waives and
releases any and all liens or claims of liens in connection with amounts owing
to Contractor for compensation or reimbursement under the Drilling Contract, and
all claims, demands, actions, causes of action or other rights at law, in
contract, tort, equity or otherwise against Operator for such amounts, and any
and all claims or rights against any labor and/or material bond, which
Contractor has, may have had or may have in the future arising out of the
Drilling Contract, the Rig or the Work, whether or not known to Contractor at
the time of the execution of this Final Lien and Claim Waiver; provided,
however, the following items are expressly excluded from this waiver and
release:

 

1.                                             ;

 

2.                                             ;

 

3.                                             ;

 

4.                                             .

 

Contractor represents that all of its obligations, legal, equitable or
otherwise, relating to or arising out of the Drilling Contract, the Work or
subcontracts have been fully satisfied (except for that Work and those
obligations that survive the termination or expiration of the Drilling Contract,
including warranties), including payment to subcontractors and employees of
Contractor and payment of Taxes, except for amounts, claims, liabilities, and
obligations which Contractor is contesting in good faith, and represents that it
has obtained and complied with all applicable registrations, licenses, permits
and laws of Host Country in connection with the Work.

 

Contractor agrees to indemnify, defend and hold harmless Operator from and
against any and all losses, claims, liens, damages, costs and expenses of any
nature brought by any

 

I-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

subcontractor or subconsultant or any employee, officer, director or agent of
subcontractor or any subconsultant, against Operator arising out of or relating
to the Drilling Contract, the Rig or the Work performed by Contractor.

 

This Final Lien and Claim Waiver is freely and voluntarily given and Contractor
acknowledges and represents that it has fully reviewed the terms and conditions
of this Final Lien and Claim Waiver, that it is fully informed with respect to
the legal effect of this Final Lien and Claim Waiver, and that it has
voluntarily chosen to accept the terms and conditions of this Final Lien and
Claim Waiver in return for the payment recited above.  Contractor understands,
agrees and acknowledges that, upon payment, this document waives rights
unconditionally and is fully enforceable to extinguish all claims of Contractor
as of the date of execution of this document by Contractor except as expressly
provided herein and except with respect to those obligations and liabilities of
Operator that survive the termination or expiration of the Drilling Contract,
including the assumption of responsibility, release, defense, hold harmless, and
indemnity obligations of Operator.

 

CONTRACTOR:

 

UNIVERSAL ENERGY RESOURCES INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

AFFIDAVIT

 

On this        day of                         , 2012, before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Contractor and that this
document was signed under oath personally and on behalf of Contractor.

 

 

 

 

 

 

Notary Public

 

 

My term expires (date):

 

I-2

--------------------------------------------------------------------------------
